Case 1:20-mc-00212-AJN Document 42-15 Filed 06/29/20 Page 1 of 155




                       EXHIBIT 15
19-11845-shl  Doc 24-7 FiledDocument
   Case 1:20-mc-00212-AJN    06/21/19 42-15
                                        Entered 06/21/19
                                             Filed       15:57:11
                                                   06/29/20  Page 2 Exhibit
                                                                    of 155 6 -
                            Part I Pg 34 of 84




                       Exhibit No. 1




                                                                          p.35

                                     214
     19-11845-shl  Doc 24-7 FiledDocument
        Case 1:20-mc-00212-AJN    06/21/19 42-15
                                             Entered 06/21/19
                                                  Filed       15:57:11
                                                        06/29/20  Page 3 Exhibit
                                                                         of 155 6 -
                                 Part I Pg 35 of 84




1.     My name is Mamadie Toure. I was born in 1982 in Dubreka, Guinea. I normally reside in
       Jacksonville (Florida), United States of America. I have attached my ID to this statement, in Exhibit
       I. (The ID has been edited to hide my address.)

2.     I had this statement drawn up in accordance with the obligations arising from my cooperation with
       the Government of the United States. I sign this statement voluntarily and conscientiously, and I
       certify the truth and the accuracy of every detail included herein, to the best of my recollection. With
       the exception of the contracts I have signed with BSGR and Pentler Holdings, and my own bank
       statements related to the bank accounts that I hold in the United States, I did not have access to any
       document relating to the events discussed below. In particular, this includes the documents that I left
       in Sierra Leone and all of the statements of my foreign bank accounts, among other things. Once I
       receive them, I could add more details and check some things. I understand that this statement may
       be used in legal proceedings in the Republic of Guinea ("Guinea"), and I authorize such use.

3.     I have provided this information in response to specific questions that I was asked. I have recounted
       below some of the meetings that took place. While other meetings, events and conversations also
       took place, I have focused on the meetings and events addressed in the questions asked. In addition,
       as regards the meetings recounted, I have only described parts of these meetings and conversations,
       in response to the specific questions asked.

4.     I met Lansana Conte in 2000, when he was president of Guinea. My father and President Conte had
       known each other since their service in the army. My older sister used to cook for President Conte,
       and I met President Conte on one occasion when my sister cooked for him. At the time, I was still
       living in Dubreka, where the President owned several properties.

5.     Shortly after my meeting with the President, the latter asked my father to get me married. In 2000, I
       became the fourth wife of the President.

6.     Following my marriage to the President, I received my own home in Dubreka. I did not live in the
       same house as the President, but we spent time together at my house in Dubreka and in the
       President's villa. The President supported me financially. The President and I used to discuss
       political issues, and I shared with him my thoughts on these topics.

7.     I dealt with Beny Steinmetz Group Resources ("BSGR") after Fode Soumah, who was back then
       Minister of Youth and Sports, had called me to tell me that an investor wanted to meet me. It was the
       first time I met Fode Soumah, although I knew who he was because he knew my family. The next
       day, Fode Soumah and other individuals visited me in Dubreka together with Frederic Cilins.
       Soumah introduced those present, including Frederic Cilins, who used to work for Beny Steinmetz
       and BSGR. Cilins told me BSGR absolutelywanted to operate iron mines.




                                                                                                         [initials]


                                                                                                          p.36

                                                      215
     19-11845-shl  Doc 24-7 FiledDocument
        Case 1:20-mc-00212-AJN    06/21/19 42-15
                                             Entered 06/21/19
                                                  Filed       15:57:11
                                                        06/29/20  Page 4 Exhibit
                                                                         of 155 6 -
                                 Part I Pg 36 of 84




    8.   Cilins and Soumah said that BSGR wanted to invest in mines in Guinea and asked me to put them in
         touch with my husband. Cilins and Soumah said that if BSGR were to obtain the mining permits, 12
         million dollars would be distributed to Guineans, including ministers and officials, myself included,
         that would be necessary, if the meeting with my husband were successful.

    9.   I signed several contracts with BSGR. For example, in 2006, BSGR asked me to sign a document
         titled Memorandum of Understanding (the "Memorandum of 2006"), which I signed at home, in
         Dubreka. Cilins brought me the papers to sign and explained to me what it was. I do not recognize
         the signatures of the other persons on the Memorandum of2006 because it was not signed in my
         presence. The Memorandum of2006 did not have the stamp of Pentler Holdings affixed at the time I
         signed it. Cilins read to me the contract and I asked him why Pentler Holdings appeared there. Cilins
         told me that Pentler Holdings was acting on behalf of BSGR. I consulted with a lawyer about the
         contract, which I then signed. After my signing of the Memorandum of 2006, a lawyer later returned
         to give me a copy thereof; the document had a signature for Pender Holdings and the clerk's stamp
         affixed. A true and accurate copy of the original memorandum is attached hereto in Exhibit 2.

\   10. The President and Cilins met for the first time in a presidential palace in Conakry. I spoke with the
        President so that he agreed with the meeting, and I spoke with the presidential guard so that Cilins
        and the others could enter the office. I personally introduced Cilins to the President, and I explained
        that Cilins represented BSGR and that BSGR was interested in operating mines in Guinea.

    11. During the meeting, the President called the Minister of Mines, Ahmed Tidiane Souare, introduced
        Cilins to Souare, and ordered Souare to examine how he could help Cilins and BSGR.

    12. After the meeting, BSGR filed a permit application, but the mining permits were not granted
        immediately. Cilins asked me to find out why the permits of BSGR were delayed. I called Souare to
        talk about it, and BSGR obtained two mining blocks shortly after, and I knew it was the "Simandou
        North and South" blocks.

    13. Once BSGR has received the mining rights for Simandou North and South, Cilins and my brother,
        Ibrahima Sory II Toure ("Ibrahima Toure"), both told me that Beny Steinmetz would shortly come to
        Guinea with the money. When Steinmetz arrived, I organized a meeting with the President.
        Steinmetz, Cilins, Michael Noy, lbrahima Toure, Marc Struik, and Patrick Saada attended the
        meeting. This meeting took place in the courtyard of a palace. The meeting went awry after Cilins
        told the President that BSGR also wanted to buy all the diamonds that the President held personally.

    14. At the end of the meeting that went wrong, Steinmetz, Noy, Cilins, lbrahima Toure, Asher Avidan,
        Saada, Issiaga Bangoura, and Struik went to Dubreka, where they found me at the residence of
        President Conte. Steinmetz asked to see me, and so I met Steinmetz and others. Steinmetz said he
        was glad I had helped BSGR to obtain the permits for Simandou North and South. Steinmetz said he
        needed further assistance with the President to obtain the blocks 1 and 2 of Simandou. Steinmetz has
        offered to give me five percent of the turnover of BSGR in Guinea. He told me that I had to discuss
        the blocks 1 and 2 of Simandou with the President.




                                                          2
                                                                                                          [initials]


                                                                                                           p.37

                                                        216
 19-11845-shl  Doc 24-7 FiledDocument
    Case 1:20-mc-00212-AJN    06/21/19 42-15
                                         Entered 06/21/19
                                              Filed       15:57:11
                                                    06/29/20  Page 5 Exhibit
                                                                     of 155 6 -
                             Part I Pg 37 of 84




15. At the end of the meeting with Steinmetz, lbrahima Toure gave me USD 200,000. I spoke to
    President Conte about the 200,000 dollars, and he told me it was my good luck.

16. In September 2006, I attended a reception hosted by BSGR in Guinea to present BSGR to the
    Guinean officials. Asher Avidan invited me to the reception because if we were seen together, BSGR
    would be given credibility.

17. On June 20, 2007, I signed another contract titled Memorandum of Understanding (the
    "Memorandum of2007"). This contract was concluded between BSGR Guinea and my company,
    Matinda. We signed the contract after BSGR Guinea received the mining rights for the uranium
    mines. The contract was supposed to transfer five percent of BSGR Guinea to my account. Beny
    Steinmetz, Marc Struik, Asher Avidan, Patrick Saada, Isiagga [sic] Bangoura and lbrahima Toure
    were present when I signed the contract. Marc Struik signed for BSGR Guinea. A lawyer took the
    document to authenticate it and then gave me a copy. A true and accurate copy of the original
    Memorandum is attached hereto in Exhibit 3.

18. BSGR still wanted the blocks 1 and 2 ofSimandou. At the beginning of 2008, Asher Avidan and
    Issiaga Bangoura came to meet me at the President's house in Dubreka. Avidan really wanted my
    help to secure blocks 1 and 2, and he told me that BSGR needed new contracts because Struik was
    no longer manager ofBSGR in Guinea (although he subsequently came back). At this meeting,
    Avidan called Beny Steinmetz and put the phone on speaker so that I could hear the voice of
    Steinmetz. I recognized his voice, and Steinmetz told them to give me what I wanted. I continued to
    refuse to sign the contracts and I dismissed Avidan and Bangoura.

19. The next day, Issiaga Bangoura brought two draft contracts to my house in Dubreka. I told him to
    leave them. I read them carefully, and I made some changes. The following day, I called Bangoura
    asking him to come by and take the amended contracts. He did. He returned the next day with two
    typed contracts, none of which had been signed by Asher Avidan. I told him they should be signed
    and bear the stamp of BSGR, otherwise I would not sign them. When he returned with the contracts
    signed and stamped, I signed them both.

20. The contracts were titled Commission Contract and Memorandum of Understanding. The
    Commission Contract between BSGR and my company, Matinda, stipulated that I was going to be
    paid two million dollars ifBSGR received the blocks 1 and 2. Under the Memorandum of
    Understanding, I was entitled to five percent of the proceeds of the mines of blocks 1 and 2. A true
    and accurate copy of the Commission Contract is attached hereto in Exhibit 4, and a true of the
    Memorandum of Understanding is attached hereto in Exhibit 5.




                                                    3
                                                                                                    [initials]


                                                                                                    p.38

                                                   217
  19-11845-shl  Doc 24-7 FiledDocument
     Case 1:20-mc-00212-AJN    06/21/19 42-15
                                          Entered 06/21/19
                                               Filed       15:57:11
                                                     06/29/20  Page 6 Exhibit
                                                                      of 155 6 -
                              Part I Pg 38 of 84




21. BSGR asked me to tell the President that Rio Tinto was supposed to give two blocks to the Guinean
    government. The President told me to have BSGR meet with him when I was ready.

22. Thereafter, Beny Steinmetz, Marc Struik, and Frederic Cilins came to Dubreka because they wanted
    to meet with President Conte. We went to Brameya to meet the President. The President was very
    busy, but he accepted the meeting because I had asked him. I remained next to the President during
    the meeting. Steinmetz gave the President a small car encrusted with diamonds to "greet the
    president." (Around the same date, I also received one of these cars, and the Minister Souare
    received one as well.)

23. Beny Steinmetz told the President that he wanted to develop blocks 1 and 2, and he offered money to
    the President. The President refused. The President explained to Steinmetz his relationship with my
    father. The President told Steinmetz that he entrusted me to Steinmetz, meaning that I was there to
    help BSGR.

24. Later on, I brought Asher Avidan and lbrahima Toure to a meeting with the President, which I also
    attended. During this meeting, I asked the President to give the blocks 1 and 2 to BSGR. The
    President called Mamady Sam Soumah, Secretary-General to the President, and told him to
    investigate the contract of Rio Tinto and determine whether the two blocks of Rio Tinto should be
    taken over. Sam Soumah said he would do so.

25. Asher Avidan contacted me later, once the blocks 1 and 2 had not been immediately granted to
    BSGR. Avidan, the President, and myself met in a presidential palace. During this meeting, the
    President summoned Sam Soumah. Sam Soumah came with the proposal to share the four blocks
    among four companies, but the President told Sam Soumah to distribute them between BSGR and
    Rio Tinto. The President told Sam Soumah to prepare a decree by which blocks 1 and 2 would be
    confiscated from Rio Tinto.

26. While the decree was pending, before it was signed, I also received two Land Cruisers. The Land
    Cruisers was delivered by A vidan and another man, and A vidan told me that the Land Cruisers came
    from Steinmetz. The President told me to keep one Land Cruiser and give the other to his children so
    they could use it during vacations.

27. Over time, I had received several presents from BSGR. Asher Avidan gave me a necklace which
    A vidan claimed to have received when he visited Beny Steinmetz in Israel. Later, Avidan gave me a
    white gold chain adorned with seven diamonds.

28. Around the time of the decree taking away the blocks 1 and 2 from Rio Tinto, Asher Avidan asked
    me to come to the offices ofBSGR. During this meeting, Avidan showed me a bed on which U.S.
    currency was spread. Avidan told me that there were 1,000,000 U.S. dollars there and they were for
    me. Avidan then placed the money in a bag and gave it to me.

29. Once the decree confiscating the blocks 1 and 2 from Rio Tinto had taken effect, BSGR and several
    other companies filed applications for the mining rights for the blocks 1 and 2. BSGR was concerned
    with the competition with other companies for these blocks. Asher Avidan called me again and asked




                                                    4
                                                                                                  [initials]


                                                                                                   p.39

                                                   218
 19-11845-shl  Doc 24-7 FiledDocument
    Case 1:20-mc-00212-AJN    06/21/19 42-15
                                         Entered 06/21/19
                                              Filed       15:57:11
                                                    06/29/20  Page 7 Exhibit
                                                                     of 155 6 -
                             Part I Pg 39 of 84




    me to meet with him and the President. I called the President and asked him if we could meet and if
    Lounceny Nabe, the new Minister of Mines, could attend the meeting. The next day, Avidan, myself
    and others went to the small palace for a meeting with the President. In the presence of Avidan, the
    President said that one day I would be expelled from BSGR. Avidan promised the President that this
    would not happen. The President then called Nabe into the room. The President told Nabe to give the
    blocks 1 and 2 to BSGR. Nabe said he understood. In early December 2008, the blocks 1 and 2 were
    granted to BSGR.

30. In December 2008, my husband died and was replaced by a military government. After 40 days of
    mourning, I was forced to flee to Sierra Leone.

31. After I had spent several months in Freetown, Avidan sent a representative ofBSGR to Sierra Leone
    to give me $50,000 in new money on a beach near Freetown.

32. During the summer of 2009, Issiaga Bangoura came to Freetown in a BSGR company car with a
    statement which I signed on August 2, 2009. He told me that BSGR no longer wanted me in the
    company and that I had to sign the document. The statement provided that I would receive $4 million
    in four installments to finalize my payments with BSGR.

33. Later in 2009 I received an electronic transfer of $998,000 at Rokel Commercial Bank, from an
    account belonging to Ghassan Boutrous, a Lebanese. Boutrous sold equipment in Guinea and worked
    for Avidan for the transfer of money in this transaction. I received $2,000 separately, resulting in a
    total payment of one million dollars.

34. I went to Jacksonville and I used part of the money to buy a house for myself and my family. I then
    returned to Freetown. While I was there, I received an additional payment of $998,000, which I
    understood as coming from BSGR.

35. BSGR finally stopped paying me as per the contracts that we had signed. I tried to obtain the
    payments from BSGR, and I eventually turned to the new Guinean government for their help. I
    called the Chief of Staff of the army for assistance. He said he would help me if I sent him copies of
    the contracts I had with BSGR. He also told me that the new Minister of Mines, Mahmoud Thiam,
    advocated for BSGR in their dispute with me.

36. The Chief of Staff eventually talked to President Konate about my contracts with BSGR, saying that
    he had seen them personally. According to the Chief of Staff, President Konate said that this should
    not happen to the widow of a president. President Konate told Thiam that BSGR had to pay what it
    owed me.

37. After my discussion with the Chief of Staff, Michael Noy and Patrick Saada visited Freetown several
    times. During a meeting with Noy, he asked me to sign undated documents that put an end to my
    previous agreements with BSGR, the new documents entering into force instead. Noy told me to




                                                     5
                                                                                                     [initials]


                                                                                                     p.40

                                                   219
     19-11845-shl  Doc 24-7 FiledDocument
        Case 1:20-mc-00212-AJN    06/21/19 42-15
                                             Entered 06/21/19
                                                  Filed       15:57:11
                                                        06/29/20  Page 8 Exhibit
                                                                         of 155 6 -
                                 Part I Pg 40 of 84




        keep these documents secret. The documents stipulated that I had received $2.4 million and that I
        was to receive $3.1 million more. I signed them. A true and accurate copy of these documents is
        attached hereto in Exhibit 6.

    38. Later on, in July 2010, Michael Noy returned with a new contract according to which I was supposed
        to receive $5 million in two installments; I signed this contract, too. Finally, in August 2010 he
        returned with another contract stipulating I would be paid $5 million in two installments over the
        next four years. Each time he returned, he told me that Beny Steinmetz wanted an amendment in the
        form or substance of the contract. A true and accurate copy of these documents is attached hereto in
        Exhibit 7.

    39. Over the years, after the signature of these contracts, BSGR transferred money to my accounts in
        Guinea and Jacksonville (Florida). I understood that the total amount of this money replaced the five
        percent of the mining rights that I was supposed to hold.

    I declare that the above information is true and correct to the best of my recollection.
\

         [hw:] 02/12/2013                                [signature]
        Date                                   Mamadie Toure

    ST ATE OF FLORIDA

    COUNTY OF [hw:] Duval

    Certified (or stated) under oath and signed in my presence today, [hw:] December 2, 2013 by Mamadie
    Toure.

                    [stamp:] THOMAS L. DI VITA, II
                               Commission# DD 996126
                               Expires May 27, 2014
                               Bonded Thru Trey [illegible] Insurance 800-385-7019
                    [AUTHENTICATION STAMP]                        [signature]

    Personal knowledge _ _ OR ID presented X

    Identity card presented [handwritten:] Florida Learner License # T600-540-82-501-0




                                                             6
                                                                                                        [initials]


                                                                                                        p.41

                                                            220
19-11845-shl  Doc 24-7 FiledDocument
   Case 1:20-mc-00212-AJN    06/21/19 42-15
                                        Entered 06/21/19
                                             Filed       15:57:11
                                                   06/29/20  Page 9 Exhibit
                                                                    of 155 6 -
                            Part I Pg 41 of 84




                                      1




                                                                          p.42

                                    221
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 10Exhibit
                                                                   of 155 6 -
                           Part I Pg 42 of 84




                                                                         p.43

                                     222
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 11Exhibit
                                                                   of 1556 -
                           Part I Pg 43 of 84




                                  [blank page]




                                                                        p.44

                                    223
    19-11845-shl Doc 24-7 Filed
      Case 1:20-mc-00212-AJN    06/21/1942-15
                              Document    Entered  06/21/19
                                               Filed        15:57:11
                                                     06/29/20  Page 12Exhibit
                                                                       of 1556 -
                               Part I Pg 44 of 84




\




                                         2




                                                                            p.45

                                        224
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 13Exhibit
                                                                   of 1556 -
                           Part I Pg 45 of 84




                                           [illegible stamp]

                            MEMORANDUM OF UNDERSTANDING


 By and between the undersigned

 Mrs. Mamadie TOURE, business woman, national of Guinea, residing in Dubreka

                                                                                 party of the first part

 And

 PENTLER HOLDINGS LTD, with its head office in Akara Building, 24 Castro Street, Wickhams
 Cay 1, Road Town, Tortola, British Virgin Islands, represented by Mr. Avraham LEV RAN

                                                                              party of the second part

 Whereas

 The Company named BSGR Guinea approached the Guinean authorities with a view to establishing a
 partnership for the development and mining of part of the iron deposits of SIMANDOU.

 As part of this project, BSGR Guinea submitted to the Guinean authorities a proposal for the grant of
 a shareholding of 15% to the Republic of Guinea and a shareholding of 5% to Mrs. Mamadie
 TOURE, as local partner. To this effect, BSGR Guinea will found, together with the Republic of
 Guinea, a public corporation named Compagnie Miniere de SIMANDOU.

 In order to integrate the shareholding of Mrs. Mamadie TOURE, BSGR Guinea will transfer 17.65%
 of its capital to Pentler Holdings Ltd, of which 33.30% of the capital will be allocated to Mrs.
 Mamadie TOURE.


 It is hereby agreed as follows

 Article 1:

 Pentler Holdings Ltd undertakes to transfer to Mrs. Mamadie TOURE, for free, a shareholding of
 33.30% of its capital, as soon as the Compagnie Miniere de SIMANDOU is established and obtains
 the mining rights for the operation of the mining area of SIMANDOU, which will be granted to it by
 the Republic of Guinea.



                                                                                           Page 1 of 2




                                                                                                  p.46

                                               225
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 14Exhibit
                                                                   of 1556 -
                           Part I Pg 46 of 84




                                   [stamp:] Court of I st Instance of Konakry 2
                                              Republic of Guinea
                                                   Chief Clerk
                                                  [duty stamp]

 Article 2

 Pender Holdings Ltd will pay Mrs. Mamadie TOURE dividends for her shareholding of 33.30%, as it
 does for the other shareholders, after the debts contracted by the Compagnie Miniere de SIMANDOU
 for the operation of the mining area by said company have been repaid and the first dividends have
 been paid to Pender Holdings Ltd.

 Article 3

 This Memorandum, which is binding on the parties, enters into force on the date of its signature.



 Signed in Conakry on February 20, 2006


 Drawn up in 2 original copies


 Mrs. Mamadie TOURE

 [signature]


 Pentler Holdings Ltd, represented by Mr. Avraham LEV RAN

 [stamp:] PENTLER HOLDINGS Ltd.
          Alcara Building, 24 De Castro Street,                  [signature]
             Wickhams Cay I, Road Town,
                    Tortola, B.V.I.
                   reg. no. 682814
                                                                 [stamp:] SEEN FOR THE PHYSICAL
                                                                  AUTHENTICATION OF THE SIGNATURES
                                                                          CONAKRY, [hw:] 03/01/06
                                                                                 CHIEF CLERK

                                                  [Stamp:] Court of I st Instance ofKonakry 2
                                                                  Republic of Guinea
                                                                       Chief Clerk
                                                                        [Signature]


                                                                                                Page 2 of 2




                                                                                                     p.47

                                                      226
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 15Exhibit
                                                                   of 1556 -
                           Part I Pg 47 of 84




                                  [blank page]




                                                                        p.48

                                    227
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 16Exhibit
                                                                   of 1556 -
                           Part I Pg 48 of 84




                                     3




                                                                         p.49

                                     228
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 17Exhibit
                                                                   of 155 6 -
                           Part I Pg 49 of 84




 [illegible stamp]
 [duty stamp:] REPUBLIC OF GUINEA
                    DUTY STAMP
                    1,000 FRANCS
                       [illegible]
                               MEMORANDUM OF UNDERSTANDING

 BY AND BETWEEN THE UNDERSIGNED

 MATINDA AND CO.LIMITED-SARL, single-member company,                                 hereinafter abbreviated
 "MACO", with its head office in Dubreka, Republic of Guinea.
                                                                                        Party of the first part
 And

 BSGR Ressources Guinee SARL, company governed by the Guinean law, with its head office in
 Conakry
                                                                  Party of the second part

 Whereas
 The Company named BSGR Guinea has approached the Guinean authorities to establish a partnership
 for the development and mining of part of the iron deposits of SIMANDOU on the one hand, and the
 Company named MATINDA AND CO-LIMITED -SARL so that the latter assists it in the process of
 obtaining the mining exploration permits.
 Thereupon, as a result of joint efforts, by the Order No. A2007 /582/MMG/SGG of February 28, 2007
 of the Ministry of Mines and Geology, four mining exploration permits for uranium mining covering
 a total area of 1,413 km2 were granted to BSGR Ressources Guinea in the Prefectures of Lola and
 N'zerekore;
 Thus, the parties freely agree to the following:
 In order to reward the efforts provided, BSGR Guinea agrees to transfer 5% of all its shares to
 MA TINDA AND CO-LIMITED-SARL which accepts the transfer.
 This Memorandum, which is binding on the parties, enters into force on the date of its signature.
 Signed in Conakry on [hw:] JUNE 20, 2007
 Drawn up in 2 original copies

 BSGR Ressources Guinee                                         MATINDA AND CO LIMITED Sari
 [signature]                                                               Manager
 [hw:] MANAGING DIRECTOR                                            Mrs. Mamadie TOURE
                                                                          [signature]
                                     [square stamp:] SEEN FOR THE PHYSICAL
                                     AUTHENTICATION OF THE SIGNATURES
                                              CONAKRY, [hw:] 07/2 0/07
                                                    CHIEF CLERK
                                 [round stamp:] Court of I st Instance ofKonakry 2
                                               Republic of Guinea
                                                  Chief Clerk
                                                   [Signature]




                                                                                                         p.50

                                                    229
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 18Exhibit
                                                                   of 1556 -
                           Part I Pg 50 of 84




                                  [blank page]




                                                                        p.51

                                    230
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 19Exhibit
                                                                   of 1556 -
                           Part I Pg 51 of 84




                                     4




                                                                        p.52

                                    231
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 20Exhibit
                                                                   of 1556 -
                           Part I Pg 52 of 84




                                    COMMISSION CONTRACT


 By and between the undersigned:

 BSG Resources, represented by Mr. ASHER AVIDAN, Operations Manager authorized for the
 purposes hereof,

 And,

 MATINDA AND CO LIMITED, represented by Mrs. MAMADIE TOURE, business woman in
 DUBREKA.

 It was agreed as follows:

                                          UNDERTAKING

 BSG Resources undertakes to give a total amount of four million dollars as commission for obtaining
 the Simandou blocks 1 and 2 , located in the Republic of Guinea and covering the prefectures of
 KEREOUANE and BEYLA.

 MATINDA AND CO LIMITED undertakes, on its part, to take all necessary steps to obtain the
 signature of the authorities for the said blocks in favor of BSG RESOURCES GUINEA.
 BSG Resources intends to divide the commission above as follows:
 An amount of two (2) million for MATINDA AND CO LIMITED with USD one hundred (100)
 already paid in advance.

 The remainder of the amount will be distributed among the people of goodwill who would have
 contributed to the facilitation of the granting of said blocks, BSG Resources Guinea deciding on the
 distribution depending on the quality of the contribution of each party.
 The full amount will be paid immediately after the signature of said document.
 In addition, BSG Resources undertakes to complete, in a reasonable time, the educational
 infrastructures, property of Matinda and co limited in the Republic of Guinea.

                                        Drawn up in duplicate

 Conakry, February 27, 2008

        On behalf of BSG Resources Guinea              On behalf ofMATINDA AND CO LIMITED
                     [signature]                                      [signature]
              Mr. A VIDAN ASHER                                 Mrs. MAMADIE TOURE
         [stamp:] B.S.G.R. Resources Guinea
                 Operations Manager




                                                                                                p.53

                                                232
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 21Exhibit
                                                                   of 1556 -
                           Part I Pg 53 of 84




                                     5




                                                                        p.54

                                    233
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 22Exhibit
                                                                   of 1556 -
                           Part I Pg 54 of 84




                        MEMORANDUM OF UNDERSTANDING

 By and between the undersigned

 BSG Resources Guinea, represented by Mr. AVIDAN ASHER, Operations Manager,

 And,

 MATINDA AND CO. LIMITED, represented by Mrs. MAMADIE TOURE, business woman in
 DUBREKA.

 It was agreed as follows:

 BSG Resources undertakes to give 5% of its shares of Simandou blocks 1 and 2 , located in the
 Republic of Guinea and covering the prefectures ofkerouane and beyla.

                                         Drawn up in duplicate

 Conakry, February 28, 2008

        On Behalf of BSG Resources Guinea             On behalf ofMATINDA AND CO LIMITED
                    [signature]                                      [signature]
             Mr. AVIDAN ASHER                                 Mrs. MAMADIE TOURE
          [stamp:] B.S.G.R Resources Guinea
                  Operations Manager




                                                                                             p.55

                                                234
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 23Exhibit
                                                                   of 1556 -
                           Part I Pg 55 of 84




                                  [blank page]




                                                                        p.56

                                    235
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 24Exhibit
                                                                   of 1556 -
                           Part I Pg 56 of 84




                                     6




                                                                        p.57

                                    236
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 25Exhibit
                                                                   of 1556 -
                           Part I Pg 57 of 84




                                         Agreement between:
           Pentler Holdings Ltd.                                      Matinda & Co. Ltd and

                                                                              Mamadie Toure

  Our collaboration agreement signed in 2005 expired.
  Our role as advisor and business provider for all our projects in Guinea in the commercial, mining and
  medical fields was successfully and professionally fulfilled.

  The role ofMatinda & Co. Ltd. has contributed to the great success of our mutual business.
  Following your decision to cease your activities in Guinea, we have reached an agreement as follows :

  Matinda & Co. Ltd. will receive the amount of $3.1 million for its contribution to all the activities
  carried out in Guinea.

  The two companies Pentler Holdings Ltd. and Matinda & Co. Ltd., Mrs. Mamadie Toure, her partners
  and advisers irrevocably undertake to guarantee absolute confidentiality on all our common business
  conducted in Guinea and not to disclose, directly or indirectly, any common business.

  Matinda & Co. Ltd., Mrs. Mamadie Toure, her partners and advisers hereby undertake not to publish,
  directly or indirectly, any of the contracts signed with a third party, to respect full responsibility for
  our activities in Guinea and not to use, directly or indirectly, any document, contract or agreement
  signed or not signed, written or oral.

  Matinda & Co Ltd hereby undertakes not to contact, directly or indirectly, orally or in writing, any of
  the Guinean companies with which we have had collaborations, contracts, verbal or written
  agreements; not to resort, directly or indirectly, to legal proceedings without the prior written consent
  of Pentler and its associates.




          [Initialed:]     MT                                         M-LV




                                                                                                               p.58

                                                     237
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 26Exhibit
                                                                   of 1556 -
                           Part I Pg 58 of 84




  Matinda & Co. Ltd., Mrs. Mamadie Toure, her partners and advisers hereby withdraw, irrevocably
  and definitively, without reservations and conditions, any kind of undertaking or obligation contracted
  with Pentler Holdings Ltd and its business partners.

  By signing these documents, Matinda & Co. Ltd. and Mrs. Mamadie Toure certify their irrevocable
  consent and they irrevocably undertake not to use these documents in relation with a third party.

  Matinda & Co. Ltd., Mrs. Mamadie Toure, her partners and advisers undertake to take responsibility
  for all the complaints, actions, concerns or any other requests filed by Guinean institutions,
  companies, and individuals against Pentler Holdings Ltd and / or its partners.

  Pentler Holding Ltd wants to thank you for this collaboration since 2005 and for all the support that
  Matinda & Co. Ltd. has given us.

  This contract irrevocably supersedes and cancels any written or verbal agreement signed between
  Matinda & Co. Ltd, Mrs. Mamadie Toure, her partners and advisers, and Pentler Holdings Ltd and/ or
  its partners or any other entities with which Pentler Holdings Ltd and Matinda & co Ltd were in a
  business relationship in Guinea during the period 2005-2010.

  Signed in Freetown on ... ........ . . ............. . . .. ...... .



  Mrs. Mamadie Toure                         Matinda & Co. ltd           Pentler Holdings Ltd.
                                                                         [stamp] PENTLERHOLDINGS LTD
  [signature]                                                            [signature]


  Witness [signature] [illegible stamp]

  Witness ................................. .




                                                                                                          p.59

                                                                238
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 27Exhibit
                                                                   of 1556 -
                           Part I Pg 59 of 84




                                                             Statement



  I, Mrs. Mamadie Toure, legal representative of the company named Matinda & Co. Ltd, hereby
  declare that I received the amount ofUSD 2,400,000 (two million four hundred thousand dollars)
  from Pentler Holdings Ltd., according to our collaboration agreement signed in 2005.




  Signed in Freetown on .... ......................... . ... ... ..



  Mrs. Mamadie                                                           Matinda & Co. Ltd
  Toure

  [signature]




  Witness [signature]


  Witness ........... . ... ... ....... .. .. . ..... .. .




                                                                                                   p.60

                                                                239
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 28Exhibit
                                                                   of 1556 -
                           Part I Pg 60 of 84




                                    7




                                                                        p.61

                                    240
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 29Exhibit
                                                                   of 1556 -
                           Part I Pg 61 of 84




  Subject to the proper implementation and functioning and the next stages of the operation
  conducted by our partners on the Simandou project in Guinea, the company Pender
  Holdings Ltd undertakes to pay an extra sum of 5 million USD to Mrs. Mamadie Toure,
  payable in two instalments (each instalment of2.5 million USD).
  The defmitive dates of these payments shall be communicated a maximum of 48 hours after
  the date of signature of this document.

  Signed in Freetown on [handwritten:] 07/08/2010


  Mrs. Mamadie Toure                                             Pender Holdings Ltd


  [signature]                                                    [signature]




                                                                                              p.62

                                                 241
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 30Exhibit
                                                                   of 1556 -
                           Part I Pg 62 of 84




  Subject to the proper implementation and functioning, and the proper execution of the next stages of
  the operations conducted by Pentler and its partners in all of its activities in Guinea (commercial,
  medical, mining, etc.), the company Pentler Holdings Ltd undertakes to pay an extra sum of 5 million
  USD to Mrs. Mamadie Toure, payable in two instalments (each instalment of2.5 million USD). The
  first payment shall be made 24 months after signature of this document. The second payment of2.5
  million shall be made 24 months after the first payment.
  The company Matinda & Co. Ltd and Mrs. Mamadie Toure hereby undertake to refrain from making
  use of this document in any manner, directly or indirectly, and using this document against the
  company Pentler and/or its partners and/or its associates in Guinea and elsewhere.
  Mrs. Mamadie Toure hereby undertakes to take full responsibility for all actions taken in Guinea by
  any third party against Pentler and/or its associates.


  Signed in Freetown on [handwritten:] 08/03/2010

  On behalf ofMatinda & Co. Ltd
  Mrs. Mamadie Toure

  [signature]
  Pentler Holdings Ltd

    .. '.                                           --~    1              --
     L, 1                                              ,



                                                           {= fJ rr A'I   o /'J\,e~ -      1
                                                                                           ~         t EJ\f




                                                                                                         p.63

                                                    242
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 31Exhibit
                                                                   of 1556 -
                           Part I Pg 63 of 84




                         Exhibit No. 2




                                                                        p.64

                                    243
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 32Exhibit
                                                                   of 1556 -
                           Part I Pg 64 of 84




                                  [blank page]




                                                                         p.65

                                     244
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 33Exhibit
                                                                   of 1556 -
                           Part I Pg 65 of 84




                                             Testimony

    I, Frederic Cilins, born on December 15, 1962 in Antibes, of French nationality, certify the
    accuracy of the following.

    BSGR informed me of the allegations made by the Guinean authorities against it and in which my
    name is menlioned and queslioned me aboul Lhese allegalions.

    I have worked for years in the field of import-export and international trade. I am constantly
    looking for business opportunities wherever they arise. In the course of my career, I have done
    business in many different countries and I have acquired a strong mobility and adaptation
    capability.

    I have been in Africa since the early 2000s, first in Kenya and Uganda, then in Congo, Angola,
    and fmally in West Africa. In Guinea, my work focused in particular on the purchase and resale of
    pharmaceuticals. In 2005, I learned about the existence of BSGR and I understood the interest it
    might take in developing mining projects in Guinea.

    Having there a possibility to access the BSGR group, I put a lot into analyzing the mining aspects
    in Guinea and, given my strong local presence, I offered my assistance and cooperation to BSGR.

    I quickly realized the importance of the Simandou mountains and the outrage of all Guineans I
    had met caused by the total inertia of the mining companies present in the country for several
    years, whose exploration activity had been very limited. Being able to appreciate the
    responsiveness and dynamism of BSGR due to its smaller size and private nature, I thought that
    there was an opportunity for both Guinea and BSGR. An advantage in my relationship with
    BSGR was the fact that I was familiar with the environment, which they were not, as well as
    being a French speaker, a requirement in Guinea.

     Outside Guinea, I worked with BSGR in Liberia, Mali and Sierra Leone on projects that were not
     always successful.

    During the numerous meetings with the Ministry of Mines and the Centre for Mining Promotion
    and Development (CPDM), I thus presented BSGR and the projects carried out by this group. In
    particular, I presented the Koidu diamond mine in Sierra Leone, the copper and cobalt mines in
    the Democratic Republic of Congo (KOY, Kananga and Tilwezembe mines, the Kolwezi
    processing plant, the electrical refinery in New Luili), the copper and cobalt mines in Zambia
    (Baluba mines, Muliashi deposit, Chambishi foundry). I also presented the ferronickel mine and
    plant in Macedonia and Kosovo, and the steelworks in Baku. The group had also been the
    majority shareholder of AngloVaal Mining in South Africa. I insisted on the technical capabilities
    of the group, in particular in engineering, where their company named Bateman is one of the
    leaders in the field and has a strong presence in Africa.

                                                                                             [initials]
                                                                                              000039




                                                                                                      p.66

                                                245
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 34Exhibit
                                                                   of 1556 -
                           Part I Pg 66 of 84




                                                                                                       2

    I have never tried to hide my cooperation with BSGR. However, I have always specified that I
    was not an employee of BSGR but an independent agent. But the essential part of my work was to
    present the company and to promote its strike force.

    At my initiative, BSGR thus filed applications for iron ore exploration permits, which it obtained
    in February 2006 for the areas north and south of Simandou which had never been the subject of
    exploration nor permit application before. A few months later, it also filed applications and
    obtained exploration permits for bauxite in the prefectures of Dinghiri, Mali and Koubia. I
    subsequently assisted BSGR in setting up base in the country which was perhaps secondary but
    essential and critical. On this occasion I have seen the importance and rapidity of the efforts made
    by the group to start the operations.

    I was obviously taken to meet with President Conte, probably two or three times. I talked to him
    about BSGR and the work performed by it. During one of our meetings, I brought him a watch as
    a present. I do not remember the exact value of that watch, but I can certify that it was less than
    USO 5,000. I had not informed BSGR of my initiative, as it was a local custom seen in Guinea as
    simple good manners. Guineans call this custom the "kola". In addition, I purchased this watch
    myself and I also covered all the other costs, and I have never asked BSGR for reimbursement.

    The president was not a mining specialist. He was a military man, with a special liking of
    agriculture. He nevertheless insisted on the importance of Simandou to the country and repeated
    to me during a meeting that "the Guineans are watching us" and that BSGR had to make every
    effort.

    In general, my contacts within the Guinean administration were very sensitive to the commitment,
    the reliability and the results ofBSGR on field and that in a context where Guinea, whose subsoil
    contains iron reserves among the most important of all Africa, had never yet been able to extract
    the least significant amount.

    In the early days of my presence in Guinea, i.e. several months before I met BSGR, I had met
    Mrs. Henriette Conte, wife of the President of the Republic Lansana Conte.

    Like other wives of African heads of state, she ran a charity.

    For my part, I have never donated pharmaceuticals to this charity or any other organization run by
    Mrs. Conte or to Mrs. Conte personally. I know, however, that pharmaceutical companies that
    distributed their products in Guinea might have donated goods to Mrs. Conte's organization. I
    have never been involved in any capacity whatsoever in these operations, which I believe to have
    occurred prior to my meeting with her.

    During this period I also met Mr. Ibrahim Toure, well-known Guinean journalist who clearly
    stands out from the others. He told me everything about his country. He introduced me to his half-
    sister Miss Mamadie Toure, who carried out some import and resale activities in the agro-food
    sector he thought might


                                                                                               [initials]
                                                                                                000040




                                                                                                        p.67

                                                   246
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 35Exhibit
                                                                   of 1556 -
                           Part I Pg 67 of 84




  [page repeats]




                                                                        p.68

                                    247
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 36Exhibit
                                                                   of 1556 -
                           Part I Pg 68 of 84




                                                                                                       3

  interest me given my other activities. I met with her several times at her house in Dubreka and I did
  some business in this sector with her. As far as I remember, she carried out her activity in a personal
  capacity and not as a company. I have never known her to have any business, let alone accounts
  outside Guinea. On the occasion of our contacts, Mrs. Toure told me she had a potentially
  diamantiferous property in the zone of Forecariah and asked if it would be of interest to BSGR. I
  shared this information with the company, whose geologist, after performing a soil analysis, prepared
  a mission report unfavorable to the development of the project. BSGR has thus declined Mrs. Toure's
  offer.

  To my knowledge, the relations between BSGR and Mrs. Toure were limited to this possible business
  opportunity. I have never asked Mrs. Toure to speak in favor ofBSGR to anyone and especially not to
  the president, to whom, as far as I know, she has never been married.

  My knowledge of Mrs. Toure, who spoke French badly and seemed not to have any connections to the
  business community, led me to doubt that she could have any links with the Guinean administration or
  any influence over it. It seems to me in particular excluded that she ever decided to organize meetings
  within the Ministry of Mines. In any case, I have never known her to participate in these meetings or
  in their organization. As far as I understood, it seemed to me that Mrs. Toure was attributed some
  supernatural powers, products of the African culture, the nature or effects of which remain unknown
  to me, and which gave her a certain social status. I can confirm that Mrs. Toure has never been
  present at our meetings with the president or has never even been kept informed of these meetings by
  me or, to my knowledge, by BSGR, including during the project stage and during the setting up of the
  appointments.

  I am not aware of any gifts or payments made by BSGR to Mrs. Toure. As for myself, whenever I
  brought her presents, such as for example, a bottle of perfume, it happened of course without
  informing or reporting to BSGR, because it was part of the "local courtesy" and I wanted to maintain
  good relations with someone who was part of the local community.

  Finally, I certify that I have never made any payments, even more so hidden, to anyone in or outside
  of Guinea on behalf of BSGR, nor have I taken any payment obligation on its behalf in this regard.
  During a meeting at the Ministry of Mines in February 2006, in the presence of the press and many
  officials, Mr. Roy Oron, then CEO of BSGR, officially gave to the Minister a miniature "formula 1"
  race car. Given the circumstances, I did not consider it was an object of value.

  I stopped assisting BSGR Guinea and I left the country in 2006, as I had no pending business there.
  BSGR had recruited at the time a "Country Manager" in the person of Mr. Asher Avidan.


  [signature]                              [handwritten:] Drawn up in Antibes
                                                           on 11/26/2012




  000041




                                                    4
                                                                                                        p.69

                                                    248
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 37Exhibit
                                                                   of 1556 -
                           Part I Pg 69 of 84




                        Exhibit No. 3




                                                                        p.70

                                    249
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 38Exhibit
                                                                   of 1556 -
                           Part I Pg 70 of 84




 Professional Civil Partnership
       Yann JEZEQUEL
     Christine PINHEIRO
  And Anne-Sophie GRUEL                                            SENT LETTER
      Associated Bailiffs
        44 rue Poliveau
         75005 PARIS




                                             [logo] BAILIFF




                                  CERTIFIED REPORT

  YEAR TWO THOUSAND TIDRTEEN, NOVEMBER TWENTY-NINTH
 AT THE REQUEST OF:

 THE GOVERNMENT OF THE REPUBLIC OF GUINEA, represented by the President of the
 Republic in office
 Address for service located at the law-firm DLA PIPER UK LLP
 17 rue Scribe 75009 PARIS


 WHICH STATES:

 That it takes high interest in transcribing the phone records and the conversations between Mamadie
 Toure and Frederic Cilins.

 Which asks me, as a consequence, in order to ensure the protection of its rights, to note all relevant
 findings and to prepare a report.

 THEREFORE, COMPLY1NG WITH THIS REQUISITION:

 I the undersigned, Christine PINHEIRO, bailiff at the Tribunal de Grande Instance of PARIS
 [Superior Court], residing at 44, rue Poliveau 75005 PARIS,

 Hereby certified that I received today, at my office and to my attention, a closed envelope,

 I SAW, RECOGNIZED AND FOUND THE FOLLOWING:




                                                                                                      I
                                                                                                 p. 71

                                                 250
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 39Exhibit
                                                                   of 1556 -
                           Part I Pg 71 of 84




 Professional Civil Partnership
       Yann JEZEQUEL
     Christine PlNHElRO
  And Anne-Sophie GRUEL
      Associated Bailiffs
        44 rye Poliveau
         75005 PARIS




 I opened the envelope and I found an USB stick inside it.

 I found that this USB stick contains:

 - the following folders:


  ,_.1     :us.2013, call 1
                                                           -I
                                                                J,l b,2013', Cllll2
                                                                                                _ J 3,20.2013. 1:dl 3
   _J      J,?S.2013, ON Me:etlng wllh
           arm                                        ____J     i, 10.201 J,Call -1             ,___J   oi.11,2013 Call S




   _J      i.11.2013, CaU lO
                                                  I


                                                      --   J •1. 11.2013. caM II                _J      i,Jl,2013, Ca~ !2




   _J                                                  J CfiM                                   ,_J                   cw rnettlng !Mth
           4.11.20!3.           l'lle&tvig with                 4. 11.201 J.cw m1111ttno with           '1.11.2013.
  I_       Ctltrr:; 7.-45-9FM                                         INPM                              Orts


 - a draft transcript.

 I found that the folders contain audio records.

 I have listened to each of the audio files.

 I subsequently took note that the transcript on the USB stick is the exact transcript of said recordings
 and it is reproduced below:




                                                                                                                                         2
                                                                                                                                     p.72

                                                                       251
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 40Exhibit
                                                                   of 1556 -
                           Part I Pg 72 of 84




                        RECORDING OF A PHONE CALL OF MARCH 15, 2013

 Transcript of a phone call between Frederic Cilins ("FC") and Mamadie Toure ("MT").


 REFERENCES:

       Folder: 3.15.2013 Call 1 / Device 1

       File:      2_0ut_mama1634_03-15-2013_070354PM.wav


 0:00:00          BEGINNING OF RECORDING

       FC:     Hello.

       MT: Hello yes Frederic, good evening.

       FC:     Oh, Mamadie.

       MT: [Laughs]

       FC:     So you. Incredible. What have you done to me?

       MT: I was upset.

       FC:     I have been looking for you - but everything is well, I am well and you, how are you?
               That's what worries me. How are things going for you?

       MT: I'm fine, I'm fine, I'm fine.

       FC:     Everything all right? Oh la la la la. You've disappeared like that. You've disappeared.
               Everything okay? Is the little one all right? Everyone okay?

       MT: Yes, she's fine.

       FC:     Good, all the better. That's good.

       MT: Yes.

       FC:     Well, that's good. Well, bah listen, as Ceny told you, I'm, I'm here in the United States.

       MT: Mmmmmm.

       FC:     So I don't know, sometime next week, whenever you want. You tell me the day that suits
               you.

      MT: Mmmmmm.

      FC:      And then that's it. We'll meet and chat a bit.

       MT: Ok.

                                                          I
                                                                                                    p.73

                                                    252
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 41Exhibit
                                                                   of 1556 -
                           Part I Pg 73 of 84


                                                                                     CONFIDENTIAL


   FC:   Ok? I don't know, what day is best for you? because I have some stuff to do here and there,
         this way I know how to organize my time and leave that day free.

   MT: But first, what do you offer me? Before we meet. What have you got for me?

   FC:   What do I have for you? You already know what I have for you, I want to see you and talk to
         you and you - you know, when we left the last time we talked and you told me: "Listen, look
         into it and see if you can get something right away," and then here we are. It is you who
         called me on Saturday or Sunday. On Monday I tried to call you because I had a positive
         response. I tried to call you to tell you that and since then I have not managed to reach you.
         That's what. Just that - you know, since then I wanted to tell you that. So uh ... it was already
         good news, you know? that you already have something - the thing which you had asked me
         for in fact. You had told me: "Can we get - if we can get something right away, that's fine,
         because like that, it allows me to do that, and that, and that." So that's what.

   MT: Ok. So everything is settled now?

   FC:   Everything has been settled for a while now, because right after I obtained - I don't
         remember who I had on the telephone - but after that I could not reach you, so I left a
         message. I - well, you know what. You know well. So I don't know how you want to do this,
         but well we cannot do this over the phone.

   MT: Mmm mmm. [inaudible - sounds of television/radio]

   FC:   Ok?

   MT: [inaudible]

   FC:   So uh that's all, and then, listen, otherwise nothing more. As for that thing - well I think that
         anyway, but I learned that the old man is very sick. I did not know that.

   MT: Who - who is very ill?

   FC:   The old man there, the boss. He has - I think he has cancer and it's pretty serious.

   MT: Really?

   FC:   It's pretty serious. Yeah.

   MT: Really?

   FC:   Yeah, yeah. Apparently he has - he has a bad cancer. He has a bad cancer and he's very
         concerned because he won't last as far as I know.

   MT: [inaudible]

   FC:   Ah. Well that's the news - it's something I found out not so long ago. And when I spoke with
         Ceny about it, Ceny told me he knew, but 1 didn't. I thought you also knew. I don't know, or
         maybe Ceny misunderstood, I wouldn't know. In any case, what I'm telling you, that's for
         sure. What I'm telling you, that's for sure.

   MT: [Inaudible] He is still kicking.


                                                  2
                                                                                                    p.74

                                                253
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 42Exhibit
                                                                   of 1556 -
                           Part I Pg 74 of 84


                                                                                     CONFIDENTIAL


   FC:   Yes, he is - well, until now at least, he is. So far, anyway he is still there. What do you want
         to do? He is still there. Ok?

   MT: Ok.

   FC:   Um ... So, look. Do you want me to call you back to set a day? Should I call back - you will
         think about it and tell me tomorrow what day would be good for you?

   MT: Ok.

   FC:   Eh? Will you think about it?

   MT: Ok.Ok.

   FC    All right then.

   MT: Do you want me to bring the files or [inaudible]?

   FC:   That's up to you. Whatever. If you want to - we must first meet and clarify the details and
         then we do it. But first we must meet and talk about it.

   MT: Ok.

   FC:   So if you want me to uh I can fly in to meet you. As you wish, it is your decision.

   MT: Ok.

   FC:   Just decide what is easiest for you and we do it like that.

   MT: Ok. Ok.

   FC:   Ok?

   MT: Ok.

   FC:   All right then.

   MT: Yeah.

   FC:   Good well listen. I wish you a good evening and I'm glad - I'm glad you called me, that we
         talked and that we are going to see each other. But most of all, what is important is that you
         tell me the day, because if you want, on Monday that doesn't work for me, but Tuesday is
         fine with me if you want, I can - we can do that.

   MT: Okay. Tuesday?

   FC:   Tuesday if you want, yes.

   MT: Ok.

   FC:   That's because I have to look for tickets. I must look for plane tickets and all that. So if you
         want we'll talk tomorrow morning.


                                                  3
                                                                                                   p.75

                                                 254
 19-11845-shl Doc 24-7 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered  06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 43Exhibit
                                                                    of 1556 -
                            Part I Pg 75 of 84


                                                                                     CONFIDENTIAL


     MT: Okay, I'll think about it.

     FC:   Think about it and if you want, we'll talk tomorrow morning, not too late, so I can still buy
           plane tickets.

     MT: Ok. what time in the morning?

     FC:   Ok it works. I don't know, I don't know. I must check the flight schedules and check all that.

     MT: Ok. ok

     FC:   I don't know the schedules there.

     MT: Ok.

     FC:   But I' 11 check.

     MT: Ok.

     FC:   Ok?

     MT: Ok.

     FC:   All right then. We'il talk tomorrow morning right?

     MT: Ok. Thank you.

     FC:   Well, thank you, good night.

     MT: Good night.

     FC:   Thanks. Ciao ciao. Bye.

0:06:40    END OF RECORDING




                                                   4
                                                                                                    p.76

                                                 255
 19-11845-shl Doc 24-7 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered  06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 44Exhibit
                                                                    of 155 6 -
                            Part I Pg 76 of 84


                                                                                       CONFIDENTIAL



                     RECORDING OF A PHONE CALL OF MARCH 16, 2013

Transcript of a phone call between Frederic Cilins ("FC") and Mamadie Toure ("MT").


REFERENCES:

      Folder: 3.16.2013 Call 2 / Device 1

     File:     4_0ut_mama1634_03-16-2013_050315PM.wav



0:00:00        BEGINNING OF RECORDING

               FC:   Hello?

               MT: Hello, hello, Frederic.

               FC:   Yes, how are you Mamadie?

               MT: Fine, how are you?

               FC:   Fine. Yes, I'm fine,just fine. Okay. Have you received my text message?

               MT: I received it, yes.

               FC:   That's it. I can arrive at nine o'clock and I leave at half past three, something like
                     that.

               MT: But unfortunately, Tuesday I don't have the time - I said unfortunately I can't on
                   Tuesday because I have a doctor appointment.

               FC:   No, it's fine, we can push it for Wednesday if you want. It's up to you. I was
                     suggesting Tuesday because I can't come on Monday but afterwards, on Tuesday,
                     Wednesday, the day you want.

               MT: I'll call you later to tell you on what day we can meet next week because -

               FC:   Ahhh next week, hold on! Next week I'm leaving. I'm leaving on Tuesday the
                     26th. So uh next week it's going to be complicated.

               MT: You know why? Because [inaudible], I have an appointment with them because I
                   also have to sign the papers with them.

               FC:   With what? What market?

               MT: [Panera] market.

               FC:   What's that?



                                                   5
                                                                                                     p.77

                                                   256
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 45Exhibit
                                                                   of 1556 -
                           Part I Pg 77 of 84


                                                                                  CONFIDENTIAL




          MT: [Panera]. I'll see the fish and then the fruits.

          FC:   Ah okay. And you'll do that in the United States?

          MT: Yes. [inaudible] so they should start [inaudible] so ifl'm not there to sign, that's
              not good.

          FC:   Yes, but what day do you have that? You don't know yet?

          MT: That's because I have an appointment with them, too. After the hospital, I have an
              appointment with them, too. But I don't have an appointment with them on
              Tuesday anyway.

          FC:   Do you know yet on what day that will be?

          MT: No, I know, but that - it'll take me a while. Because - I'd rather meet with you next
              week because -

          FC:   Well yeah. Yeah.

          MT: They sent me letters about what to do and there is a lot to be done.

          FC:   I understand.

          MT: Then they have to install something-there's something they install-settle things
              with the bank and then a lot of stuff. And where to install - which means contracts.
              For example, contracts with the bank, contracts for payment of the TV and then
              with the bank, they want to determine where we'll put it and then sign everything.

          FC:   Okay, okay. But this project, where are you doing it?

          MT: I'm doing it in Jacksonville. I told you.

          FC:   Oh okay. Okay, okay. Well listen, that's good. That's good. And the financing for
                it, have you found the financing, it's all good?

          MT: No, but I told you that. With the little I had, I told you I had to do it. I told you,
              remember, with the fish and the fruit?

          FC:   Yes, yes. That's good. And well listen, if you want, otherwise we can push it for
                the end of the week. If you want, I can come. Because we could - we only have to
                meet for an hour, an hour and a half or so - it won't take longer than that. So, if you
                want, ifl arrive at nine o'clock in the morning, I can take a cab and then I can meet
                you somewhere in town, this way you don't have to come to the airport if you
                want.

          MT: Yes, but when you're there, when you're in a meeting, you are focused. Everyone
              is focused because if you do not focus, the thing [inaudible], it's over. Because
              even with the people there [inaudible] they will come, sit down, they will cook and



                                               6
                                                                                                 p.78

                                              257
 19-11845-shl Doc 24-7 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered  06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 46Exhibit
                                                                    of 1556 -
                            Part I Pg 78 of 84


                                                                            CONFIDENTIAL


                they will see [inaudible]. So he will ask for me to be there. And everyone eats
                [inaudible then the call is dropped].

0:04:38    END OF RECORDING




                                            7
                                                                                          p.79

                                           258
 19-11845-shl Doc 24-7 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered  06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 47Exhibit
                                                                    of 1556 -
                            Part I Pg 79 of 84


                                                                                      CONFIDENTIAL


                     RECORDING OF A PHONE CALL OF MARCH 16. 2013

Transcript of a phone call between Frederic Cilins ("FC") and Mamadie Toure ("MT").


REFERENCES:

     Folder: 3.16.2013 Call 2 / Device 1

     File:     8_0ut_mama1634_03-16-2013_051039PM.wav



0:00:00        BEGINNING OF RECORDING

               FC:   Hello?

               MT: Hello yes.

               FC:   Yes ah I don't know, the phone wasn't working.

               MT: Yes, I had no [inaudible].

               FC:   Yes, look, I don't know. You do what you can. As for me, it's that I cannot stay
                     later than Tuesday because I have things to do - I have meetings scheduled later in
                     Europe and I absolutely have to go back. So if you want, I can come on Saturday,
                     Sunday, I don't know. As you wish. Listen, that's all I can say. I'm free on those
                     days. It is up to you to choose the day that suits you, okay? Hello?

               MT: You want me to tell you when it's more convenient for me. When it's more
                   convenient for me is what I'm telling you.

               FC:   So what day? Monday then? Next week, on Monday?

               MT: I cannot tell you exactly if it will be on Monday. Let me check my schedule with
                   the girl who is helping me and I'll call you back. Next week.

               FC:   Ok. Ah, if you call me back next week, it's too late well because I'm telling you -
                     Tuesday, Tuesday night, I'll be on the plane, I cannot change that.

               MT: Why am I telling you this? It's because of my meetings. Like I told you. It's
                   because of my meetings.

               FC:   I understand. Yes, go ahead.

               MT: If I'm not at the meetings, here it's not like in Guinea. If you don't go to a meeting,
                   everything will be lost.

               FC:   Yes, yes, yes I understand what you mean. But afterwards if you want, even if you
                     have your meeting and all that, you can escape for an hour. If I come - I come to
                     see you, for an hour we can talk, it won't be a problem. Right?



                                                    8
                                                                                                    p.80

                                                    259
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 48Exhibit
                                                                   of 1556 -
                           Part I Pg 80 of 84


                                                                                  CONFIDENTIAL


          MT: How will I escape the meeting? I can't escape. How am I going to escape. No.

          FC:   No, but I mean - it's not escaping. I mean, if you're there in Jacksonville, I come to
                see you for an hour. Even if you have things to do, you can free yourself for an
                hour anyway. That's what I'm saying. Do you understand?

          MT: That's what I was telling you. Did you or didn't you come to see me Frederic?
              Let's tell the truth. You came to find me, I was [inaudible].

          FC:   No, but I - that's what I'm saying Mamadie. Listen carefully. What I'm saying is
                that I understand you have a lot of meetings and everything. But you cannot tell me
                that during a whole week, you cannot give me an hour if I come to see you. You
                tell me any day, from what time to what time. I'll plan my time to come. I'm not
                saying you should go anywhere, I'm not telling you to do anything. I'm just saying
                one hour - you make yourself available for one hour somewhere and you tell me:
                "This day, you can make yourself free for an hour?" and I'll leave and I come to
                see you. In an entire week, you can certainly find one hour when I can come see
                you where you are even if you do not come to the airport and so on. Do you
                understand?

          MT: Frederic, if I tell you I have meetings, you must believe me. It's just like when you
              have meetings and you can't - [inaudible]. When you have a meeting, do you
              usually say - that someone they can come tell you [inaudible]. They will take me
              for someone who is not responsible.

          FC:   No, but you're right. Of course you're right. But I'm telling you, you're not - there
                are 24 hours in a day and there are seven days in a week. You are not in meetings
                the whole day. There has to be one hour when you can be free so we can talk. Do
                you agree? That's what I'm saying.

          MT: Can you understand that I have meetings, I will be tired, I have the child. This is
              not easy. I need to think of myself. There is no one who will take care of my child.

          FC:   Well listen, you know. There is no problem. I'll let you do as you want. Mamadie,
                me, I' 11 tell you, I will not get on my knees.

          MT: Even my sister who helps me, she has her child who is sick, [inaudible]. He is five
              months old. The child is sick today.

          FC:   I understand.

          MT: Each time, the child falls ill. You see? She cannot come help me. She has two
              children. There is no one to help her. The meetings, [inaudible], it's true sometimes
              we leave in the morning and we return at night.

          FC:   I understand. Look, I'll let you do as you want, as you can. In any case, if you want
                to, I think it will be good for you if we meet. I will not get on my - I can't tell you
                more than that. I think it would be a good thing for us to meet, a very good thing
                for you because there are good things to do in relation to what I told you. Now, if
                you can, you can, if you can't, you can't.




                                               9
                                                                                                 p.81

                                              260
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 49Exhibit
                                                                   of 1556 -
                           Part I Pg 81 of 84


                                                              CONFIDENTIAL




                                    10
                                                                        p.82

                                    261
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 50Exhibit
                                                                   of 1556 -
                           Part I Pg 82 of 84


                                                                                     CONFIDENTIAL


                What do you want? I cannot tell you more. I will not get on my knees to tell you -

          MT: I did not tell you to get on your knees. The reason I tell you [inaudible]. I cannot
              ignore the people who want to help me here. They do it for me. I'm not paying
              them.

          FC:   You know that me too - the reason I want to see you is also to help you. You know
                that. And we are talking about a lot of money here. Now, as I said, this is not about
                the week-

                [Inaudible - FC MT and talk at the same time]

                I'm here until - I'm telling you I'm leaving on Tuesday the 26th in the evening. If
                we manage to meet before that, it's fine. If we don't, what can I do? I don't know
                what to tell you.

          MT: It's the meetings that did this. It is the secretary [inaudible]. Everyone wants to do
              their job. [Inaudible] Now, what do you have for me? How much do you have to
              give me?

          FC:   No, but it's not how much you have to give me. We talked about it last time. You
                told me: "For one, can you get a part of it upfront?" The answer is yes. And when -
                I want us to meet and discuss it, that's all. Do you understand? You told me: "Can
                you get two, three - can do something upfront and the rest as you say?" So I told
                you yes. Now, we need to meet. We cannot do this over the phone, it is impossible.
                So uh if you can, you can. If you can't, you can't. I don't know what to tell you. In
                any case I can't - my problem is that my flight is on the 261\ I cannot change it.
                Unfortunately, I cannot really change it because people are waiting for me in
                Europe and I absolutely have to return to Europe. I cannot change that. So I am free
                in the morning, afternoon, night, day, whenever you want.

          MT: [Inaudible]

          FC:   I didn't understand what you -

          MT: I'm saying I am honest, you will not hang me out to dry and then you're going to
              [inaudible].

          FC:   No, no, it's not that this meeting is more important. It's just that the problem is I
                absolutely have to return on the 26th. I have family matters, I cannot change that.
                I'm not going to wander around or anything. And besides, Easter is coming, I have
                family in Italy, I have a lot of stuff going on. If I do not return on the 26th, it will
                be a big problem for me. So I'm telling you, between now as I'm speaking to you
                and the 26th, at any moment you tell me: "Frederic, come on this day at 3am," I'm
                coming on that day at 3am. I am free all day, every day, even Monday - I told you I
                had some stuff - even that I can change if it is good for you. But the problem is, I
                cannot do it after the 26th. That's for sure, sure, I cannot go pass the 26th. But the
                rest of the time, I tell you, I am free 24/7 for you. You are the main reason for my
                visit and I have no problem to free myself for that. But after the 26th, I' 11 be in a lot
                of trouble, a whole lot of trouble. And I am even ready to come and stay for two
                days if you want me to wait for you there. The day you tell me:



                                                11
                                                                                                   p.83

                                               262
19-11845-shl Doc 24-7 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered  06/21/19
                                           Filed        15:57:11
                                                 06/29/20  Page 51Exhibit
                                                                   of 1556 -
                           Part I Pg 83 of 84


                                                                                    CONFIDENTIAL




                "Listen, come on Monday and leave on Tuesday," I can even spend a night there. I
                have no problem with that because I think it's very important that we meet. But I
                cannot come later, I assure you - it's not that I don't want to, it's that I really can't
                go beyond the 26th because I absolutely have to return. That's it.

          MT: Ok. ok. I will call you back, as I told you; I'll call you next week. ( ... ) you're
              worried about yourself but you do not understand. So, anyway, I'll call you next
              week as I told you.

          FC:   Okay, look, next week, if you call me on Tuesday, I'll be - I told you Tuesday night
                I' 11 be on the plane huh, I cannot change that.

          MT: Frederic, you must help me. I've always told you to help me.

          FC:   Mamadie, you know, "you must help me." I am the first to help you.

          MT: You do not help me. You do not help me. You do not help me. When I've I always
              told you, when I have problems, help me. It is you alone that I can count on.

          FC:   Mamadie, Mamadie, Mamadie; listen to me, listen to me, listen to me carefully,
                listen to me carefully. The last time - you know I'm not a billionaire - the last time
                when I came to see you, myself, from my own money, I gave you an envelope with
                5,000 dollars in it. Are there many people who come to you and bring you 5,000
                dollars every day to see you? Do you have a lot of people like that? You know, you
                cannot tell me that I am not helping you. It's not possible.

          MT: When I told you Tuesday, I'm sick and I have other meetings, you should not get
              angry for that.

          FC:   I'm not angry. I am not angry. I'm telling you, I'm telling you, I have to take
                everything into consideration. I'm telling you I am here for 12 days and I had
                informed Ceny about it, I told him: "Look, I arrive on the 14th. Between the 14th
                and the 26th I'm free every day to see Mamadie." I am free every day. So you
                cannot tell me that I am not making an effort. I came, I stayed here for 12 days, I
                only came for you, Mamadie. T only came for you. Any day you tell me to come, I
                come. Of course, I have other meetings scheduled but I am free -

          MT: When I tell you about my meetings, you must wait [inaudible]. I'm not a liar. You
              have to accept that.

          FC:   I am not saying you are a liar. I'm just saying that in a whole week, you cannot tell
                me: "Frederic, look, I don't have an hour to talk to you." You cannot tell me that,
                it's not possible. In a week, even a President of the Republic will receive me to see
                me for an hour if he wants to see me.

          MT: I cannot make you wait in a comer like that. I cannot do that.

          FC:   You can make me wait, it's no problem. You can say: "Frederic, come on Monday,
                Tuesday, come on Tuesday, Wednesday, come on any day you want" and I'll come



                                               12
                                                                                                   p.84

                                              263
 19-11845-shl Doc 24-7 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered  06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 52Exhibit
                                                                    of 1556 -
                            Part I Pg 84 of 84


                                                                                  CONFIDENTIAL


                 and I'll wait in a hotel and I'll wait for you to be available. There is no problem,
                 I'm ready to do that.

           MT: Frederic, I tell you sometimes we leave in the morning, even in order to eat, I must
               stop at McDonald's or something like that to buy food. I do not even have time to
               eat so [inaudible]. You cannot even understand. Because it is not your job
               [inaudible]. You cannot understand. It is too busy, much too busy. Sometimes in a
               meeting, people stay there overnight. You cannot understand. [inaudible] But even
               when I tell you, you cannot understand because you've never done this, it's not
               your job.

           FC:   I don't know. I don't know, but listen, I don't know. Try to - I don't know - think
                 about it calmly and if you want we'll talk on the phone next week and you'll tell
                 me. Me, the entire next week - look, next week, but you cannot call me the week
                 after that. Because I'm free the whole next week but after that I'm not.

           MT: Okay, I have to feed ... As I said, next week I'll call you.

           FC:   Ok, great. Next week you call me then, - that's it, next week, you call me whenever
                 you want. I am available, ready to come. But it is not this Tuesday huh that I'm
                 leaving, it's the one after that. Next week I'm free ok. Agree?

           MT: I told you I'll call you.

           FC:   That's great. Ok? But then I'm telling you, the next week I am completely free for
                 you. You call me whenever you want.

           MT: Ok.

           FC:   Agree?

           MT: Yes.

           FC:   All right then. Well, in any case, I see you have projects. That is good. That is
                 good. That's a good thing. At the same time, if you want, those things could help
                 you so it's good.

           MT: Ok.

           FC:   Ok?

           MT: Yes.

           FC:   All right then. Ok, I'll be waiting for your call. Thank you. Thanks.

           MT: Yes.

           FC:   Thank you. Ciao ciao.

0:14:33    END OF RECORDING




                                                13
                                                                                                p.85

                                               264
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document     Entered   06/21/19
                                              Filed        15:57:11
                                                    06/29/20  Page 53Exhibit
                                                                      of 1556 -
                             Part II Pg 2 of 67


                                                                                      CONFIDENTIAL


                     RECORDING OF A PHONE CALL OF MARCH 20, 2013

Transcript of a phone call between Frederic Cilins ("FC") and Mamadie Toure ("MT").


REFERENCES:

       Folder: 3.20.2013 Call 3

       File:   Out_mama1634_03-20-2013_070750PM.wav



0:00:00        BEGINNING OF RECORDING

               FC:   Hello?

               MT: Hello Frederic, good evening.

               FC:   How are you, Mamadie?

               MT: Fine, how are you?

               FC:   Are you all right? Yes, I'm fine, I'm fine, I'm fine. It has been raining here for the
                     last two days there, but it's okay. And there? It is also raining, right?

               MT: It is a little, yes.

               FC:   Su Ldl me, whal du we do?

               MT: I would prefer we met on Monday.

               FC:   Monday? Ok, that's good. Ok, if you tell me Monday I will organize my schedule
                     for Monday. I'll check, the flight schedule should be as I told you. I have a
                     morning flight and then from nine in the morning until three o'clock in the
                     afternoon.

1:05           MT: I would like, when I arrive, for everything to be in order. [Inaudible]

               FC:    Uh, meaning?

               MT: Meaning .. .

               FC:    Arrive uh .. .

               MT: As we talked, there [inaudible] that is to say, I don't know if you understand me,
                   that is to say Beny had asked ...

               FC:    Yes, to have the documents and all that? But well, is it arranged or not because we
                      have never spoken about it again since. So as I cannot speak on the phone, anyway
                      on Monday I will not have everything ready ok. It is impossible. I must talk to the



                                                   14
                                                                                                     p.86

                                                  265
19-11845-shl Doc 24-8 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document     Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 54Exhibit
                                                                     of 1556 -
                            Part II Pg 3 of 67


                                                                                      CONFIDENTIAL


                lawyer and all that. So I mainly want to see you and talk to you about everything.
                We must discuss

                exactly how it will be done and how because the last time when we wanted to put
                everything in place, you told me "anyway we cannot do it now because I do not
                have the documents with me etc." So I didn't know whether to do it, where to do it,
                in what country and all that. So well, that is why I want to come see you. To
                consider exactly what we have to do and how we must do it, as soon as we reach an
                agreement on what we do and how we do it, I must come back to do it, we must do
                it right. Do you understand?

          MT: Frederic, does Beny want us to meet and does he agree with you giving me the
              money?

          FC:   Of course. Of course, of course. No but me what is, what is, what is important is
                that we meet and talk and we see exactly what... you know, you disappeared
                suddenly, we haven't talked more about it, nothing was done here or there. It is
                important that we meet, we talk about it and agree on what we will do. That's it,
                that's what's important. Afterwards, once we meet and talk, we're not going to talk
                about it on the phone.

          MT: I know, but I am going ahead with it only because I do not want to go, to move
              around, to go to see you at the airport, I have the child you see and for you to tell
              me that Beny does not agree.

          FC:   No, no, but I did not tell you I disagree. I said if you want, I have enough time to
                take a cab and we meet somewhere in town if you do not want to waste time by
                moving around. If you're busy with the little one. Just tell me where you want us to
                meet and we will meet there where you want. If it helps you save time, for me there
                is no problem.

          MT: That's right, but if we only meet to talk and Beny does not approve it you see,
              that's tiring. I, for the time being, I'll be tired.

          FC:   Look - no no you're not going to tire me and I do not want to talk about it on the
                phone. I'm telling you simply I do not want to talk about it on the phone, it is ... nor
                anything else. I just want us to meet and talk but not on the phone.

          MT: Ok. Ok.

          FC:   Ok? So this way we can exactly clarify the situation, what we do, what we don't do
                and after that, when we leave, I can put it all in place properly. Ok?

          MT: Ok.

          FC:   Well, then I'll check the flight schedule again. On Monday, I can come and you
                just tell me - so, if you want, if I arrive at the airport at nine, I can, I can take a cab
                and meet you at ten o'clock wherever you want. At ten o'clock, half past ten. I'll
                meet you wherever you want. You just give me the address where you want us to
                meet, that way you do not need to come to the airport and then - and then, after,
                when we finish, we drink something, after I leave for the airport and that's it.



                                                15
                                                                                                    p.87

                                                266
19-11845-shl Doc 24-8 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document     Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 55Exhibit
                                                                     of 1556 -
                            Part II Pg 4 of 67


                                                               CONFIDENTIAL


          MT: Ok




                                     16
                                                                          p.88

                                     267
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document     Entered   06/21/19
                                              Filed        15:57:11
                                                    06/29/20  Page 56Exhibit
                                                                      of 1556 -
                             Part II Pg 5 of 67


                                                                              CONFIDENTIAL


           FC:   Is this ok?

           MT: Yes, yes.

           FC:   All right then. So listen, I'll check all the flight schedules and I'll call you
                 tomorrow morning?

           MT: Ok.

           FC:   In any case, I can buy the ticket for Monday right?

           MT: Ok.

           FC:   Okay. Ok, fine. All right then.

           MT: Yes.

           FC:   Well, good evening. I'll call you tomorrow.

           MT: Ok. [inaudible]

           FC:   Good evening. Bye bye. Thank you. Bye.

0:05:32    END OF RECORDING




                                               17
                                                                                           p.89

                                               268
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document     Entered   06/21/19
                                              Filed        15:57:11
                                                    06/29/20  Page 57Exhibit
                                                                      of 1556 -
                             Part II Pg 6 of 67


                                                                                      CONFIDENTIAL


                      RECORDING OF A MEETING OF MARCH 251 2013

Transcript of recording of a meeting between Mamadie Toure ("MT") and Frederic Cilins ("FC").


REFERENCES:

       Case: 3.25.2013 CW Meeting with Cilins
       File: FBIJK 001.wav


0:00:00 am    START OF RECORDING


       FBI agent:     This is special agent Angela Hill. It is March 25th 2013 at 8:41 am. This is going
                      to be a consensually monitored conversation between ... Names?
              MT:     Mamadie Toure.
              AH:     And who's the target?
              MT:     Frederic Cilins
                      [Inaudible up to 0:15:28]
              FC:     How is the little one?
              MT:     She's fine.
              FC:     You have someone watching her?
              FC:     Okay. So what's your fruit and vegetable project?
              MT:     What?
              FC:     Your project? What is it? What are you going to do?
              MT:     Here?
              FC:     Yes
              MT:     I'm going to open a restaurant and then fruits, sell fruits.
              FC:     Fruits and vegetables?
              MT:     Yes. All that is banana, all that is tomato [inaudible].
              FC:     Okay.
              MT:     I also want to sell uhm - open a restaurant where there is [inaudible].
               FC:    And fruits and all that, you will retail or wholesale to the public - how do you sell
                      - like a store or what?




                                                   18
                                                                                                     p.90

                                                  269
     19-11845-shl Doc 24-8 Filed
       Case 1:20-mc-00212-AJN    06/21/1942-15
                               Document     Entered   06/21/19
                                                  Filed        15:57:11
                                                        06/29/20  Page 58Exhibit
                                                                          of 1556 -
                                 Part II Pg 7 of 67


                                                                                        CONFIDENTIAL


                MT:    Like that.
                FC:    Like a store. Ok.
                MT:    Like that. Everybody comes to the store.
                FC:    Yes yes yes. And is it a chain? Like the fresh markets. Is it a chain or is it your
                       store?
                MT:    It's a store that I rented.
                FC:    Okay. Great. That's great.
                MT:    Two rented stores. One is for fruit and fish. And one is for -
                FC:    Fish too?
                MT:    Yes. Because fish is a great deal here.
                FC:    Great. Did you have the idea - just like that?
,,              MT:    [inaudible] I did some research with some friends. We found that - fruit is a good
                       deal. Anything that can be a good deal, even if it's candy, you have to sell it.
                FC:    Great. Great. Well, listen, it's a good thing.
                MT:    [inaudible] here it's a good deal
                FC:    Yeah of course. And you're doing it alone?
                MT:    No I have someone who helps me. I have someone who helps me. There is ... The
                       people there, when they want to do business they will find you [inaudible].
                FC:   Are they funding you or helping you to keep the store with employees, and all
                      that?
               MT:     They help you set up, as for the employees. [Inaudible]
               FC:    Okay, okay. Because you're here, you have, you have the right to, to, to work,
                      you have the right of all that? What have you got? A green card, a green card?
                      What have you got?
               MT:    No no, I don't have a green card.
               FC:    Then an investor visa; what is it?
               MT:    No no. It's a simple visa they gave me.
               FC:    Simple?
               MT:    Yes.
               FC:    But you still have the right to work?
               MT:    To work?




                                                     19
                                                                                                    p.91

                                                     270
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document     Entered   06/21/19
                                              Filed        15:57:11
                                                    06/29/20  Page 59Exhibit
                                                                      of 1556 -
                             Part II Pg 8 of 67


                                                                                   CONFIDENTIAL


           FC:   No, because normally here, you know, it's not easy here when you want to work.
           MT:   No, you can do it, you must apply. You can do it then, you see.
           FC:   Because you can stay here forever? You have, you have, are you going to work
                 for six months, and then have to leave or can you stay forever?
           MT:   Now I want to apply. I want to apply here.
           FC:   What do you mean by apply? Make an application to ...
           MT:   Once the store is there, once everything is in place, I want to
           FC:   Yeah because you know, there are lawyers specializing in this matter. Just the
                 person I was on the phone with, someone who does this and [inaudible] with a
                 lawyer who does the visa. Well, I don't remember what it's called. It's a visa for
                 investors. For example, you invest in a store, stuff like that. You create a job.
                 Well, you have the right to have a visa for five, or three years or five years, or
                 something like that. And,and you do your business, you do your business. It's
                 great.
                 So what happened in Mamadie's mind that she disappeared? You know, I had
                 Ahmed on the phone, Ahmed on the phone.
           MT:   Wait, I was angry, Frederic. I was angry.
           FC:   Angry? Why?
           MT:   I was angry.
           FC:   Why?
           MT:   I was angry at the fact that you told me the last time that uhm, they say they can't
                 at first and you'll think about it. It made me ... I was shocked. I was shocked. The
                 fact that you told me they may agree to help me or they may not agree to help me.
           FC:   This is not about agreeing to help me. I told you, I told you to let me see. You
                 didn't even wait for the answer. We spoke on Sunday, or Saturday, you called me
                 on Saturday. I said we'd talk on Monday and hence, nothing and nobody.
           MT:   I was sick of it. I was sick of it. I am sick of it all.
0:20:30    FC:   You know, me too, I'm sick of it. But, what can we do? Don't you think I'm sick
                 of it? I can no longer listen to this matter, I can no longer listen to it, I'm sick and
                 tired of it, you can't imagine, however, do we have a choice? We have no choice.
                 Because of that stupid guy, who is here, who bothers everyone, who complicates
                 everything, what do you want me to say? What do you want me to say?
           MT:    What guy?
           FC:   The ... the ... the ... Alpha, what guy? This is due to him, if it weren't for him, you
                 know, we wouldn't even discuss most of these stories and that's why,




                                                20
                                                                                                   p.92

                                               271
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document     Entered   06/21/19
                                              Filed        15:57:11
                                                    06/29/20  Page 60Exhibit
                                                                      of 1556 -
                             Part II Pg 9 of 67


                                                                                   CONFIDENTIAL


                  sony to say it like that, we are in crap with this guy. You know, it's a crazy story.
                  Me, I'm going crazy because everyone is fed up, everyone is upset, everyone is
                  spending money for nothing because of him, as this story always costs everybody
                  money, money for nothing. You know this deal is becoming a horror and we
                  don't even know where it's heading. He had - they had - a meeting, another
                  meeting but this is ridiculous, they came to the meeting, the people ... of ... of ...
                  Alpha, by saying "well, what do you have to offer?" What do you have to offer?
                  It is you who don't want us to work, who don't want to stay, what do you want us
                  to say? Tell us what do you want? But nobody knows what he wants. Nobody
                  knows what he wants. Even his closest friends, I'll tell you I'm talking with his
                  closest friends, who have been with him for 20 years, 25 years, 30 years, who
                  know him very very very very well, they are tired, they don't even understand
                  what they want - what he wants - and they are fed up. But does anyone have a
                  choice? He is the only one who has the key to the problem, you know. He seems
                  to be very ill, he has cancer, something like that. You know people are getting so
                  sick, they just want him to go, it's over, that's it.
0:22:41           So the last time if you want, I can't tell you - me you know, Mamadie, when I tell
                  you something, it's the truth. If I tell you, it's the truth. When I needed 24, 48
                  hours to be able to give you a clear answer [Inaudible]
            MT:   [inaudible] The others have exhausted me. [Inaudible] So I thought [inaudible).
            FC:   But what's the use of disappearing like that? Can we find solutions if we don't
                  talk?
                  You could have told me Frederic, I'm angry, I'm upset, no matter what. You have
                  already told me that. But what? Well, finally, the past is the past. You know, the
                  thing about me is I tell you everything.
                  When I tell you something, I tell you both the good, I tell you the bad. I'm not
                  lying to you, you know. I don't play with you. I tell you the exact truth of what is
                  happening. Well... That's it. It's like that, what do you want me to say?
                  You know, everybody ... you know, I'll tell you ... You haven't had Ahmed on the
                  phone for a long time because ... He was very worried. He was very worried. I
                  don't know what happened with you that made you decide that. At least he told
                  me stories and he knew exactly where you were but anyway I had him on the
                  phone. He told me: "Look, Fred" ... In any case he knows ... I had him on the
                  phone - he is in Guinea - because he must have gotten news. I told him: "Look,
                  we have to talk, let's meet next week." He told me: " In any case you will tell her
                  that we don't do that."
           MT:    [Inaudible] I didn't have lunch before coming.
           FC:    Oh! Do you want some ... I didn't ask you because I didn't know. Do you want
                  some ...
           MT:    I don't want anything sweet.
                  [Inaudible]




                                              21
                                                                                                  p.93

                                              272
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 61Exhibit
                                                                     of 1556 -
                            Part II Pg 10 of 67


                                                                                  CONFIDENTIAL


0:28:15    MT:    It's not sweet because you told me last time that you didn't like sugar.
            FC:   No, I don't like sugar that much. If it's a little sweet but not - I prefer salty to
                  sweet but sometimes in the morning [inaudible].
           MT:    This is my visa.
            FC:   Until August 27, 2013?
            MT:   But I can extend it if I want to. I can extend it by six more months.
            FC:   Is it good?
           MT:    Because the last time ...
0:29:01    FC:    Did you keep the diplomatic passport?
            MT:   Yes
                   [Inaudible]
            FC:   Is it good? Did you keep the diplomatic passport?
            MT:   Yeah. Yeah.
            FC:   I thought they had taken it from you.
           MT:    No. [Inaudible] so today I'm afraid. Is it true that they are really going to punish
                  me, Frederic, when I speak. If, that is BSGR doesn't say go and see Mamadie,
                  you can't decide to help me by yourself. You can't.
                   [Inaudible]
            FC:    Wow! How she grew up!
                   [Inaudible]
0:31:00    FC:    We will do what we said the other time, you will recover three hundred
                  [inaudible], you will recover three hundred right away and we will put the rest
                  somewhere. At least it's already taken immediately and it has nothing to do with
                  what you will have when it's over, it will be something more like I told you. It's
                  only benefits.
           MT:     Three hundred?
           FC:     Three hundred thousand.
           MT:     OK.
           FC:    At least that will allow you to open your restaurant or make investments.
                  [Silence]
                   You'll be able to make ... to make, uh ... some investments. What is it called?
                   These Conakry school stories? What did you do? You couldn't do anything.




                                               22
                                                                                                 p.94

                                              273
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 62Exhibit
                                                                     of 1556 -
                            Part II Pg 11 of 67


                                                                                 CONFIDENTIAL


           MT:   It's [Inaudible]
0:32:32    FC:   So, will we do that? Ok?
           MT:   We will do that.
           FC:   Um ... I must go back. Ummm ... We must destroy these papers and at the same
                 time give a part to the lawyer, you recover a part right away, and that's it.
           MT:   I didn't understand.
           FC:   I'm going back. We destroy these papers. You'll take right away a portion of the
                 money, and a portion will be blocked for the lawyer for the time we talked about.
                 As I told you last time.
           MT:   [Inaudible]
           FC:   I told you, look, I have initially told you we take one and block the other one.
                 Then you asked me if you can have some of it right away. Now I'm telling you,
                 you'll recover 300 of it right away and we'll leave the rest with the lawyer.
           MT:   But... The lawyer, what lawyer? I don't know him.
           FC:   Well yes, but we're going to find a lawyer.
           MT:   You haven't found one yet?
           FC:   That's not it? I couldn't speak to you so I didn't know. We'll find someone um ...
                 it can't be someone in the United States, I have to find someone outside the
                 United States, because it's prohibited, here we don't have the right to do this.
           MT:   Whynot?
           FC:   Because it's ... it's not a good idea to do it with an American lawyer
           MT:   Last time it was with Adam.
           FC:   Adam, I can no longer hear about Adam. All that Adam did was ... bullshit.
                 Adam was not okay. I was very angry with him. Because everything he did for
                 this South Beach story. He took. .. He took a lot of money, legal fees. He took a
                 lot of money, legal fees. This is not a good thing at all. I went to see another
                 lawyer but unfortunately ... We can't do it here. According to the lawyer, we can't
                 do something like that under the U.S. law, we have to do it outside the United
                 States. But I'll look into it. I already wanted to see, talk and understand each
                 other. If we understand each other, in the - now quickly, we'll do that and you'll
                 already have some money that will allow you to breathe. Because if...
           MT:   You know very well I'm afraid of the BSG people, you know it very well.
                 Considering what they did to me ..




                                             23
                                                                                              p.95

                                             274
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 63Exhibit
                                                                     of 1556 -
                            Part II Pg 12 of 67


                                                                                   CONFIDENTIAL


           FC:   But what is your problem with them?
           MT:   Because BSGR told me I'll give you that, it's not clear, it's what scares me and
                 you know it. The last time I told you that on the phone [inaudible] [... ] came to
                 see me, I told you that if you remember.
           FC:   You tell me about the past but I'm talking about now. Here you don't have to deal
                 with BSGR, you're dealing with Frederic and I'm here.
           MT:   Yes but still, if Beny sent you here, it was not ...
           FC:   No, but I tell you, you don't have to deal with someone else but me. l'm here, the
                 important thing is that we can talk, we can agree and we can arrange things right,
                 that's all. But umm I tell you, I'm here. I told you the other time, I'm here, I'm
                 taking care of ... of ... of this thing. I'm not telling you to trust blindly, I ask
                 nothing more but to listen and talk to me.
           MT:   !know.
           FC:   However. I ask you nothing more than that.
0:36:56    MT:   I mean, it comes from Beny, I've confirmed, but I don't trust the others.
           FC:   Look, I'll tell you, you know I wondered so much when you disappeared like
                 that, I wondered what was happening. She is somewhere ... You know I was so
                 afraid when you were in Freetown, when you were talking with those people, that
                 they might hurt you, they ... I don't know, that they came to look for you here,
                 that they shipped you there; it wouldn't surprise me if it had happened. All this
                 time that you were missing, you were always here, you didn't leave?
           MT:   No no. I was here. I told [inaudible] of my projects. It wasn't easy.
           FC:   No, but I understand it wasn't easy, but what I mean is that...
           MT:    [Inaudible]
0:37:44    FC:   I assure you that I was honestly afraid. I told myself, those people who were
                 looking for you, that I told you not to meet at night, because they put you in a
                 car, they take you to Conakry, you don't even know what will happen to you. I
                 thought maybe she left somewhere in Africa or something. You know Africa is
                 not like the United States, it's dangerous, it's dangerous. Here, you have ... well ...
                 the police. There, in Freetown, I tell you, they put you in the trunk of the car and
                 in the morning you wake up you're somewhere in Conakry. You know Alpha is
                 not a nice person and someone you can trust, do you? You know that. So, when
                 these people came to see you all the time, I wondered what was happening. You
                 know, because you can disappear one day, three days, a week but you have been
                 missing for a long time. You have been missing for a long time. So I had Ahmed
                 on the phone but then I had your brother, Ceny, on the phone. Finally after a
                 moment Ceny tells me: "Well, look" ... He sent you messages to talk to you but it
                 was ... Finally ... Look.




                                              24
                                                                                                  p.96

                                             275
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 64Exhibit
                                                                     of 1556 -
                            Part II Pg 13 of 67


                                                                                      CONFIDENTIAL


0:39:00      MT:   You know I'm tired. Because I thought if it comes from Beny I know it's true, but
                   if doesn't come from Beny, they will trick me, trick me ...
             FC:   You must think that it comes from Frederic, period. That's it. You have to think it
                   comes from Frederic and Frederic is there, and I will do everything. I must go
                   back tomorrow because I have a family, you know, I ... I have to take care of my
                   mom. You know I lost my dad, I have to take care of my mom. It's impossible I
                   can't not return tomorrow, I must, I must go tomorrow. Easter is coming and
                   everything. I'll go home, organize everything and come back to see you and we'll
                   do that. I'll be back.
             MT:   When?
             FC:   I already told you I already told you I'll be back ... early April ... April 8. I arrive
                   in Miami. Between the 8th and the 16th, I will come back to see you. But I'm
                   organizing myself, I'm organizing. In any case, I will not rest until we've
                   finished.
0:40:19 am   MT:   You asked me if one day the government comes to see me, what should I do?
             FC:   What government?
             MT:   You told me that CIA people, I don't know ... they came to see you. If they ever
                   come?
             FC:   I, if you want ... It's an independent office, I don't have their business card, it's an
                   office called Veracity, which is paid by the law firm that is financing George
                   Soros, you see who George Soros is? George Soros, he is a billionaire who is
                   trying to work with Alpha in order to recover these mines, to recover everything.
                   So George Soros paid this firm Veracity, which has all the former agents, like
                   that, to prepare the case for attacking the BSGR agreement with Guinea. So these
                   people came and made all the investigations, questions and everything. The
                   papers I showed you the other time with all these lists of questions, these lists of
                   things where you are mentioned above, I had read you this, remember? Here, it's
                   all full of questions they asked by wanting to know why, how. I explained them
                   the truth, that it was all bullshit and now ... because, what's his name? Alpha is
                   trying to use that to say that there were things that were not legal in the BSGR
                   agreement with Guinea. So, Mamadie has ... how to say ... received money from
                   the BSGR group in exchange for her influence with Lansana Conte and all these
                   things, so that's what they're trying to say so that, that the agreement should be
                   abandoned on these grounds. But at the same time, if ... I mean, this was
                   something illegal, it creates problems for you too, even here, especially here, it's
                   not the same here. Here is the whole thing you know, politics and business are
                   completely separated. You are a person who is politically exposed compared to
                   what was at the time of Lansana Conte, so this is what Alpha is trying to do.
                   Alpha is trying to fight to get to prove these things and eliminate the BSGR
                   agreement.
             MT:   If these people, if this group, I meet them one day. What should I do?
             FC:   What people? Alpha's people that are scheming like that?
             MT:   The people who went to see you.




                                                25
                                                                                                     p.97

                                                276
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 65Exhibit
                                                                     of 1556 -
                            Part II Pg 14 of 67


                                                                                  CONFIDENTIAL


           FC:   You simply tell them that you have nothing to do with it, everything that is said
                 is nonsense. As we did with the statement, remember? That I have nothing to do
                 with what you're saying and that's it...
           MT:   That I have never seen BSGR.
           FC:   Not that you've never seen it. You know the company, because you can't say
                 you've never seen it. You know it, you were in Conakry, you were there, you
                 lived in Guinea at the time so you can't say you don't know it, but you have
                 nothing to do with all this talk of agreement, of whatever, of so-called received
                 money, you have nothing to do with it, that's all, it's lies.
           MT:   IfBSGR gave me money?
           FC:   You say you have nothing to do with it. You say you've never received money
                 from anybody.
           MT:   With BSGR?
           FC:   And then that's it. Of course. Of course.
           MT:   I don't have to say the name ofBSGR?
           FC:   What?
           MT:   I don't have to say the name ofBSGR?
           FC:   No, they will try to ask you questions like that, but it's not ... Look, today, hasn't
                 happened. And if it hasn't happened so far, I think it's unlikely to happen. This
                 should have happened long ago. As it has not happened for some time. It goes
                 back. The first time they ... it goes back to a year and a half. You see? So if it had
                 to happen to you, it would have already happened six months ago, one year ago.
                 You see? They didn't come, so I don't think they will, but you never know. That's
                 it, then ...
0:45:04    MT:   In case they should come, I say I have never known BSGR.
           FC:   Yes, you have nothing to do with them. Do you remember the papers we had
                 made? It's simple, just a statement saying: "I have nothing to do with it. All that
                 has been said, all this story of getting and not getting money, I have nothing to do
                 with it." That's it. Anyway, when I come back, I'll come back with a clear thing.
                 It will be written. Everything that has . .. When you are asked questions,
                 everything is written, everything will include the answers to give.
           MT:   [Inaudible]
           FC:   Are there any people bothering you now or something?
           MT:   No.
           FC:   Oh good.
           MT:   Since you told me when people are going to come.




                                             26
                                                                                                 p.98

                                             277
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 66Exhibit
                                                                     of 1556 -
                            Part II Pg 15 of 67


                                                                                  CONFIDENTIAL


           FC:    No I didn't say when they are coming. Wait, wait. Knock on wood. I hope
                  nobody will ever come. Because if they come, it's already, it's annoying so I hope
                  they will never come.
0:46:00    MT:    The last time you told me that the government may come, it may come at your
                  place, knock on the door. If they come you said to destroy, or to say that
                  [inaudible] ...
           FC :   Well, not to keep things here. Now, are these famous papers here in the United
                  States? Because when we meet next time, we must destroy them. Like that.
           MT:    Where do you want us to destroy them?
           FC:    Let me think carefully and organize properly how to do it and we'll do it like that,
                  ok? Ok, Mamadie.
                  Those people who were behind you when you were in Freetown, don't you have
                  any news from anyone?
           MT:    No.
           FC:    You've never told me who they were.
           MT:    [Laughs]
           FC:    Huh?
           MT:    You don't know them.
           FC:    I don't know them?
           MT:    [Inaudible] So it's private.
           FC:    No, as you told me that [inaudible] were Americans, I didn't know.
           MT:    No.
           FC:    Were they Guineans then?
           MT:    They were Sierra Leoneans.
           FC:    Oh, they were Sierra Leoneans? Oh la la.
                  So when do you think you're going to open your store?
           MT:    [Inaudible] they told me in early May
           FC:    early May; and what do they do for you? Is it in a shopping center, or where?
           MT:    It must be arranged. It must be arranged. We don't set the devices like that. We
                  must do the plumbing at the bottom. We need to have electricity installed.
           FC:    Okay. Yeah yeah.




                                                 27
                                                                                                p.99

                                                 278
19-11845-shl Doc 24-8 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered   06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 67Exhibit
                                                                    of 1556 -
                           Part II Pg 16 of 67


                                                                                  CONFIDENTIAL


          MT:    Tell me something. Is Mahmoud Thiam ... I saw him on the internet. What does
                 he have to do with ...
          FC:    I don't know.
          MT:    I saw him on the internet.
          FC:    He's got nothing to do with um ... I know that Alpha had attacked him and ... um
                 ... saying that um ... The same. You know, always the same nonsense as with you,
                 saying that he had received money, he favored BSGR when he was a minister.
                 And what he did, Mahmoud Thiam, he made a press statement saying that first, it
                 was all bullshit and then more, at the time, if I remember correctly, at the time
                 Mahmoud Thiam had even helped, of his own funds, he helped ... What's his
                 name? Alpha when it was election time but finally he settled his accounts. This is
                 between them. It's between Thiam and Alpha.
          MT:    Mahmoud Thiam and Alpha?
          FC:    It's in the press. [Coughing] He had made a very, very powerful statement, very
                 very powerful [Coughing] against, what's his name, against Alpha yeah. Very
                 powerful against Alpha. And then I don't know, I don't know what became of
                 Mahmoud Thiam. I think nobody has contacted him. I don't know, he's working
                 in the United States, right? Where does he work?
          MT:    [Inaudible]
          FC:    Because he has dual nationality. He is Guinean and American, I think.
          MT:    Really?
          FC:    I think so. I think, I don't know. It seemed he was ... that he had dual nationality.
          MT:    He thinks ... Alpha thinks he had received money from BSGR.
          FC:    Alpha ... um ... that he favored at the time when he was a minister, and he
                 favored the project of BSGR. But um ... it's still Alpha. He forgot that there was
                 ... Who was already the Prime Minister when Mahmoud Thiam was ... There was
                 the Prime Minister, there was everyone but all the people who have signed the
                 BSGR agreement at the time of Lansana Conte, all the people who have all
                 signed agreements even after when there was
          MT:    Dadis.
          FC:    When there was Dadis and everything, these people are now with Alpha. This is
                 the same. Well yes. Because you take - what's his name? Fofana, he was already
                 there at the time.
          MT:    Fofana who?
          FC:    The Minister of Mines.
          MT:    Who?
           FC:   The current Minister of Mines, he was already involved at that time. Similarly,
                 there is his signature in the file - in the BSGR agreement, there is the signature of
                 Fofana. All the people who were involved at the time are still in




                                              28
                                                                                                p.100

                                              279
19-11845-shl Doc 24-8 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered   06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 68Exhibit
                                                                    of 1556 -
                           Part II Pg 17 of 67


                                                                                  CONFIDENTIAL


                 charge now. And Alpha says there was corruption in the file. But whose
                 corruption? It's the same people who are there now - the Fofanas [inaudible],
                 although there was Thiam, but there was the Prime Minister, there were all those
                 people, so it's a bunch of nonsense. You see, it's - what's his name? The prime
                 minister at the time, I can't remember who it was. It wasn't Dore, was it?
          MT:    The Prime Minister of Dadis?
          FC:    Um yeah. No, that. The time after Dadis. Kouyate. Um not Kouyate. Konate.
          MT:    Konate.
          FC:    Konate. When there was Sekouba Konate, I don't remember who was Prime
                 Minister. But all of those people, they are still there today in the presidency or in
                 ministries. So it's those people who should be asked the question. Why is he
                 going to bother Thiam? Why is he going to bother everyone? It's simply because
                 he schemed so much with the South Africans, with [inaudible], with all the
                 people who have, you know, with the election company, [Weimart]. He stole the
                 elections. He never - you know, the second round of elections, it's [Weimart] who
                 did it
          MT:    But that he bought all that, do you really think it's true? [Laughs]
          FC:    Definitely. Definitely. Definitely. There's no question about it. It's 100% certain.
                 He stole the election with all of those people. He entered into agreements to give
                 them a piece of the BSGR file, to give them a piece of this, a piece of that.
                 Withdraw contracts with companies that were present before him and give them
                 to his friends. His son, he is involved in all of these schemes. He is involved in
                 all those things. And there you have it. What more do you want me to say? It's
                 not even a maybe. His son, he's in a company with - what's the name of the guy
                 who helped at that time? What do you call him? The one who was in the SMEs,
                 the thug.
          MT:    Boubah.
          FC:    Boubah. That's it. So Boubah was with the son. They are involved in all of those
                 plots - they want to bring back Nimba' s stories. They are in a company called
                 Sable Mining and it's under their name. It's all a bunch of plotting. It's nothing
                 but plotting. The problem is that I think he doesn't even know how to get out of
                 all these plots, there are so many of them. He doesn't even know how to get out -
          MT:    What did Mahmoud Thiam do? Because he received money [inaudible].
          FC:    Mahmoud Thiam did not receive any money. What's his name? Alpha said, in
                 order to attack the entire file, he said: "Mahmoud Thiam was corrupt, he received
                 money" but Mahmoud Thiam has nothing to do with anything. You know the
                 contract - that is what annoys Alpha the most - it's that the BSGR agreement was
                 very well done at the time. Because, precisely to avoid problems of saying there
                 is, there was someone who gave me the authorization, permission, and who
                 signed, there is not a single person who gave permission. There are twenty
                 signatures, thirty signatures on the BSGR contract: the minister of this, the
                 minister of that, the budget minister, the permission of this one, the permiss -
                 Everything was done with many, many people involved, so that, and ...
                 Fortunately Beny was smart to insist




                                             29
                                                                                              p.101

                                             280
19-11845-shl Doc 24-8 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered   06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 69Exhibit
                                                                    of 1556 -
                           Part II Pg 18 of 67


                                                                                CONFIDENTIAL




                that it should be done in a very proper manner so that no one could attack it later.
                 I mean when you look at the contract today, even Fofana was in it. But the one
                 who - the current Minister of Mines, even he was in it. So everyone gave - so
                 he's trying to attack Mahmoud Thiam, he's trying to attack this, he's trying to
                 attack this by saying you gave money to this guy, you gave money to that guy.
                 He even let out that - I can't remember - that - I can't remember- that Mahmoud
                 Thiam, he accused him of being invited to a hotel somewhere in Europe, I don't
                 remember what patt, by DSGR. The story's a bunch of bullshit. Mahmoud
                 Thiam, he wrote in his public letter that he didn't need anyone to pay for his hotel
                 room when he was traveling somewhere or other. You know, you see, the story's
                 a bunch of bullshit, to tarnish the group and the group's image. And I'll tell you,
                 it's all because he already entered into agreements with other people for this
                 project. He wants to take the Simandou project from BSGR and give it to
                 someone else. Because he's already sold it, he already made agreements with
                 some people and with other people and he doesn't know how to get out of it, so
                 he can't confirm BSGR in this agreement and he just wants them to step down.
                 You know, he is the President of the Republic. The problem is that there is no
                 serious opposition in Guinea and he does what he wants. He tries - he tries to ...
                 But in the meantime, you know, the problem is that it's been two years since he
                 was elected, people are fed up, people are sick of him, they want to work, and
                 they want to eat, and they want healthcare. And nothing happens in this country
                 because of this idiot who has, who has - I can;t even say who eiected this
                 imbecile - who stole the election. Because it's the truth. You know, right? You
                 know it was stolen. Everyone knows it was stolen. And it was stolen with
                 [Weimart]. That's why now - what's his name? Cellou - Cellou and all the others,
                 they don't want [Weimart] to organize voting for the legislative elections.
                 Because they'll do the same thing. And when they want to organize the votes of
                 Guineans living outside of Guinea, what do you think that is? You know, the
                 Guineans who are not in Guinea, who are outside of Guinea, who will vote in
                 embassies, I won't even tell you about the cheating that goes on. It's all cheating.
                 So that, that's Alpha. That's your President.
          MT:   [Laughs]
          FC:   That's your President Alpha. But in the meantime you know, in the meantime it's
                complicated. That's it.
          MT:   And in the meantime, it's complicated.
          FC:   In the meantime it's complicated and it's annoying everyone.
          MT:   [Inaudible].
          FC:   But Thiam, I think the issue ended immediately, I think he stopped attacking him
                because Thiam didn't let himself be messed around with.
          MT:   Thiam must never tell him that he received the money.
          FC:   But Thiam didn't receive anything. Thiam didn't receive anything. No, but Thiam
                has nothing to do with these stories
          MT:   [Inaudible]
          FC:   I tell you -



                                            30
                                                                                             p. 102

                                           281
       19-11845-shl Doc 24-8 Filed
         Case 1:20-mc-00212-AJN    06/21/1942-15
                                 Document    Entered   06/21/19
                                                   Filed        15:57:11
                                                         06/29/20  Page 70Exhibit
                                                                           of 1556 -
                                  Part II Pg 19 of 67


                                                                      CONFIDENTIAL




I ~.




                                            31
                                                                                p.103

                                            282
19-11845-shl Doc 24-8 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered   06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 71Exhibit
                                                                    of 1556 -
                           Part II Pg 20 of 67


                                                                                CONFIDENTIAL


          MT:    Asher was there at the time.
          FC:    I'm telling you that that has nothing to do with it. You know there is a sort of
                 legend in these BSGR matters. There's a story - it's like a legend. Everybody
                 says this and that. Even you weren't there when it happened.
          MT:    No I was in Freetown.
          re:    Right. Even you weren't there when it happened. And after it happened, because
                 he also looks for stories about Konate - at the time of Konate. So he is looking
                 for everything, you sec. The only thing - the only difference is that, as you have
                 seen, he attacks everyone except Konate. He is afraid ofKonate.
          MT:    Really?
          FC:    Don't you think Alpha is afraid ofKonate? Alpha is very afraid ofKonate. So he
                 got on everyone's nerves. He got on Thiam's nerves, he got - he never mentioned
                 Konate, not even a word about Konate. The tiger isn't pushed around like that.
          MT:    You know, at the time, the tiger [inaudible] to give me my money.
                 You know, Thiam had said why the multi-billionaire didn't let go of my - my
                 lady there. He had said that.
          FC:    I wasn't there.
          MT:    He said that to Aboubacar ... [Inaudible].
          FC:    Tdon't know him.
          MT:    I heard Thiam. I didn't know him. It's Aboubacar in fact who made it so that I
                 heard Mahmoud Thiam.
          FC:    I don't know anything about these stories.
          MT:    You weren't there. That's when I traveled to Conakry.
          FC:    Come on, listen, let's just hope now that this President quits being a pain in the
                 ass and that we finish this project because we are sick of it. We must finish this
                 project because he's really sick of it.
                 Ok.       Well, what are you doing these days? Are you preparing your store or
                 what?
          MT:    Yes, we go over there. Sometimes we stay the night because there are TVs, there
                 are so many things. [inaudible]
          FC:     And who financed all this?
          MT:     The money that Adam had sent me.
          FC:      Yes. Yes.MT: Adam's money. When I took the money from Adam - when he
          transferred the money, remember, he said: "but why are you waiting?" [inaudible] Every
          day, fish, crabs, shrimp. That works well here.
          FC:     In any case it's good that you -you have no partner, you're doing it on your own.
          MT:     I'm doing it on my own. I'm afraid of being with someone.
          FC:     You're right. You're right. You're right.
           MT:    I am alone.



                                               32
                                                                                             p.104

                                             283
19-11845-shl Doc 24-8 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered   06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 72Exhibit
                                                                    of 1556 -
                           Part II Pg 21 of 67


                                                                                   CONFIDENTIAL


          FC:     So is Madou helping you a little?
          MT:     Yes, Madou helps me a little.
          FC:     Because Madou, she knows how to do all the paperwork, all of those things.
          MT:     No, in fact she has contacts here in Jacksonville.
          FC:     Really?
          MT:     She has a friend who's guiding me.
          FC:     Okay.
          MT:     She has a friend who tells me that this is good; it's all right to do that, buy that;
                  don't do that, that won't work.
          FC:     Okay. And you got another house or you live -
          MT:     No, I live in the same house -
          FC:     The same place.
                  Ok, fine that's good. It's good to have done that. It's good to have done that.
                 Hmmm Mamadie, Mamadie. Listen, I'll do this. I'm going to come back at the
                 beginning of April.
          MT:     Okay.
          FC:     I'm going back for the holidays. I'm going back just for one week, ten days, and
                  I'll come back to see you.
          [inaudible - airport announcement].
                  Are you still Jacking any equipment, anything like that?
          MT:     Over there? No, we made [inaudible].
          FC:     And tell me, you buy all the equipment- no, not the equipment - the fruit. Where
                  will you buy it from?
          MT:     There is a company that deals with that.
          FC:     Wholesale. Do you buy in bulk and resell in retail?




                                                33
                                                                                                p.105

                                              284
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 73Exhibit
                                                                     of 155 6 -
                            Part II Pg 22 of 67


                                                                                  CONFIDENTIAL


           MT:   Yes, yes.
           FC:   That's good. You're going to need some employees.
           MT:   I didn't have much money to build the houses [inaudible].
           FC:   But you'll still have some employees?
           MT:   Mmm.
           FC:   Saleswomen, stuff like that.
           MT:   Yes.
           FC:   Ok. You told me that you had a good number - you know quite a few Guineans
                 in Jacksonville, right?
           MT:   Yes.
           FC:   Do they work here or not?
           MT:   Yes but I haven't [Inaudible]
           FC:   Yes you told me you were trying to distance yourself from ... Yes because it's
                 trouble.
1:05:00    MT:   Yes it's trouble. I wanted to buy houses here, if ... I thought, I said if BSGR gave
                 me some money, Beny gave me, I was going to buy houses here, because the
                 houses here, they're good.
           FC:   Mm 111111 because the rental market is good here?
           MT:   Yes because if you want to get people to leave their homes, you can make them
                 leave. [inaudible] So I think that's good. If [inaudible] I told Beny ...
           FC:   Let me go back, let me go back, I'll look into everything and come back to tell
                 you ...
           MT:   But not in front of Asher, if you're going to have a private meet with Beny, with
                 BSGR, I'm afraid, otherwise they're going to [inaudible] and I have the house
                 there.
           FC:   Let me take care of it, I'm telling you and I'm telling you again that you're
                 dealing with Frederic and that's all that matters.
           MT:    I know that when you say you're going to do it, I know it's certain.
           FC:    You only have to deal with Frederic, that's all.
           MT:    I know. The houses here are good. There are houses that even you can take and
                  rent.
           FC:    Oh yeah?
           MT:    You take the buildings there and rent them as offices.
           FC:    [inaudible] So( ... ) she sleeps through the night now that she's older?




                                                34
                                                                                              p.106

                                             285
    19-11845-shl Doc 24-8 Filed
      Case 1:20-mc-00212-AJN    06/21/1942-15
                              Document    Entered   06/21/19
                                                Filed        15:57:11
                                                      06/29/20  Page 74Exhibit
                                                                        of 1556 -
                               Part II Pg 23 of 67


                                                                                         CONFIDENTIAL


               MT:   Bah. She sleeps, but before sleeping there are problems. She tosses and turns, she
                     hits me. She puts her [inaudible] on my head. [inaudible]. What she puts me
                     through. I smell pee. [inaudible] I don't know why they do that. Turning to the
                     left, turning to the right.
              FC:    How old is she now? How long has it been?
               MT:   Eleven months. In April, she will be one.
              FC:    It went fast huh.
              MT:    Yes.
              FC:    It went fast.
              MT:    Yes, it went fast.
              FC:    Wow, how fast it went.
              MT:    It went fast.
              FC:    And the father, he's back?
              MT:    He's back.
              FC:    Does he have any problems, is he okay?
              MT:    No, he doesn't have a problem.
              MT:    [inaudible]
              FC:    No, but in Conakry? In Conakry- he's not going back to Conakry?
              MT:    No, he won't go back. It's not good.
              FC:    So now he's never going back.
              MT:    I don't know but I told him to be careful. I told him to be careful. I told him to be
                     careful.
              FC:    Right. Right. You know, I told him - I've told you - a long time ago I told him to
                     be careful. A long time ago I told him to be careful. You know he said, "I have
                     all the military groups with me, he will not dare, people will not abandon me."
                     They won't abandon me, they won't abandon me, you know, what are you going
\                    to do if they catch him like that and put him in prison? What will he do? He
                     won't do anything. So uh, and the other one is bad, he's very, very bad.
                     So he works a little in - he's trying to sell cars, that sort of thing?
              MT:    Yes he's trying because he doesn't have much money.
              FC:    And will he continue to send vehicles here? Ifhe manages to sell them?
              MT:    Yes.




                                                   35
                                                                                                  p.107

                                                  286
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 75Exhibit
                                                                     of 1556 -
                            Part II Pg 24 of 67


                                                                                  CONFIDENTIAL


           FC:    Is this a good business or no?
           MT:    Yes, it is.
           FC:     Because he had bought the [inaudible] cheaply. And I can't remember what other
                   model. It was good, it was good. And( ... ) Is he still in the car business?
           MT:     Yes, still in the car business. He doesn't have a choice.
           FC:    Either way one needs to work hard. One way or another, one needs to work, eh.
                  No one has a choice, you have to work hard.
                  Well, listen ... And today, what are you going to do? Are you going back there?
           MT:     I'm going back there. They are going to call, he will come and get me.
           FC:    Do you drive?
           MT:    No I don't drive but -
           FC:     There's the young man of your brother giving you a lift?
           MT:    No [inaudible] to drop me off.
           FC:     Okay.
           MT:     But sometimes if I want to leave there, my husband may come. It depends. He
                   takes me back to the restaurant.
           FC:     Is the restaurant next to your fruit and vegetable project?
           MT:     Yes. I have two stores.
           FC:     Side by side
           MT:     [inaudible] they're adjoining
           FC:     And you're going to open an American restaurant, with hamburgers and all that?
           MT:     Yes.
           [Inaudible]
1:11:11    MT:     And what has become of Asher?
           FC:     I don't know. I have no idea, I don't ... I don't have much contact with him. I
                   don't have much contact. And you don't have any contact at all with, what's his
                   name, your brother who worked with um ... mmm ... ah .. Ibrahim, you don't
                   really have much contact with him either?
           MT:     I told you that a long time ago, I no longer have contact with him.
           FC:     Yes, I know.
           [inaudible]




                                               36
                                                                                             p.108

                                               287
        19-11845-shl Doc 24-8 Filed
          Case 1:20-mc-00212-AJN    06/21/1942-15
                                  Document    Entered   06/21/19
                                                    Filed        15:57:11
                                                          06/29/20  Page 76Exhibit
                                                                            of 1556 -
                                   Part II Pg 25 of 67


                                                                                           CONFIDENTIAL


                  MT:    The sister is dead.
                  FC:    Whose sister?
                  MT:   Ibrahima Sory's.
                  FC:    What was her name?
                  MT:    [Adiame]. [Adiame].
                  FC:   Yes but I don't remember.
                  MT:   She was with me. She used to cook for me at home sometimes.
                  FC:   Wow. But she wasn't old.
                  MT:   No, she wasn't old. She was sick.
                  FC:   Where did she die? In Conakry ?
                  MT:   Yes. It affected me.
I
    l             FC:   Yes, I can imagine.
                  MT:   She was very kind to me.
                  FC:   So she was also Ibrahim's sister?
                  MT:   Yes. She was very kind to me. [inaudible]
                  FC:   She was really sick. Really? And so who of the family is left in Conakry? Since
                        your mother - your mother is no longer in Conakry either?
                  MT:   No, she left to [inaudible]
                  FC:   Because at the time she left, she left with Ahmed for England right?
                  MT:   Yes. I'm writing a letter to bring her here. [inaudible] she must continue so I'm
                        going to bring her here.
                  FC:   Because London isn't good for her?
                  MT:   We're not there. You know, when you're old you want to be with your children.
                  FC:   That's normal.
                  MT:   So as not to worry. If she is with us, there will be less worry.
                  FC:   Of course, of course. [inaudible], even later there won't be anybody. It's not easy
                        with the papers here, right?
                  MT:   Yes but when you're legal, for example when you have a company, you can.
                        [inaudible]
                  FC:   Yes, that's true.




                                                      37
                                                                                                    p.109

                                                      288
19-11845-shl Doc 24-8 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered   06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 77Exhibit
                                                                    of 1556 -
                           Part II Pg 26 of 67


                                                                                   CONFIDENTIAL


          MT:   It's very cold outside.
          FC:   Really? I checked the forecast this morning. When I saw it was cold, I took a
                small jacket anyway. I was going to leave withjust-
          MT:   It changes, it changes here. Sometimes it's cold, sometimes it's hot. What time are
                you leaving?
          FC:   I have a flight in the afternoon. What time is it? Early afternoon. Dut don't worry
                about me. If you have to go I'll wait here. There is no - don't worry. Don't worry
                about me. And we'll talk again? Tomorrow I have a flight back to Prance. I fly
                tomorrow, I arrive on Wednesday night. And on the 8th, I'll be back here. On the
                evening of the 8th, I arrive in Miami. I'll call you either way.
          MT:   Okok.
          FC:   And that's it. You still have the same number?
          MT:   Yes, the same number.
          FC:   Now when you see Frederic, you pick up.
          MT:   [Laughs] Yes, if I see Frederic, I'll pick up. [Inaudible] I get a lot of calls.
          FC:   It doesn't matter.
          MT:   She hits me, she hits me, she bites my hand.
          FC:   Is she going to start walking soon?
          MT:   Yes yes [inaudible].
          FC:   What language do you speak to her in?
          MT:   I speak to her in French.
          FC:   In French? That's going to be funny because she's going to learn American.
          MT:   Yes.
          FC:   She will be a little American.
          MT:   Yes.
          FC:   She is already a little American but I mean in language and all that.
          MT:   Yes. Yes. If I send her to boarding school [inaudible] .
          FC:    It's expensive, it's expensive. Madou, is she Guinean as well?
          MT:   No.
          FC:    What is she?




                                             38
                                                                                                   p.110

                                            289
  19-11845-shl Doc 24-8 Filed
    Case 1:20-mc-00212-AJN    06/21/1942-15
                            Document    Entered   06/21/19
                                              Filed        15:57:11
                                                    06/29/20  Page 78Exhibit
                                                                      of 1556 -
                             Part II Pg 27 of 67


                                                                                    CONFIDENTIAL


              MT:   She is American now.
              FC:   Yes but what are her origins? She's not from Guinea?
              MT:   No. She's from Cote d'Ivoire.
              FC:   Ah okay.
              MT:   But she did a lot of [inaudible].
              FC:   Was she born here?
              MT:   No.
              FC:   When you're born here, you have - your life is different. You see what I mean
                    because you live - you are American. You know even in your way of looking at
                    things, your way of life and all that, whatever your origins, whatever you are,
                    you're different. You're American. It's different. I have French friends who have
                    children who were born here but they are French. There is a difference with their
                    children because they have the American mentality while we, we keep our
                    French mentality, our Guinean mentality. Even if you speak American, it has
                    nothing to do with that. That's how it is. So you'll have a little American,
                    American girl.
              MT:   Yeah.
              FC:   Who will explain the United States to you.
              MT:   Really?
              FC:   Oh yes. The Americans are not the same. They don't have the same way of life as
                    we do. We try - we come here, we try to be a little like them and all that. But they
                    have a particular American mentality, a very particular one.
              MT:   Frederic, can I count on you?
              FC:   Mamadie, you can count on me. You know, there's one thing I've always told
                    you, that, at least me, you can count on me 100% on my - on my honesty, my
                    frankness, to tell you everything - good and bad. I tell you the good and the bad. I
                    tell you everything, I don't lie to you, I don't try to take advantage of you, I'm
                    not trying to - nothing. When I can help you, I help you. When I can help you, I
                    help you. You see? Um, with the means that I have, I try to help you as best I
                    can. That's why I was ...
1 :20:24 am         I was even upset that you disappeared like that, I was hurt, I promise you.
              MT:   But because I told myself it's the same. It's the same. I was afraid. Because you
                    said the decision wasn't coming from you, it came from Beny -
              FC:   I didn't tell you that like that, but it doesn't matter -
              MT:   I told myself, maybe Beny is angry with me -
              FC:   No one is mad at anyone, no one is mad at anyone, it's just seeing this situation
                    stuck and annoying everyone, that's it, but no one is mad at anyone. Why would
                    anyone be mad at anyone else? That's




                                                  39
                                                                                                  p. 111

                                                  290
19-11845-shl Doc 24-8 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered   06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 79Exhibit
                                                                    of 1556 -
                           Part II Pg 28 of 67


                                                                                  CONFIDENTIAL


                how it is. Well, listen, we're going to do anything so that things work out a bit
                and that's it.
                You speak good English now, are you getting the hang of it?
          MT:   [inaudible]
          FC:   It's hard to understand sometimes. When you hear it on the speakers sometimes.
          MT:   I don't hear it.
          FC:   You'll have to start doing it, huh.
          MT:   [inaudible]
          FC:   Are you also going to take English lessons?
          MT:   I have to check if I can talk to my sister.
          FC:   You should take lessons. No, but even for your work and your business you have
                to speak a little English.
          MT:   Right. Right. But I won't be there. It's them who will sell.
          FC:   I know but hey, it's still your business. It's still your business. You must be there -
          MT:   Yes, it works well.
          FC:   That's all the cafes - Starbucks always sells. Look at that thing over there, in the
                morning, the Burger Kings, all that, that sells. You knovv, food, it al,vays sells.
          MT:   Wow I didn't even know that they had that here. I thought it was the only place. I
                didn't know.
          FC:   Do you want to get something to eat?
          MT:   No. I said I thought it was the only location.
          FC:   No, look. You see?
          MT:   That's good.
          FC:   Yes, that's good.
                I'm at the airport. Yes I have to go back, there are the Easter celebrations that are
                going to start. Then I have things to do there. [silence] Yeah.
                Yes, what's his name - you know - there weren't any other warnings with his
                leadership that had questioned him last time before leaving. He told me once that
                he had been questioned by his [inaudible]
          MT:   He blocked his bag of rice.




                                              40
                                                                                               p.112

                                              291
19-11845-shl Doc 24-8 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered   06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 80Exhibit
                                                                    of 1556 -
                           Part II Pg 29 of 67


                                                                                    CONFIDENTIAL


          FC:    He blocked his bag ofrice. In fact, he hasn't returned since, right?
          MT:    No.
          FC:    Because he came back to Freetown. And then he came back here. So, since then
                 he hasn't set foot in Conakry?
          MT:    No, no, no. Here people gain weight.
          FC:    Huh?
          MT:    Here people gain weight quickly.
          FC:    The problem is that, if you will, you see there you are careful with fruit and all
                 that, but you'll see people having breakfasts, it's big stuff like this and all that. It
                 makes you fat.
          MT:    It's fattening. Even me I'm trying to cut back because it's not good for the health.
          FC:    Of course it's not good. Of course. You know, after, when you get into this habit
                 of eating like that when you're young, you can't undo it. If you stuff yourself like
                 that it's terrible. For some people it's very difficult afterwards.
          MT:    At the time, with cholesterol, I didn't know.
          FC:    You have to get tested. I get tested every year, I get a blood test with everything.
          MT:    I thought I was seriously ill. It was when I came here now, I knew it was the oil
                 that tired me. Because the oil used there, it wasn't good.
          FC :   Oh, if it's also palm oil, it's not good. You know, palm oil is not good for health.
                 It's harmful. Okay, now, either way you're going to be eating fish and vegetables.
          MT:    Yes
          FC:    There you go, that there is the best diet.
          MT:    With olive oil.
          FC:    Olive oil is good, but not palm oil.
          MT:    I'm going to get going.
          FC:    Ok, Mamadie. We'll call each other.
                 Samsung. You always have the latest phones. You like the latest phones. Always
                 the trendy phones. Is Samsung ok? Everyone says Samsung is better than the
                 iPhone, no?
          MT:    No. People say that the latest iPhone is better.
          FC:    Really?




                                              41
                                                                                                 p. 113

                                              292
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 81Exhibit
                                                                     of 155 6 -
                            Part II Pg 30 of 67


                                                                                  CONFIDENTIAL


           MT:    Yes.
           FC:    Oh. Many people are buying it now.
           MT:    Yes that's what Cisse told me, that Samsung is better. But there are others who
                  disagree, Samsung is better -
                  When it's your husband who accompanies you it's not easy. [Laughs] He always
                  [laughs] - I have to go here, I have to go here. I say, but you, you're acting like
                  the Americans. You must accompany me.
                  [On the phone] Hello, [inaudible]. Can you come pick me up now? [inaudible]
            FC:   He'll give us the head's up and we'll go out there. That way I'll say hello to him
                  at the same time.
           MT:    [On the phone - inaudible (foreign language)]
            FC:   He's already there, no?
            MT:   He told me - he's coming anyway, [inaudible] There's no time.
            FC:   He's not coming to pick you up?
            MT:   No, he's coming. He has no time to - when you tell him -
            FC:   You told him to call you when he's outside, that way I can at least say hello.
            MT:   Yes I told him that you want to say hello to him. I told him to come.
            FC:   Shall we go outside then?
                  [Inaudible]
01:30:54    FC:   Upstairs or downstairs? Upstairs?
                  [Inaudible]
01:32:42    MT:   Hello? [Inaudible]
01:35:31          END OF RECORDING




                                              42
                                                                                               p.114

                                              293
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 82Exhibit
                                                                     of 1556 -
                            Part II Pg 31 of 67


                                                                                         CONFIDENTIAL


                    RECORDING OF A TELEPHONE CALL OF APRIL 101 2013
Transcript of recording of a phone call between Frederic Cilins ("FC") and Mamadie Toure ("MT").


REFERENCES:
          Case: 4.10.2013 Call 4
          File: Out_mama1634_04-10-2013_ 043405PM.wav




0:00:00          START OF RECORDING
                 FC:     Hello?
                 MT:     Hello, good evening.
                 FC:     Hello. Yes Mamadie.
                 MT:     Good evening Frederic.
                 FC:     How are you doing?
                 MT:     I'm fine.
                 FC:     Good. Uhm so are we good for tomorrow?
                 MT:     Yes, we're good for tomorrow. But-
                 FC:     Okay. Okay.
                 MT:     I have a problem.
                 FC:     Yes?
                 MT:     I just left the immigration office. So -
                 FC:     Yeah?
                 MT:     I don't want to talk about it now because we're supposed to see each other
                         tomorrow.
                 FC:     Ok. So we'll talk about it, yes. Ok. Ok. Look, tell me all about it tomorrow then.
                 MT:     Ok.
                 FC:     Huh? I'm - I'm coming by plane, I'm flying in tomorrow ... late morning. Or you
                         know what? I'll call you back in a minute, I'll give you the exact arrival time.
                         You want us to meet up as soon as I get there?
                 MT:     Yes, because you said you were going to come.




                                                      43
                                                                                                     p.115

                                                      294
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 83Exhibit
                                                                     of 1556 -
                            Part II Pg 32 of 67


                                                                                   CONFIDENTIAL




           FC:   Yes of course, of course, I'm coming. And I've got time, because if you want I
                 can get there in the morning - wait what time is it? - I get there I think around
                 noon, something like that, and I'm free until the evening at 9 p.m. so I've really
                 got a lot of time.
           MT:   Okay. So you're coming at noon?
           FC:   Yes. Yes, yes. But from noon until evening, 9 p.m., so I've got a lot of time.
           MT:   Ok. Ok, that's good. Ok.
           FC:   Ok? Ok. Ok. Alright, that's good. I'll call you later. I'll give you the exact time.
           MT:   Ok. Thank you.
           FC:   Because I don't have the ticket with me right now. Ok, see you later. Bye.
           MT:   Yeah.
           FC:   Bye bye.
0:01:46          END OF RECORDING




                                              44
                                                                                                p.116

                                             295
      19-11845-shl Doc 24-8 Filed
        Case 1:20-mc-00212-AJN    06/21/1942-15
                                Document    Entered   06/21/19
                                                  Filed        15:57:11
                                                        06/29/20  Page 84Exhibit
                                                                          of 1556 -
                                 Part II Pg 33 of 67


                                                                                             CONFIDENTIAL


                         RECORDING OF A TELEPHONE CALL OF APRIL 11, 2013

     Transcript of recording of a phone call between Frederic Cilins ("FC") and an unidentified person
     ("XX").


     REFERENCES:

               Case: 4.11.2013 Call 5

               File: 305-744-6629 T-Mobile 2013-04-1119-44-03 00108-1.wav



     0:00:00          START OF RECORDING
                      FC:     Hello.
')
                      XX:     Hello.
                      FC:     Yes.
                      XX:     Yes I'm going to try to send you some articles that I received from our friend. I'm
                              going to try to send them to you on the [inaudible].
                      FC:     Ok, that works, no problem. I'll keep an eye out for them.
                      XX:     Ok?
                      FC:     Ok.
                      XX:     Alright, see you later.
                      FC:     That works. See you later. Ciao. Bye.
     0:00:25          END OF RECORDING




                                                         45
                                                                                                          p.117

                                                         296
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 85Exhibit
                                                                     of 155 6 -
                            Part II Pg 34 of 67


                                                                                        CONFIDENTIAL


                        RECORDING OF A MEETING OF APRIL 11, 2013

Transcript of recording of a meeting between Mamadie Toure ("MT") and Frederic Cilins ("Fe:'').


REFERENCES:

          Case: 4.11.2013 CW Meeting with Cilins 12-2PM

          File: 0372_001.WAV



0:00:00         START OF RECORDING
                FBI:   This is special agent Vanessa [Stelli]. This is April 11th, 2013. This is going to
                       be a consensually monitored conversation between the [CHS] and Frederic
                       Cilins.
18:16           FC     [From the phone of MT] Hello?
                MT:    [On the phone with FC] I can't find where you are.
                FC :   [From the phone of MT] In the room over there. In the airport.
                MT:    No, I can't find it. Which room?
                FC :   [inaudible]
                MT:    All right, I see you.
                FC:    Ahok


                MT:    Hello.
                FC:    How are you?
                MT:    I'm fine. Are you doing well?
                FC:    [In] good shape?
                MT:    Yeah.
                FC:    Yeah? Do you want to grab a bite?
                MT:    Ok.
                       [inaudible - music]
                FC:    Did Ceny drop you off?
                MT:    Ceny didn't drop me off because I told him 3 p.m. so he said he couldn't come.




                                                  46
                                                                                                  p.118

                                                  297
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 86Exhibit
                                                                     of 1556 -
                            Part II Pg 35 of 67


                                                                                   CONFIDENTIAL


                   [inaudible]
           MT:     That's better.
           [inaudible]
           FC:     Here? Do you want to sit over there? Or here, whatever you prefer. Do you prefer
                   here?
           MT:     Whatever you want.
           FC:     It's all the same to me.
           MT:     Ok.
           FC:     So [inaudible]
                   What do you want to drink?
           MT:     Cranberry.
           FC:     Cranberry and I'll have strawberry and apple mix. [inaudible] Strawberry and
                   orange. Thank you.
                   Is English difficult?
           MT:     Yeah.
21:12      FC:     What's situation with immigration then?
           MT:     You won't believe it when I tell you. I went there to get my visa. When I was
                   there, I waited for the agent, they kept me waiting in an office. They kept me
                   waiting for a long time. I was sitting there, asking myself what's going on? That's
                   when I saw two people coming in, a woman and a man, and they told me they
                   were from the FBI, that they were doing an investigation on bribes - regarding
                   bribes for mining contracts in Guinea.
           FC:     Wow.
           MT:     I was sitting, I didn't know what to say.
           FC:     Did they tell you it was the FBI? Did they call you there or did you go
                   voluntarily?
           MT:     It was I who went to immigration to get my visa.
           FC:     You went - did you have an appointment or did you go just like that?
           MT:     No! I went just like that to ask. And that's when they put me in an office.
           FC:     Mmm.
           MT:     I waited for a long, long, long time. I see two people coming through the door,
                   they flashed their badges like this, saying they were from the FBI, that they're
                   doing an investigation into bribes related to mining contracts in Guinea and
                   asking if I have documents. I said I have no documents. They said if I refuse to
                   speak to them, they're going to issue me a (subpoena) -




                                               47
                                                                                                 p.119

                                               298
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 87Exhibit
                                                                     of 1556 -
                            Part II Pg 36 of 67


                                                                                   CONFIDENTIAL


           FC:     They're going to ask you?
           MT:     They're going to give me a (subpoena).
           FC:     What's a (subpoena)?
           MT:     I don't know, it's something like, they'll give me a (subpoena) and make me
                   appear-
           Waiter [inaudible]
           re:     Notyct.
           MT:     They'll give me a (subpoena), have me appear in Court before the judge, before
                   the grand jury in Court, testify and give all the documents to the Court.
           FC:     The documents, did you tell them that you didn't have any documents?
           MT:     Yes.
           FC:     We must destroy them, urgently, urgently, urgently. They must be destroyed very
                   urgently, very urgently. What I don't understand -
           MT:     I think-
           FC:     What I don't understand -
           MT:     I think, Frederic, you could say that the same document that [inaudible], it's the
                   same document that the American government is looking for. I don't know what
                   to do.
           FC:     You have to destroy everything - I told you that a long time ago - don't keep
                   anything here, especially don't keep anything here, not even a small copy and you
                   must destroy everything, everything, everything. I have here, I brought you - well
                   did I show you the letter that the Guinean government sent? You know they had
                   given a mission - we have to look at what we want to order.
           MT:     Ok.
           FC:     What I don't understand is that they didn't call you in, and then, it's you who goes
                   to see them and they tell you that all of a sudden. I'm very surprised by this.
           MT:     Me too. I was sitting there. I didn't even know what to do.
           FC:     What were they speaking, French or English?
           MT:     Now, one was speaking French and the other was speaking English. Obviously,
                   his French was a little weird.
           FC:     Mmm.
25:30      MT:     [inaudible] What do I do, Frederic? I left, I -
           FC:     It's nothing. Did they give you a paper, did they give you something?
           MT:     They gave me a phone number in case I need to contact them.




                                               48
                                                                                                p.120

                                               299
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 88Exhibit
                                                                     of 1556 -
                            Part II Pg 37 of 67


                                                                                  CONFIDENTIAL


           FC:    Let me see the number.
           MT:   No, I didn't bring it with me.
           FC:    Oh. You' 11 have to give it to me.
           MT:    Look, I searched on the Internet, what is a grand jury?
           FC:   ah - [he reads] "an official method of investigating... " - it's what I told you,
                 there's one thing to do right away, it's what I told you - you say "I have nothing
                 to do with all this," because there's even the group that's attacking, George Soros,
                 based on all the investigations they have conducted, they have no right to do this,
                 okay? Do you know what the problem is? In the report that I'll show you - let's
                 order and then I'll show you everything. The problem is that Samy went to see all
                 these people, saying uh she gave me the documents, she gave me this, she gave
                 me that, she has proof of this and everything is in the [control tower [?]] of the
                 American company with agents that [inaudible] us. When they told me about
                 you, I said, but she's got nothing to do with all this, she was never involved with -
           MT:   Do they know my name?
           FC:   But of course, are you kidding or what? As long as Samy - when you saw Samy
                 here - when he saw these documents, these copies, all of those things, he went to
                 see them and he told them "Mrs. so-and-so, she has documents, she had a
                 relationship with the such-and-such company, she had this, she was supposed to
                 receive money ... " - Samy gave everything to those people. Samy gave them
                 everything. They have all the copies that Samy had.
           MT:   And did they mention my name?
           FC:   But of course, I'll show you. Look, let's order and I'll show you. I noted
                 everything. It's, it's ... You know there aren't fifty solutions. You have to destroy
                 everything and deny all of this.
           MT:   I don't know about all that but I'm going to order a sandwich.
           FC:   Do you know what you want?
           MT:   Yes. Because I don't understand everything that is in English here. I don't know
                 what there is.
28:00      FC:   Oh oh oh. This is a very, very confidential document. Those people who led the
                 investigation, they wrote a report. And this report, it says - it talks about
                 everything they've reviewed and all that. This note - wait I'm going to put on my
                 glasses [inaudible].
                 What you're telling me is unbelievable. What's incredible is that they don't come
                 to see you, and they ask you that when you go to see them. That's what's
                 unbelievable. As if they were ready - [He begins to read the report] "This note is
                 covered by professional secrecy and the privileges blahblahblah ... and should
                 not be disclosed to anyone without the express permission of its authors. " That's
                 the company DLA, that's who led the investigations, who investigated me, right?
                 So I'm going to - wherever there is ... Right, you see? Here, they're talking about
                 what happened.




                                              49
                                                                                              p. 121

                                              300
19-11845-shl Doc 24-8 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered   06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 89Exhibit
                                                                    of 1556 -
                           Part II Pg 38 of 67


                                                                                   CONFIDENTIAL


                  [He reads] "Marc Struik and Asher Avidan, directors of BSGR, are staying in
                  Guinea and meet Ibrahima Sary Toure, brother ofMamadie Toure, fourth wife of
                  President Conte, thus gaining access to the most influential rirde in Guinea. "
                  There are plenty of lies in all this, eh? This isn't true, right? But they, that's how
                  they saw, they gave the report to Conde - to Alpha Conde - that's how they made
                  the connection and everything.
                  "In order to get closer to the President's family, Frederic Ci/ins organizes a
                  donation of pharmaceuticals to the Henriette Conte foundation. valued at an
                  estimated ten thousand dollars."
                  This is false. It's nonsense.
                  "In the meantime Frederic Ci/ins moves into the Novotel in Conakry and, acting
                  on behalf of BSGR, develops and implements a plan to allow BSGR to acquire
                  the rights to Simandou. "
                  Uh ... Well, it's full oflittle things like that.
                 [He continues to read and to say that it's "nonsenseJ: "During a meeting attended
                 by Frederic Ci/ins, Roy Oran and three or four other representatives of BSGR.
                 Oran offers President Conte a gold watch set with diamonds valued at
                 $60,000.00. BSGR writes an uncovered check in the amount of $10 million or $7
                 million, according to sources, to Mamadie Toure. BSGR promises Mamadie
                 Toure a commission worth $2. 5 million, which will be paid if she succeeds in
                 getting the company the mining rights for blocks 1 and 2 of Simandou. BSGR
                 pays Frederic Ci/ins a commission for the services rendered"
                  I'm just giving you the parts where you and me are mentioned. So they're talking
                  about uh ... Good.
                  "Conte 's four wives were the main actors in concluding transactions with
                  Steinmetz [inaudible}. In the first place, Steinmetz is in contact with the
                  President's first wife, Henriette Conte, of Susu origin. He then developed ties
                  with Mamadie Toure, the fourth and youngest wife of the President, also of Susu
                  origin. According to the source, Conde 's - Conte 's - wives were not very well
                  organized and only had means of payment in cash, and didn't use overseas
                  accounts. Frederic Ci/ins is a Franco-Israeli national who acts as an
                  intermediary between Steinmetz and Guinea. According to source 1, he is said to
                  have detailed knowledge of Beny Steinmetz's activities and payments made by
                  him and by representatives of BSGR-"
          Waiter: [inaudible]
          FC:     Yes. So what do you want?
          MT:     I don't know.
          FC:     But what would you like? A salad?
          MT:     What kind of sandwiches do they have?




                                                  50
                                                                                                p. 122

                                                301
19-11845-shl Doc 24-8 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered   06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 90Exhibit
                                                                    of 1556 -
                           Part II Pg 39 of 67


                                                                             CONFIDENTIAL


          FC:     What kind of sandwiches? What would you like? Tell me what you'd like. Then
                  I'll find it for you.
          MT:     If there's chicken, something like that.
          FC:     Do you have chicken with uh -
          Waitress: Chicken sandwich?
          FC:     Chicken sandwich. Yeah. Make two of them please. What do you want with that?
          Waitress: It comes with lettuce and tomatoes.
          FC:     Yes.
          Waitress: Do you want to add cheese or mushrooms?
          FC:     Do you want cheese on it?
          MT:     Yes
          FC:     It comes with that - Yes, with cheese please.
          Waitress: Cheddar? Swiss?
          FC:     Cheddar.
          Waitress: Cheddar.
          FC:     Do you want to add coleslaw? Do you want fries, what do you want with it?
          MT:     Yes, fries.
          FC:     And the French fries please.
          Waitress: Ok.
          FC:     Ok? Both the same.
          Waitress: Do you want mayonnaise, honey mustard or barbecue sauce?
          FC:     Um ... Do you want sauce with it? Mayonnaise, mustard ... - Yes, mayonnaise.
                  One with mayonnaise. Only one with mayonnaise.
          Waitress: Barbecue?
          FC:    No. Ok? Thank you.
          Waitress: Thank you.
          FC:     Ok. So.
                 [He begins reading again] "In the spring of 2008, BSGR came to Conakry with
                 an uncovered check for $10 million which - which was refused. The source noted
                 that it was surprising for Steinmetz to come to Conakry with such a check and
                 given the means and that he assumed Steinmetz could find other means to make
                 payments to Conte 's wife.




                                              51
                                                                                         p. 123

                                              302
19-11845-shl Doc 24-8 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered   06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 91Exhibit
                                                                    of 155 6 -
                           Part II Pg 40 of 67


                                                                                    CONFIDENTIAL


                A classified U.S. diplomatic channel has subsequently stated that Rio Tinto had
                lost control of one of the world's largest deposits of iron ore after a rival had
                paid r.,. pP.cunir.r.ry r.r.dvantagP. nf $7 millinn tn nfjicials in Guinea. The check used
                was refused for lack offunds. "
                 It's nonsense. This is in the official report, which was handed to the authorities,
                 to Conte and everyone.
                [He continues to read] "A family member of one of Conte 's senior officials noted
                that it was common knowledge that BSGR had paid Mamadie Toure $150,000 in
                cash for the transfer of blocks 1 and 2 of Simandoufrom Rio Tinto to BSGR. An
                official from the Guinean Ministry of Mines reported that Mamadie Toure had
                played a role along with Lounceny Nabe, then the Minister of Mines, to facilitate
                the transfer of the Simandou licenses from Rio Tinto to BSGR in November 2008,
                before the death ofPresident Conte. "
                 All this, you know, it's incredible, but that's how it is ..
                [He continues to read] "Frederic Ci/ins, a Franco-Israeli national, currently
                residing in Valleuris in France, played the role of intermediary in the
                transactions between Steinmetz and President Conte's wives. According to the
                source - a source" - people I don't know who this is. Um ... "with the help of
                Kassory Fofane, Cilins introduced Conte's wives to Steinmetz. Ci/ins acted as
                Steinmetz's advisor and was certainly associated with the Israeli secret services.
                 The source reported that Ci/ins probably had detailed knowledge of Steinmetz's
                activities, particularly about payments made in Guinea. Ci/ins has ties to the
                Israeli Prime Minister Benyamin Netanyau and also appears to be linked with
                the Israeli right-wing and to the Israeli Foreign Minister Avigdor Lieberman.
                According to the source, Ci/ins proceeded to transfer funds on behalf of
                Steinmetz and, now, has political scores to settle with him. When questioned,
                Ci/ins provided many elements corroborating these allegations. Such elements
                reveal that Ci/ins helped BSGR to initiate and sustain the company's
                establishment in Guinea, pursued this goal by developing ties with the
                presidential family, offered many gifts to Guinean government officials, to
                members of the presidential family, allowed BSGR to obtain the first rights to
                Simandou and in exchange to compensate the company for its activities. Lansana
                 Conte's wives. The first wife, Henriette Conte, received for her charitable
                foundation pharmaceuticals and supplies from Frederic Ci/ins. In return she
                offered support to Ci/ins in the transactions managed by Steinmetz. According to
                 the source, it was the fourth wife who then played a major role, Mamadie Toure
                 Conte, originally from the prefecture of Forecariah. Also according to the
                 source, she was the beneficiary of a $10 million check made by Steimnetz in
                2008. According to other sources, she received a commission of $2. 5 million for
                 helping BSGR to acquire the Simandou rights. "
                 When I read you the paragraph about - what do you call him? - about, about
                 Samy. Y ou'II see after. You'll understand.
                 [He resumes reading] "Frederic Ci/ins admits that he entered into a consulting
                 contract in 2005 through which he committed to help BSGR obtain blocks 1 and
                 2 of the Simandou deposit. "




                                               52
                                                                                                  p. 124

                                              303
19-11845-shl Doc 24-8 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered   06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 92Exhibit
                                                                    of 1556 -
                           Part II Pg 41 of 67


                                                                                   CONFIDENTIAL


                Well this is all bullshit. Blahblah. "According to Cilins' statements, the
                agreement required him to act alone and to use his own resources and funds by
                means of a payment transfer and a bonus if successful. Frederic Ci/ins
                established a presence in Conakry and began to secure meetings with high
                officials of the Republic of Guinea in order to develop a plan that would allow
                him to achieve his goals. Among the people he met and that he would have
                solicited" - blahblahblah -"Ibrahima Kassoury Fofana. Frederic Ci/ins states
                that he offered small amounts of money and small gifts as part of these meetings.
                He also states that Kassoury Fofana, who has regularly and openly received
                visitors in the common rooms of Novotel, was known to be playing the role of
                intermediary between businessmen and the family of the President of the
                Republic."
                 I never said any of this. This is nonsense.
                 "Frederic Ci/ins concluded that the rights - that they could be obtained by
                gaining access to the family of President Lansana Conte and ultimately to the
                President himself As a first step, he decided to approach the First Lady
                Henriette Conte" - they keep saying the same thing, medicine and other bullshit
                like that. Um ... here they talk about the small car that had been given upon the
                signing of the contract. "Ci/ins initiated the first contact with Henriette Conte
                and mentioned doing so during an initial interview. However, he refused to
                discuss the relationship - Frederic Ci/ins has also refused to discuss the
                relationship maintained between BSGR and the fourth wife of President Conte,
                Mamadie Toure. However, he did acknowledge that she was properly taken care
                of This relationship was developed through Mamadie 's brother, Ibrahima Sary
                Toure, either before Ci/ins' arrival in Conakry, or with his help in 2005. With the
                consent of President Conte, Mamadie Toure became the main lobbyist for BSGR
                in the government. "
                Lobbyist means that it was you who helped BSGR within the government.
                So, "Mamadie Toure promoted the interests of BSGR knowing that a substantial
                commission would be paid to her when the licenses would be granted. It is also
                likely that several payments were previously made to her. In early 2008, BSGR
                wrote a check to Toure which varies between $10 and $7 million according to
                sources. The check was refused due insufficient funds and several stories about
                this have spread rapidly within the Conakry community. In the late 2008, with
                her husband's health deteriorating, she insisted that BSGR put its promise to pay
                a commission in writing. Nine draft agreements were prepared and exchanged. "
                There are nine drafts. ''finally the agreement was signed by Asher Avidan on
                behalf of BSGR, which undertook to pay a $2.5 million commission if license
                rights were obtained. After the granting of these rights in December 2008,
                shortly before the death of President Conte, Mamadie Toure received the
                payment of her commission. Ibrahima Sary Toure, originally a journalist and
                helicopter pilot".
                You see, they're mixing everything up. They're saying he's a pilot - that he's a
                journalist and helicopter pilot. They mixing up 1ST and Samy. You see, it's
                nonsense. But the problem is that it's nonsense, but this is the official report. Um
                ... This ... Well, there they start again - it's the same, the 7 million, the $7 million
                check, the $2.5 million paid ... Still the same story. So ...




                                             53
                                                                                                p. 125

                                             304
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 93Exhibit
                                                                     of 1556 -
                            Part II Pg 42 of 67


                                                                                 CONFIDENTIAL


                 Then wait, I have to find it. Here they talk about - here it is. So they continue the
                 same stories. Um ... [inaudible]. That's when you realize that everything started
                 there. Because when they questioned me, of course T told them that ;ill these
                 stories were false. Then:
                 "Evidence of the settlement regarding the commission of Mamadie Toure. The
                 evidence - the documentation about the commission consists of nine documents
                 with BSGR header, also including a series of drafts and a project made by Asher
                 Avidan, as well as a final sealed document in which a $2.5 million commission
                 was promised to lvlamadie Toure for services guaranteeing the rights of
                 Simandou. Samuel Mebiane" - so that's Samy - "allowed the Minister - the
                 Minister Fofana to see these documents." So it's Samy who brought it to
                 Minister Fofana.
           MT:   Yes, yes.
           FC:   "The Minister, after careful consideration, deemed them - the documents -
                 deemed them tu be genuine. rVhen usked ubuut the suurce uf these documents,
                 Mebiane said he had received them from Mamadie Toure in order to keep them
                 in a safe place. He stated that Toure" - so you Mamadie Toure - "insisted on the
                 importance of these documents because her husband was dying and she was
                 afraid of being taken advantage of by BSGR. This writing was the record of their
                 promise. He also stated that Mamadie Toure feared BSGR, that even her physical
                 integrity was threatened and thus had moved to the United States for safety
                 reasons. So supposedly you have moved to the United States because you were
                 afraid of BSGR. Um ... "Our preliminary investigations suggest that what
                 Mebiane told is correct. After moving to Florida, Mamadie Toure acquired
                 luxury real estate in an amount equal to that of the commission. Finally, some
                 people in the Ministry - Ministry of Mines confirmed that Mamadie Toure was
                 extremely active and had aggressively lobbied on BSGR, citing the president's
                 name in the process, in particular during these last months of 2008. Therefore
                 the settlement of the commission explains her care and involvement.
           MT:    [Sigh]
           FC:    [He continues to read] "In general, we have enough evidence to make a case of
                  apparent corruption. In particular, the evidence provided by Frederic Ci/ins
                  makes possible the pursuit of a very unusual case of corruption. The evidence
                  surrounding Mamadie Toure is also highly detrimental to BSGR because it
                  directly involves one of its highest managers. "
44:09             So the problem is that, in the first place like I told you, we must urgently,
                  urgently, urgently destroy everything, but it's super urgent. Super urgent. And
                  then anyway, you say - you have nothing to do with it, you have nothing to do
                  with it, you - what's his name - Samy, you can't say he didn't come to see you.
                  You say "of course, he came to see me but I never gave him anything
                  whatsoever. I've never given him anything because I have nothing. He came to
                  see me for - because the President wanted to meet me but I didn't want to have
                  anything to do with the new President". He came to see you, because he came to
                  ask you to go to the President, the President wanted to speak with you. There
                  have been several people who are sending you - who come to see you so that the
                  President can meet you, and you're afraid of him because you know he's a liar,
                  and someone who



                                             54
                                                                                              p. 126

                                            305
19-11845-shl Doc 24-8 Filed
  Case 1:20-mc-00212-AJN    06/21/1942-15
                          Document    Entered   06/21/19
                                            Filed        15:57:11
                                                  06/29/20  Page 94Exhibit
                                                                    of 155 6 -
                           Part II Pg 43 of 67


                                                                                    CONFIDENTIAL


                 is working against you, against your family, against all these things. And you
                 have nothing to do with it. You have nothing to do with it. But it must be taken
                 care of quickly. It must be taken care of quickly to clear you of all this. Because,
                 besides, if you like, what happens is that as they are attacking now, you know,
                 there's going to be ... the war will start, when I told you it's going to start, now it's
                 going to start between everyone. Because that report is made to attack the group
                 and to say that the group was corrupted, so Simandou will be taken from them.
                 That's the thing. But I'm surprised at what you're telling me. It's amazing that
                 they came. If they call you, I understand. But they didn't call you and they came
                 to see you, this is what I don't understand. When you went there - but that's okay,
                 just be clear with what you're saying -
          MT:    But I'm afraid.
          FC:    You're afraid, but listen I won't leave you. We won't leave you. Nobody is going
                 to leave you. Okay? And what did you agrr;e on with them?
           MT:   I told them "I have no records, documents."
          FC:    And when they told you "do you know BSGR? Did you do that? Did you do
                 that? You can't say you don't know them. You say "yes it's a group, as there were
                 fifty groups there in Conakry. You say, "Look, you know I'm a single woman,
                 I'm young. I take care of my own business, my family, I've never dealt with
                 anything whatsoever. I never had a role or anything. I went very rarely to the
                 Palace when um, that's it - then another question arises. There are some who say
                 "she was married," you have people saying "she wasn't married." Has there ever
                 been a formal wedding ceremony with uh - with Conte? What happened exactly?
                 Because that is very important. If you're officially married, you get into a
                 category that is very, shall we say, dangerous, exposed because as a husband - as
                 a married woman, wife, you get in the family. As a "friend", a friend of the
                 family, because he had known your dad and your whole family for a long time.
                 It's different, than as a wife. Do you see what I mean? So there's a big whole
                 story behind it. You don't know this, but everyone is struggling to say, "she was
                 the wife" or "she was a friend of the family". It's two things that are completely
                 different. So according to - I don't know - if you want...
           MT:   You know our law. You marry four women, and it's not even required to be
                 official - according to our Jaws.
           FC:   I don't know. I don't know. If you want, there are two things. There's a civil side,
                 there's a religious side, then, is there - if you want, even the lawyers are working
                 on it. Because all that, the whole case there is dealt with by the lawyers in Paris,
                 by the lawyers in England who are fighting to attack, to counter this story of
                 Alpha's. You see?
           MT:   [inaudible] currently, there's a new law there, if you're with a President for five
                 years, if the President admits that he's been with you for five years, you become
                 one of his heirs.
           FC:   Really?




                                               55
                                                                                                  p. 127

                                              306
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 95Exhibit
                                                                     of 155 6 -
                            Part II Pg 44 of 67


                                                                                     CONFIDENTIAL


           MT:     Do you know that?
           FC:     No, I don't.
           MT:     Yes.
           FC:     Well, listen. I don't know about that. I don't want to tell you - if you want it's
                   something that everyone is now talking about. By saying it's a wife, it's not a
                   wife, how should she be considered? Because there's law, there's custom, there
                   are various things. Then there's the side, uh, I mean the official side. There's the
                   religious side, or the custom, which are still other things. I don't know what to
                   say.
           MT:     You know, [inaudible]. Our country has certain customs.
           FC:     I know, I know, but you must know one thing. It's that, being seen as a wife, you
                   have an additional risk. Namely, as a wife, this is what I had explained you the
                   other time when we met Ahmed. As a wife, you have an additional responsibility
                   of especially not meddling in the affairs. Not having to meddle in anything. Of
                   course even less to receive any help, any commission, anything like that. It is
                   even more risky and dangerous as a wife, than not being married. Do you see
                   what I mean? Because if you are not married, you have the right to do business,
                   things like that. As a wife it becomes more complicated, because if you do
                   business, you have to prove that you haven't taken advantage of your - your
                   relationship as a wife. Do you see what I mean? So I think that -
50:26      MT:     I have to - what do I have to say about that?
           FC:      What-
           MT:     What do I have to say about that? I have to say -
           FC:     I don't know. I can't tell you that you must say that you're not the wife. I can't tell
                   you to say that. It's for you to think, do you think you should say you're the wife,
                   or do you think you should say that you're not the wife. You can say you were -
                   everyone bothered you with it by saying you were a wife or you weren't. But you
                   were just a friend of the - the President's family and your family were longtime
                   friends and that's it.
           MT:     But I can't say that because -
           FC:     Then don't say it - [inaudible]
           MT:      [inaudible] knows I'm the boss's wife so she could give me to the first lady so -
           FC:     Look, I understand so don't lie, I'm not asking you to lie. I'm just telling you that
                   you should think about it. Now for the rest, you have to say "look, I've always
                   been - I bought merchandise, I had it brought here, I distributed it with the
                   [inaudible], that was my business" - you see.
            Waitress [inaudible]




                                                56
                                                                                                  p. 128

                                               307
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 96Exhibit
                                                                     of 1556 -
                            Part II Pg 45 of 67


                                                                                   CONFIDENTIAL


           FC:   Thank you. You just say, "look, look, it was my business, I was doing my job.
                 Then, there were plenty of people who were jealous of me, who believed I was
                 doing a lot of things, who annoyed me with BSGR, they annoyed me with all
                 these things but I have nothing to do with it. But I have nothing to do with all
                 that.
           MT:   Mmmmmm.
           FC:   I've never received a penny, any money at all. I know BSGR as I know all the
                 groups that are in Guinea because Guinea is my country. But I have nothing to do
                 with it. And Samuel Mebiane ... " And you can say "Look, I have a lot of people
                 who came to see me in relation to this case - about all these stories that are in
                 Guinea - Samuel Mebiane came asking me to go see the President and I refused.
                 And I refused." It was a big mistake to go see this misfortunate Samy. That's
                 unbelievable. Who knew this Samy?
           MT:   If I say - I'm going to say something - I lied. I saw Samy like that, I didn't even
                 know him.
           FC:   You didn't even know him?
           MT:   Yes, he said he was a friend of - what's his name? - of Sampil.
           FC:   Wow.
           MT:   But he - he doesn't get along with Sampil. He told me something like that.
53:50      FC:   How can you not call me when you've got that? How can you not call me?
                 Besides, these are people that you don't even know. But this is amazing. Look, in
                 any case, it must be done urgently. That's for sure. Do you have it at home?
           MT:   Not at home. I hid it. You know where the records, the important stuff is kept.
           FC:   Where do you mean? Where are you going?
           MT:   For example, there are some places here where you can keep papers. And when
                 you need them you go get them. You're the only one who has the key.
           FC:   Look, you absolutely, absolutely must do that. Even this afternoon, when you go
                 back. Make sure nobody sees you and nobody knows that you're going there. Isn't
                 there anyone else you can send in your place to destroy them?
           MT:   No [inaudible].
           FC:   Good ... This is why it's important that when - in the formal proceedings to be
                 held, of BSGR - because there will be some - if you already appear as someone -
                 as I told you last time. As I have done myself, because you've seen now my name
                 is everywhere in it, everywhere. As often as yours. There's my name every time -
                 and it's even worse because I have Henriette and you. The only advantage is that
                 by giving our statement at the same time as - I mean - the formal proceedings and
                 saying that we have nothing to do with it, it appears officially. That is, your
                 statement will officially appear in the thing.




                                            57
                                                                                              p. 129

                                            308
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 97Exhibit
                                                                     of 1556 -
                            Part II Pg 46 of 67


                                                                                 CONFIDENTIAL


           Waitress: Everything good here?
           FC:    Yes, thank you. This is why it is important to give this statement by saying I have
                  nothing to do with il. You see? I didn't gel a 10 million NSF d1el:k, I Lliuu'L gel
                  the 2.5 million, I have nothing to do with it. [Silence]
                  Did the people seem aware of the file, when they came to see you?
           MT:    No idea.
           FC:    No?
           MT:    I was there. I was just afraid.
           FC:    Please don't mention anything on the phone. Especially don't mention anything
                  on the phone. Nothing, nothing, nothing. And when you talk about things on the
                  phone, be distant. They listen to everything. Care must be taken.
           MT:    [inaudible]
           FC:    They can listen to everything, they can listen with your phone, they can listen to
                  everything.
           MT:    Really?
           FC:    Well of course they can with your phone - a phone can be tapped, huh. What do
                  you think?
                  [inaudible] Be distant. You see. Not just now. Care must be taken aii the time.
           MT:    Ok.
           FC:    Don't mention anything.
58:50             Were there many documents left?
           MT:    No.
           FC:    We must find a place to get rid of - destroy them, destroy them completely, bum
                  them. Well, you can't do that at home. You can do that I don't know where, but I
                  don't know how you can do that. Is it far from here?
           MT:    I can do that in my room. In the bathroom.
           FC:    Is it far from here? where you have them? Is it far? Do you want us to go
                  together?
           MT:    No, I don't have the key with me.
           FC:    because if you want...
           MT:    but don't worry, I'll do it
                   [inaudible]




                                                58
                                                                                              p.130

                                                309
      19-11845-shl Doc 24-8 Filed
        Case 1:20-mc-00212-AJN    06/21/1942-15
                                Document    Entered   06/21/19
                                                  Filed        15:57:11
                                                        06/29/20  Page 98Exhibit
                                                                          of 1556 -
                                 Part II Pg 47 of 67


                                                                                      CONFIDENTIAL


                FC:   Huh?
                MT:   It's ok.
     1:00:51    FC:   Because in fact - we should speed things up.
                      Do you see what I mean? We must do that quickly now. Before, we took our
                      time, we took our time, but -
                      [silence]
                FC:   And for your visa, what did they tell you?
                MT:   [inaudible] I left for home.
                      [Silence]
                MT:   [inaudible] the testimony.
                FC:   I have it here. [inaudible]. We'll talk about all that.
-,                    [Silence]
                      what a bastard this Samy, what a bastard
                MT:   I never liked the [inaudible].
                FC:   Did Ahmed and - did Ahmed and Cisse tell you a bit about how it happened
                      when we met in Miami? Did they tell you?
                MT:   Yes, yes.
                FC:   It was [inaudible].
                MT:   Yes. I remember it was -
                FC:   ... not allowed to do [inaudible]. It was harsh when we were there
     1:04:28    FC:   Did you understand what he did now with the documents? He went to see
                      Fofana, he went to see Conte - Conde. He went to see Alpha Conde.
                      And all the problems are a result of that. All the problems are a result of that. All
                      the problems are a result of that. All the problems they're trying to - because they
                      say if they get it back, eh [inaudible], but don't waste any time. You're in a big,
                      big, big mess. Here in the United States it's already over. In the United States it's
                      already over for you. They'll understand what you have and they'll throw you out.
                      They will even prosecute you. This is serious. That's why if you had - if we had
                      met to talk about it. The risk is very, very serious for you and for everyone. The
                      group, the story of permits and those things. But you personally have a problem.
                      Because these documents, if they authenticate these documents - because there
                      are plenty of copies floating around - if there are original documents that prove it,
                      but you're the first [inaudible]. Because it's forbidden to do that. Do you
                      understand? That's why I told you if - you - unfortunately it's done, it's done, but
                      it's a big mistake.




                                                     59
                                                                                                   p.131

                                                     310
 19-11845-shl Doc 24-8 Filed
   Case 1:20-mc-00212-AJN    06/21/1942-15
                           Document    Entered   06/21/19
                                             Filed        15:57:11
                                                   06/29/20  Page 99Exhibit
                                                                     of 1556 -
                            Part II Pg 48 of 67


                                                                                    CONFIDENTIAL


                 Look, alright. What I had told you. I brought here a testimony, you'll read it,
                 you'll look at it. I'll read it to you. Simply, it just says that you have nothing to do
                 with it, you have nothing to do with it. There's a paragraph, I don't know, the
                 lawyers have - if you want, as 1ST worked in the group and as they say that 1ST,
                 being your brother, close to you, family here and there, he helped the group there,
                 they put a paragraph above by saying that first of all 1ST isn't your brother, he's
                 your half-brother. And secondly, you were in conflict. You were not very close,
                 but rather rivals, [inaudible] Unfortunately, unfortunately - because I like it when
                 yon were friencls - hut 11nfort11m1tely this is the tmth. So you're kinrl ofriv<1ls. Sn,
                 this was included too. Simply, the lawyers think it's good that it shows that you're
                 not that good of friends, okay? And since you're not friends, there's no reason to -
                 even if you wanted to help, as you weren't that good of friends with um, you have
                 no reason to help BSGR. Do you see what I mean? So that's one thing. Tell me
                 when you're ready. If there's anyone who can recover, I don't know if it's Cisse,
                 who can recover 200 in Freetown, whenever you like. However, what - I've been
                 asked to see when the documents are destroyed. That's why I asked if you wanted
                 to go together. To see, to be 100% sure that everything is destroyed and there's
                 nothing floating around. So if you want us to do it today, we can do it today.
           MT:   But I don't have the key with me, that's the thing.
           FC:   No, but if you want, you can take a taxi. I'll wait. You go - we meet. You give me
                 a meeting plan. You go find your key. I'm waiting and we're going together. I
                 have a flight at 9 pm, so you k.11ov,r I have time. I have a flight at 9 pm. That and
                 lhen as I Loki you, lime lo gd ready, lime lo gel ready ...
           MT:   I can do it, even if you're not there. I can do it.
           FC:   I know. But I was asked to see if it was done. Do you understand?
           MT:   Frederic, I can do iL. If I decided lo come, I left all my time.
           FC:   I know. I know. Mamadie, you know - you know, you and me we understand
                 each other by looking in your eyes, I know very well. But I was asked to do it
                 and you know I can't lie. If I'm asked: what did you see, Frederic, if I saw I say
                 yes. If I didn't see I can't say yes. I can't lie. As I don't lie to you, I don't lie to
                 anyone. You know that. You know that. So that's why I'm a little - I never
                 thought we would be doing this alone today. That's why I even told you, if you
                 want, if it's not finished today I'll come back Sunday. I'll be back Saturday.
                 Because I never thought that - but right now there is - I promise you, given what
                 you've told me - it's urgent, it's really urgent.
           MT:    I'm telling you that I'll do it. [inaudible]
           FC:    I agree with you.
           MT:    [inaudible] I'm really sick of it.
1:09:22    FC:    I'll tell you something. By doing so, by putting the group in the proceedings to be
                  held to fight these people, you'll be on their side. So you'll also be defended by
                  lawyers who will say she has nothing to do with it. Look, proof aside, we went to
                  ask her for a testimony




                                                60
                                                                                                 p.132

                                               311
 19-11845-shl  Doc 24-8 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 100Exhibit
                                                                      of 1556 -
                             Part II Pg 49 of 67


                                                                                    CONFIDENTIAL


                   saying she had nothing to do with us. She signed it. She has nothing to do with
                   all that. All of Samuel's bullshit and all that it's nonsense. You see? Ow ow ow.
                   It's unfortunate that for a time, you did things - we talked all the time but you
                   never told me all this stuff. I was a bit left outside. You left me out but that's it.
                   But it's a shame because I would have never let you do all this. Never never
                   never.
            MT:    Yeah.
            FC:    I would have never let you do all this. Well, it's useless to look back huh. Now
                   it's done, it's done. This is why poor Ahmed, you know, he told me: "Frederic
                   you know" - when you weren't giving any news he told me: "Frederic, you
                   know, I hope it's all right, I hope" - have you spoken to Ahmed ever since?
            MT:    No.
            FC:    He worries a lot for you.
            MT:    Yeah.
            FC:    He worries a lot for you.
1:11:04     MT:    But the rest of the money now, how is it going to happen? How much?
           FC:     I told you that there would be a million, there will be a million. You get two
                   hundred now, and 800 as soon at the other is gone - as soon as the other. As soon
                   as the other no longer exists, and everyone says he has a very serious cancer. It's
                   the pancreas, I think. That he has pancreatic cancer and just a few more months
                   to live, I don't know. I don't wish anyone's death, because I don't like wishing
                   someone's death. But in any case, if he dies or ifhe goes until the end of his term.
                   He has two more years in office. When he's gone, you get the rest.
           MT:     But I don't know how much.
           FC:     800. Well I told you, in all, there was one million. That's one thing. When the
                   case is closed, you should get it and you will get it. Do you see what I mean? It's
                   two different things. What you should get, the 5 that you should get when the
                   case is closed, if they don't throw us out.
           Waitress: Are you finished?
           FC:     Yes, thank you.
           Waitress: Are you interested in dessert?
           FC:     Do you want anything sweet? You want coffee, tea, do you want -
           MT:     No, I don't.
           FC:     No?
           Waitress: Do you want the check?




                                               61
                                                                                                 p.133

                                               312
 19-11845-shl  Doc 24-8 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 101Exhibit
                                                                      of 1556 -
                             Part II Pg 50 of 67


                                                                                    CONFIDENTIAL


           FC:    The check. Yeah, yeah we want the check and um ...
           MT:    Thank you.
           FC:   And um ... What was I saying? Yes - what you should get when - if the group is
                 not thrown out and it - its project is confirmed, the 5 that you should get, you'll
                 get it for sure, no problem. Moreover, some people's story, what we are
                 discussing now, that is, instead of being one when you [inaudible], it's going to
                 be 200 now and 800 when the other leaves. 200 now it's because I've tried. You
                 told me try to get an amount right away, because I need for [inaudible] there. So
                 that's why you have 200 -
           MT:    But then you told me 300.
           FC:    I - listen, I thought of getting 300, I got 200. I'll keep trying. 200's for sure, it's
                  accepted. I'll still see if I can get 200-250 maybe, I'll get the most. But I got 200.
                  You see? I'll try, I promise you I'll try.
           MT:    But beside the 5, there will be nothing.
           FC:    There will be the 5 and there will be 800. That will make 6 with what you have.
                  That's one thing, it's already accepted. Depending - listen carefully to what I tell
                  you - because I've always told you that, because I know it's like that. Depending
                  on how it ends. If it's good for him, if we don't cut too right, left, I don't know,
                  there will be more. I don't know how much. There will be 3, 4, 5 more, I don't
                  know. But there will be more. And that's the communication I was given directly
                  by number 1, I don't even want to mention his name. It's like that. Okay? And
                  that's for sure.
1:14:03    MT:    Number one? Michael?
           FC:    No, no .. Beny [whispering].
           MT:    Ok.
           FC:   Ok? Everjthing I tell you is directly from Beny. The other day when I tell you,
                 I'm - I'm waiting there during the meeting, I went on a journey, I traveled to see
                 him directly, talk face to face, and have - everything I tell you comes from him.
                 Nobody else. All right?
           MT:    I didn't know.
           FC:   Nobody else. Nobody else. I purposely went to see him, to see him and discuss
                 all this thoroughly. I always told him, I always told him. Just last week, I told
                 him, I told Beny, I always repeated that she was - that she'll never betray you,
                 she'll never betray you, she'll never give the documents to anyone. He told me
                 "look", he said "look, that's fine, but I want you to go see. I want you to destroy
                 these documents." He told me, you see, "do what you want but I want you to tell
                 me "I saw Mamadie and the documents, it's finished, there are no more
                 documents." And with that, I tell you, I repeat, to make it clear in your mind,
                 you'll have the scheduled 5 in any case. You will have them, if they're not kicked
                 off. If they're still in the project. What you will have, whatever happens, is the
                 one million, that is 200 plus 800, you'll have that - see I've got a piece of paper
                 just like that for [he writes on a




                                              62
                                                                                                 p.134

                                              313
19-11845-shl  Doc 24-8 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 102Exhibit
                                                                     of 1556 -
                            Part II Pg 51 of 67


                                                                                      CONFIDENTIAL


                  paper], good, ok? we'll put it like this: 1, 5 and I don't know how much. 1, 800,
                  200. So this [inaudible] and that, you'll have them anyway, no matter what. Even
                  if they're kicked off, you'll have them when the old man goes. That's right away,
                  when the old man goes. Those, that's if it's positive.
           MT:    The 5?
           FC:    The 5. Ok. This, it is if it's ok. If it's ok, depending on how it is, if too much isn't
                  cut from him. Because you've seen all that they wanted to ask him, if too much
                  isn't cut from him. It will be here. I think it will be there. It's almost certain. I
                  don't know how much. 2, 3, 5, I don't know. But it will be there nevertheless. So,
                  in addition, if you want, imagine, perhaps, imagine it's 5, eh I don't know, it
                  makes a total of 11. Do you understand? That's the thing as it is. Ok? On the
                  contrary, I assure you that, last week, it was vital, he said, "look, go, see, I want
                  you to tell me, Frederic, I want you to tell me you destroyed those papers. I want
                  you to tell me." I can't ... You see?
                  [inaudible]
           Waitress: No change?
           FC:    No change, thank you.
           Waitress: Do you need the receipt?
           FC:    No thank you. That's okay.
           Waitress: Thank you. Have a good day.
           FC:    Thank you. You too. Bye.
           MT:    [inaudible]
           FC:    Pardon me?
           MT:    I said you have to leave a little something.
           FC:    I gave, I gave. It was 30, I gave, I gave 35.
           MT:    Okay.
           FC:    Normally you have to give 10-20%, it's more than 35. The lady gets a tip. You
                  know the people here work very hard. Not like in Europe, right? They work hard.
                  You know, I have great respect for these people, because, poor people, you know
                  it's not easy here.
                  Well, what do we do Mamadie?
           MT:    I have to sign the documents.
           FC:    Yes but what do you want us to do for those documents over there?
           MT:    I told you that I'll sign and I'll go - after - if I rest [inaudible] inside the house, in
                  the bathroom.




                                                63
                                                                                                    p.135

                                                314
 19-11845-shl  Doc 24-8 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 103Exhibit
                                                                      of 1556 -
                             Part II Pg 52 of 67


                                                                                       CONFIDENTIAL


1:18:52    FC:   How can we arrange it for me to be there when you're going to destroy them? I
                 have to tell him that I saw it. That's what I'm trying to explain to you. I have to
                 tell him T saw when she ciestroyed them. Tt's annoying to tell you this but I'm
                 compelled by him - it's not that I, it's not that I, it's not that I - it's in your interest
                 to do so. I know it, I know that it's in your interest to do so. But I have to tell him
                 I saw that it was done, that's what I -
           MT:   But it's really - I'm sick of all this.
1:19:18    FC:   You know, I know you're sick of all this, but you can't even imagine how sick of
                 this I am. Did you see my name there? My name is everywhere. Everywhere,
                 everywhere, everywhere. That's it. That thing is 28 pages. 28 pages. That I can
                 tell you is - nobody knows that we have it, right? Nobody knows we have it,
                 because we had to pay for it.
                 Look, look how it is. Report concerning hmmhmm ... It's ... This ... The real
                 problem - everything started from here. The story of Samuel Mebiame.
                 Everything started from here.
           MT:    Yeah.
           FC:    Oh dear. So listen, what do you want me to do?
           MT:    We will sign.
           FC:   Yes, yes. I agree with you to sign, but - huh?
           MT:    I say [Inaudible].
           FC:    Yes, I know. Um ... That's what I showed you, this is the official thing, you
                  know? When they officially sent it to the Presidency. I read it to you when we
                  were in Freetown, remember?
           MT:    Mmmmmm.
1:21:00    FC:    Here, you see, that's a testimony that I've made and the lawyer asked me to make
                  some changes. You see, there are - there are three pages.
           MT:    Mmmmmm.
           FC:    You see: "I have never asked Ms. Toure to intervene on behalf of BSGR to
                  anyone, and especially to the President ... " right, you see? Oh dear.
1:21:42    FC:    Ok, I'll read it to you.
                  [Silence]
                  [He reads a testimony] "My name is Mamadie Toure. I am of Guinean
                  nationality. I lived most ofmy life in Guinea and today I live in the United States.
                  The representatives of the company BSGR came to see me and told me that the
                  Republic of Guinea accused them offacts in which I have been implicated. They
                  explained to me the facts and asked me if I would agree to say my opinion about
                  the matter. I agreed because - because - because what they referred to is wrong
                  and I want to testify today as follows. My family situation. I'm the half-sister of
                  Ibrahim Toure and not his sister. We have never




                                                64
                                                                                                     p. 136

                                                315
 19-11845-shl  Doc 24-8 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 104Exhibit
                                                                      of 1556 -
                             Part II Pg 53 of 67


                                                                                    CONFIDENTIAL


                  been very close, but rather rivals. My relationship with the company BSGR. It
                  has been claimed that I had signed agreements with BSGR and BSGR was to pay
                  me commissions in return for my services in their favor. This is false. I have
                  never signed any agreement with BSGR either directly or through anyone
                  whatsoever. It has been claimed that I lobbied official leaders of Guinea, for
                  BSGR, so that BSGR could obtain mining rights in Guinea. This is false. I've
                  never lobbied Guinean officials for BSGR. I have never given instructions or
                  asked anyone to make decisions for BSGR. I have never been involved in the
                  mining business in the country. It seems to be claimed that BSGR paid me money.
                  This is false. I have never received money from BSGR, either directly or
                  indirectly. There is talk about a $7 million check that they have allegedly given
                  me, this never happened. It has been claimed that they gave me money in cash,
                  amounts of $2.5 million, this is false. They never paid me this money, or any
                  other money. Neither to me directly or to someone else on my behalf In addition,
                  they have not promised to transfer anything whatsoever, to me, or to anyone else,
                  on my behalf Finally, I would like to say that it's ridiculous that I have allegedly
                  moved to the United States because I'm qfraid that BSGR would attack me. This
                  idea has never crossed my mind. I am very shocked about the facts I was exposed
                  to by BSGR using my name, and I have nothing to do with this company, nor with
                  the facts they are accused of" That's it. Ok?
           MT:    Mmmmmm.
           FC:    [Inaudible] You must write Jacksonville, the date and sign. So that's it - I have a
                  copy if you want.
                  In fact all this says is that - which is included in the report they had - so by saying
                  that all these things in the report are false. You didn't receive any money, you
                  didn't receive any paid or unpaid check, or anything else.
                  [Silence]
           MT:    But if I remember correctly, you said that -
           FC:    Pardon me?
1:28:49    MT:    If I remember correctly you told me that as long as Beny is there, he will
                  continue to give me a little more money -
           FC:    When? Give you when?
           MT:    You said - if he stays - as long as he stays, if he stays in Guinea he will give me a
                  little money. If he stays, for as long as he stays.
           FC:    If he stays, you'll get what was planned. That's what I mean.
           MT:    Ok.
           FC:    Here you must write [inaudible] "at Jacksonville" and it is ... the 11th.
           MT:    How do you spell Jackson-
           FC:    Jacksonville, it's like that.




                                                  65
                                                                                                 p.137

                                                  316
 19-11845-shl  Doc 24-8 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 105Exhibit
                                                                      of 1556 -
                             Part II Pg 54 of 67


                                                                                  CONFIDENTIAL


                    [Silence]
                    [Inaudible]
1:30:21      FC :   Let me check my messages. Wait, just a second. I answer because I have children
                    who are looking for stuff.
                    [Silence]
             FC:    What was I saying? So that - shall we go make a copy there if you want one? I'll
                    send it to you by email or there's a small office across, we can go make a copy if
                    you want.
             MT:    Where's that?
             FC:    Across over there, I think there's a small office where you can make copies.
             MT:    Should I wait for you?
             FC:    Yes well let's go together. Let's go together.
             MT:    Where?
             FC:    There, over there. Um, in front. Where we met. Right next to it there's a small
                    office, where we can make some copies. In the airport.
             MT:    Ok.
             FC:    Tell me, what do we do now? Because - to destroy that stuff. I'm bothering you
                    with that, hut -
             MT:    I told you, I'll do it.
             FC:    Yes but -
             MT:    What Tsay is more important than -
             FC :   I agree with you.
             MT:    It's more important than ...
                    [Silence]
1:32:30 am   MT:    I wanted to call Michael. You have the number -
             FC:    Call him?
             MT:    Yes to say hello. He left me -
             FC:    Yes, I know. I told him. I told him. But do you know when it was? He left you a
                    message when you went missing. He tried to reach you just for that.
             MT:    Yeah.
             FC:    Shall I call him now?




                                                   66
                                                                                               p.138

                                                   317
 19-11845-shl  Doc 24-8 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 106Exhibit
                                                                      of 1556 -
                             Part II Pg 55 of 67


                                                                                   CONFIDENTIAL


           MT:     Yeah.
                   [inaudible]
           FC:     I'll put you through.
           [The recording of this call also appears in the reference of the telephone recording of
           November 4, 2013, registered under case "4.11.2013 Call 11" and under the file: "305-
           744-6629 T-Mobile 2013-04-11 14-03-26 00092-1.wav"]
                   Hello? How are you? I'm fine. [pause] Yes I arrived. Everything is fine. I'll give
                   the phone to Mamadie to say hello [inaudible].
                   [FC passes the phone to Mamadie]
           MT:     Hello, Michael. [pause] Okay and you? [pause] Yes yes. You called me the other
                   day, I wanted to call you back you but you didn't leave the number. Yeah. So uh.
                   Yes. [pause] Yes, she's fine. [pause] Yes. [pause] Yes. [pause] I will come,
                   [pause] Yes, yes. [pause] Yes.
                   But I don't have his number, what will I do if I want to call him?
           FC:     Whose number?
           MT:     Michael's.
           FC:     I'll give it to you.
           MT:     Ok. [On the phone] I'll come, I'll come, I'll call, Ok. Ok. Yeah. Bye, Thanks.
           FC:     [He takes the phone] Hello? Okay, listen. Yes, yes it's okay. [pause] Yeah, yeah
                   alright. Let's call each other back later. My flight is at 9 pm.
           MT:     He wants me to go there.
           FC:     Where?
           MT:     I told him I'm going to [inaudible].
           FC:     Go where?
           MT:     To Miami.
           FC:     You know, we leave at the same time.
           MT:     Yes, yes.
           FC:     Tuesday.
           MT:     Yes
1:35:25    FC:     We will leave Tuesday. It bothers me, Mamadie, this story of seeing that stuff
                   destroyed because I've been asked that so clearly that I can't - I'm not going to be
                   able to lie.




                                               67
                                                                                               p.139

                                               318
19-11845-shl  Doc 24-8 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 107Exhibit
                                                                     of 1556 -
                            Part II Pg 56 of 67


                                                                                   CONFIDENTIAL


          MT:   Who?
          FC:   You know who. There's only one person I speak to. The the the the .... the big
                boss. So if he says, "I want you to watch when it's destroyed," I can't lie to him. I
                can't lie to anybody.
          MT:   So what can I do? Because I tell you I will do it. I've already signed this -
          FC:   This is - sony - this is not about signing. This is - the deal was that, the deal was
                to destroy it when we come back, but we must - we're here to make the copies.
                [Inaudible then silence]
          FC:   Thank you. Do you have a place to put - to put this?
          MT:   Mmm.
          FC:   Let's fold it. Fold it like this?
          MT:   Yes
                [Silence]
          FC:   Now we take a taxi, I'll wait for you, you'll take your key, we go there, we
                destroy them and that way everything' s fine.
          MT:   You can't leave with me, Frederic
          FC:   Oh dear, as you like, well I don't know. I can't tell him it's done, if it's not done.
                That's what I - if I haven't seen, I can't tell him. I can't -
          MT:   I told you, I'll do it.
          FC:   I know you'll do it, because it is in your interest to do so, but do you understand
                what I mean? I can't tell him yes if - I can't tell him that I was there if I wasn't
                there. l can't lie to him. l can't lie to him.
          MT:   Then, in this case I have to go home, and I'll call you.
          FC:   Ok. You go there. You do it and you give me - you tell me the address where you
                want us to meet and uh .. You send me a message on the phone and I will take a
                taxi and meet you wherever you want.
          MT:   Ok.
          FC:   All right?
          MT:   Yes
          FC:   Ok. That's settled. So I will wait for your call then? I'll wait here.
          MT:   Ok.




                                               68
                                                                                                p. 140

                                              319
 19-11845-shl  Doc 24-8 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 108Exhibit
                                                                      of 1556 -
                             Part II Pg 57 of 67


                                                                                 CONFIDENTIAL


           FC:     Ok?
           MT:     Thanks.
1:38:57    FC:     See you later. It will work. Don't worry. Look, I've never let you down. When
                   you needed me, I've always been there and I'll always be there. So even in this
                   mess, we will always walk together, because you've seen in the documents, both
                   of us are in the same mess.
           MT:     But I don't want you to say you'll give me 5, then 5, something, okay, that is not
                   respected.
           FC:     Do you think that- in what you have had so far, hasn't it been respected? In what
                   you-
           MT:     It always takes time, sometimes everything changes.
           FC:     Yes - it's not that it is taking time, but look have you seen how long the case is
                   taking? The case is also taking time. If it wasn't for Sammy's story, everything
                   would have already been finished.
           MT:     Ok.
           FC:     Do you understand? That's what you have to understand.
           MT:     Ok.
           FC:     Ok?
           MT:     Yes
           FC:     I'll wait for your call, I'm here.
           MT:     Ok.
           FC:     See you later.
1:39:44    [MT hangs up on FC]
1:43:05    MT:     I need to go here. At this address.
           Taxi:   [inaudible]
           MT:     Yeah.
           Taxi:   [inaudible]
           MT:     Thank you.
           [Car door closing]
           Taxi:   [inaudible]
           MT:     What?
           Taxi:   [inaudible]




                                                 69
                                                                                              p. 141

                                                 320
 19-11845-shl  Doc 24-8 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 109Exhibit
                                                                      of 1556 -
                             Part II Pg 58 of 67


                                                                                        CONFIDENTIAL


                 [Ambient noise]
1:51:40
           FBI agent:    This is Special Agent Vanessa Steli. I am now ending the consensually recorded
                         conversation.

01:51:54                 END OF RECORDING



                    RECORDING OF A TELEPHONE CALL OF APRIL 11, 2013

Transcript of a recording of a phone call between Frederic Cilins ("FC") and an unidentified person
("HN").


REFERENCES:

          Case: 4.11.2013 Call 12

          File: 305-755-6629 T-Mobile 2013-04-1114-10-27 00093-1.Wav




0:00:00         START OF RECORDING
                 HN:     Hello?
                 FC:     Yes
                 PN:     Yes?
                 FC:     Listen, she left, I'll see her again in a short time. So the document is done, it's
                         signed.
                 PN:     Really?
                 FC:     Yes, it's done, yes. Uh,, without the husband's story, because anyway she'll never
                         write that, that's for sure. Wait. And uh, on the contrary, when she went there to
                         renew her documents to stay here
                 PN:     huh, huh
                 FC :    They kept her waiting, they kept her waiting, and there are ... there were two uh
                         specialized service agents, who were, who began to question her, saying they
                         were doing ... working on a case of, of, of bribery in uh her country, concerning a
                         specific case, and this is the specific case. And they began to ask her a lot of
                         questions, and there, with one person - the crazy thing is, she went like that
                         without an appointment, and they kept her waiting for a very long time, and that's
                         it.
                 PN:     Ok, so what did she say?
                 FC:     Well, she said the only thing she could say, that she had nothing to do with it and
                         that this was nonsense.



                                                    70
                                                                                                     p. 142

                                                    321
19-11845-shl  Doc 24-8 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 110Exhibit
                                                                     of 1556 -
                            Part II Pg 59 of 67


                                                                CONFIDENTIAL




                                      71
                                                                         p. 143
                                     322
 19-11845-shl  Doc 24-8 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 111Exhibit
                                                                      of 1556 -
                             Part II Pg 60 of 67


                                                                                  CONFIDENTIAL


            PN:   Oh. And how did it end?
            FC:   For the moment, like that. For the moment, like that.
            PN:   And did she get...
            FC:   No, no, no. No, no, no. She's gone and I'm not telling you about her state.
            PN:   I imagine. I imagine.
            FC:   Ok, listen, let's not talk much on the phone, because I don't know where we are
                  in all this. So uh, that's it.
            PN:   Ok, alright. That's what should be done. Okay.
            FC:   In any case, I think if you have to make some comments over there, I think you
                  should set your phone aside.
            PN:   Yes, yes. Don't worry. Okay.
            FC:   I'll keep you posted later, because, well. Ok, see you later.
            PN:   See you later, bye.
            FC:   Ciao, ciao.
0:02:54     END OF RECORDING




                                              72
                                                                                                p. 144

                                             323
  19-11845-shl  Doc 24-8 Filed
    Case 1:20-mc-00212-AJN     06/21/1942-15
                            Document      Entered
                                              Filed06/21/19
                                                    06/29/2015:57:11
                                                              Page 112Exhibit
                                                                       of 1556 -
                              Part II Pg 61 of 67


                                                                                         CONFIDENTIAL



                          RECORDING OF A MEETING ON APRfL 11, 2013

Retranscription of a recording of a meeting between Mamadie Toure ("MT") and Frederic Cilins ("FC").


REFERENCES:

          File: 4.11.2013 CW meeting with Cilins 7.45-9PM
          Case file: 0372_002.WAV


OhOOmOs                 START OF RECORDING

                        "This is special agent Vanessa Stely. This is April 11 1\ 2013. We're about to make a
                                                                             1
      FBI Agent:
                        consensually monitored conversation with Frederic Cilins."

                        [Sound of footsteps]

            MT:         [On telephone] "Yes, yes, yes."

                        [Sounds of car, music]

Oh20m07s

Unidentified man:       [Inaudible]

                        [Music, sounds of car]

Oh24m24s

            MT:         Go.

Unidentified man:       Huh?

            MT:         Go. Hello? [on the telephone] Huh? I'm on my way uh to the ... Who is it? Ok, I'm on
                        my way. The taxi driver has made a mistake, but he's turned around. So I'm on my
                        way, yes. In how many minutes?

Unidentified man:       15 minutes.

            MT:         [On the telephone] In 15 minutes, yes. Yes.

                        [Music, sounds of a car]

Oh36m00s

Unidentified man:       [Inaudible]

            MT:         Go quickly please.

Unidentified man:       [Inaudible].




                                                    73
                                                                                                     p.145

                                                    324
  19-11845-shl  Doc 24-8 Filed
    Case 1:20-mc-00212-AJN     06/21/1942-15
                            Document      Entered
                                              Filed06/21/19
                                                    06/29/2015:57:11
                                                              Page 113Exhibit
                                                                       of 1556 -
                              Part II Pg 62 of 67


                                                                                          CONFIDENTIAL


             MT:     We were there, you took us to ... I, I said "Airport", if you didn't understand, you should
                     have asked me.

Unidentified man:    [Inaudible]

             MT:     We need to be quick. No-one is here. [On the telephone] Right, I'm here. Ok.

                     [Sound of footsteps]

Oh39m23s    MT:      [On telephone] I left the, the document under the thing. Can you bring me it? Where are
                     you? Are you still parked? Ok, come down, I'm on my way. Come down, give me it.

                     [Sound of footsteps]

Oh41m59s    FC:      Hey, have you been running?

             MT:     I'm tired, yes.

             FC:     You're tired? Do you want something to drink?

             MT:     Yes.

             FC:     Well, that place over there is open. What do you want?

             MT:     Water.

             FC:     Water?

             MT:     Yes.

             FC:     Ok, if you want you can stay sitting there, I'll get you some water. Back in a minute. You
                     want water, not fruit juice?

             l\1T:   No, water. That's fine. I'm tired. Than.le you.

                     [Background noise]

             FC:     Do you want a glass? Hang on, I'll get a glass.

             MT:     I'm fine.

             FC:     Have you been running?

             MT:     I've been running.

Oh43m28s FC:         You know, as I told you, they've taken it to court, that's what I was watching. It's in
                     English though. Don't you think you should go away for a few days, somewhere else? Do
                     you think it's better to stay here? Your visa that you have, how long have you got left?

            MT:      [Inaudible]

            FC:      That's only if you want. Uh ... Beny Steinmetz ... who is going after George Soros for
                     everything they've done. Because the document you saw, it was created at Soros' request.
                     You see? [Inaudible]




                                                     74
                                                                                                        p. 146

                                                    325
 19-11845-shl  Doc 24-8 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 114Exhibit
                                                                      of 1556 -
                             Part II Pg 63 of 67


                                                                                          CONFIDENTIAL


         MT:      You're telling me to lie to the FBI but what [inaudible] are you giving me now?

         FC:     But what else do you want to say? What else do you want to say? If you tell them-

         MT:     Because I need something here now, I have ... can I have something here, some
                 money?

         FC:     It's complicated he.re. It's complicated here, you know. In Freetown, OK, but here it's
                 complicated. I need to see. I can't give you an answer straight away, but I'll have to
                 see what I can do.

         MT:     I want a guarantee. Can I speak to Michael?

         FC:     But that won't change anything, it's not him. What do you want to check with
                 Michael anyway? It won't change anything, it's not him.

         MT:     I want him to give me a guarantee, if -

         FC:     If what? Explain to me what you want me to understand?

         MT:     If he can guarantee that I will get something here, and he gives me a guarantee for the
                 rest-

         FC:     But something here, what is that?

         MT:     The thing is that I don't have anything here, I told you that -

Oh45m38s FC:     Money here, you mean? Listen, what I can try to do first is to get 50, to get 50 here,
                 but I'm not sure that will be possible, I can't guarantee it and no-one can guarantee it.
                 If it's not, if I - to be 100% sure I'll need to speak to ... There is only one who
                 decides. You have to understand that, of all the people in the middle, there is no-one
                 who can decide. There's only one, the person at the top. And he - he's the only one.
                 When I tell you something, when I say it's 100% sure, that's because I know it's
                 100% sure. And no-one can tell you it's 100% sure except the guy at the top. So I
                 don't want to lie to you. I always tell you the truth. So that's why there's no point
                 talking to every Tom, Dick and Harry, that's useless. Now what I want to understand
                 is, it's you here who needs a bit because you need a little breathing room, is that it?
                 And if I manage to find you 50, is that OK? OK. I'll give you an answer tomorrow.
                 I'll tell you - I won't go into detail, I'll say yes or no and I'll... that's all I'll tell you.
                 OK? If that's OK I'll see how we can do it, I'll see how we can do it.

         MT:     I thought that if Michael guaranteed it it would be fine.

         FC:     "No but listen, I'll... How can I explain it, Michael isn't the one to make guarantees.
                 He can't guarantee you anything; no-one can except the guy at the top. Me, I'm ... I'll
                 give you my gut feeling. I'm 60% - 70% sure it'll be a yes. That I will manage to
                 organize it. But I can't promise anything. The only thing I can guarantee, anyway at
                 this time I can't talk to anyone, I need to talk to just one person, it's the other guy
                 over there. OK? So I'll find out about that. For, for over there in ... what's it called ...
                 in Freetown, there, there's no problem. I know that that's fine.

         MT:     But now I need -




                                                 75
                                                                                                        p. 147

                                                 326
 19-11845-shl  Doc 24-8 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 115Exhibit
                                                                      of 1556 -
                             Part II Pg 64 of 67


                                                                                     CONFIDENTIAL


Oh47m54s FC:     Yes, I'm telling you, I'm going to take care of that, I'll give you an answer tomorrow
                 or - yes, it should be fine for tomorrow. Unless, I don't know, unless he's travelling
                 somewhere tomorrow, but I should manage to get an answer, by message. Ok? There
                 you go.

        MT:      I'm tired.

        FC:      Anyway, listen, I've always said to you, I won't let you down. I won't let you down.
                 Now, going back to the conversation we were having earlier, when you said to me,
                 you said Lo rm: LhaL we need Lo lie. Well of wurse we need Lo lie, you cau' LLell Lhem. ..
                 if you tell them, I swear you have to understand that, if you tell them I've received
                 anything, from anyone, not particularly from this, but from anyone, you have a very
                 big problem, not just a little problem, a very very big problem. You can kiss the
                 United States goodbye. You can kiss the United States goodbye. And that's serious.
                 So the only thing you can say, is ... as you told them, at the end of your interview, they
                 told you nothing, OK so go home that's it?

        MT:      Yes, yes yes.

        FC:      The only thing you can say to them is - you're not going to see them again anyway,
                 or you'll go to see them again for your visa. When does your visa say it expires?

        MT:      In August.

        FC:      You have your passport, your, your ...

        MT:      Yes. It's August. It's August.

        FC:      August, OK. So you don't have to worry about that until August then.

        MT:      It's until August 27.

        FC:      August 27, 2013. Well after that, did you ask them to continue with uh - or did you
                 ask them for the investor visa?

        MT:      Did I what?

         FC:     You asked to, to, be able to go back to, uh, to stay longer. Is that what you wanted to
                 see them about?

         MT:     Yes, ifl wanted to ...

         FC:     How long was the stay?

         MT:     Extended.

         FC:     Extended. Well listen, anyway, imagine that in fact you haven't done anything
                 wrong, you hadn't received anything, you know? You went to see them about that,
                 they asked you questions and talked garbage, saying you had done this, that and the
                 other. You have nothing to feel guilty about; you can go back there saying, listen,
                 what should I do with my visa, I'd like to, I need to stay here, my child is here, I'm
                 working here, I'm making plans. That's a possibility. The second possibility is to go
                 away for a little while, to let it all die down, go away to Sierra, let all this, this mess



                                                  76
                                                                                                    p. 148

                                              327
 19-11845-shl  Doc 24-8 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 116Exhibit
                                                                      of 1556 -
                             Part II Pg 65 of 67


                                                                                       CONFIDENTIAL


                 blow over... I think that it might be a good idea to go away for a while. If you could go
                 away for a bit it would be good. And that would mean you could go there and pick up
                 your money. Freetown is something else. Not Conakry, Freetown, there you'd be left in
                 peace. And here, things would calm down a bit.

         MT:     I don't think so, if they're going to come back, I don't think so.

         FC:     I don't know. How did you feel about it? That it was going to continue or not?

         MT:     Because they left afterwards.

         FC:     What do you mean, they left?

         MT:     They left, they told me to leave. They left, they told me to leave. And then I went home.

         FC:     Didn't they say anything else to you?

         MT:     No, nothing else.

Oh51m40s FC:     And you, you said to them "I don't even understand what you're talking about"? What
                 exactly did you say to them? How did you answer them?

         MT:     I told them, I told them.

         FC:     Did it take long?

         MT:     I told them, I told them.

         FC:     No, you waited a long time. But the questions, did they take a long time?

         MT:     No, not long.

         FC:     How long, ten minutes?

         MT:     I didn't even pay attention to that. Because I was there, I was thinking that I had been
                 sitting for a long time. I was there ...

         FC:     But afterwards, when they asked you the questions. Did they ask you a lot of questions, or
                 not many?

         MT:     Not many, Frederic. As I told you the other morning.

         FC:     Yes. And the questions, was it "did you receive the money"? What exactly were the
                 questions?

         MT:     I don't remember that any more. That's what I said to you in the morning, I don't
                 remember. I was working. You can't even imagine, I've just come from home, I'm tired.
                 I've had a tiring day. I've had a tiring day today. Looking for the documents at home tired
                 me out. I'm scared.

Oh52m50s FC:     Listen, the only thing you should be thinking about, even if they start again and try to put
                 pressure on you, and scare you by saying things, you must always, always, always keep
                 saying: I have nothing to do with that, I never received money, I never made contact, I
                 have never been involved in the country's affairs. I am Guinean, I minded my own




                                                   77
                                                                                                     p. 149

                                                  328
19-11845-shl  Doc 24-8 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 117Exhibit
                                                                     of 1556 -
                            Part II Pg 66 of 67


                                                                                      CONFIDENTIAL


                business, I bought rice, I sold rice, I bought sugar, I sold sugar, but I was never
                involved in the country's affairs. There are ministers, there are people who do that,
                but I was never involved in that, what would I do there? Yes, there are people, a
                certain Mr. Samuel who came, supposedly because he was a friend of someone who I
                helped when he was in Guinea, and, uh, he came, he asked me for something. You
                don't talk about documents, you don't talk about papers, you don't talk about
                anything. You just say, this is how it is, he came to ask me to go back to the country
                because the President wanted to see me, to meet me. l said that l had nothing to do
                with the President and that I was scared of him because he's a bad person. He's a bad
                person, and I don't want anything to do with all that. So, uh, you know, you say I'm
                tired, I'm tired of people coming to see me and telling me to come, to go back to the
                country; I don't want to go back to the country. He hurt all the family of the former
                President, he hurt everything. I don't, I really don't intend to ... to ... to ... to go back
                there, to the country. I'm a single woman, I've been abandoned, and I no longer want
                to go back to the country, that's certain. But you must stick with that, you absolutely
                must stick with that. But I won't let you down, you have to know that. No-one will let
                you down. OK? You know, you can call me. Even if you're far away. The flights are
                at certain times, but I will always come to help you. I will always come to help you.
       MT:      I'm tired. I'm tired of all that.
       FC:      Do you have someone who you talk to a bit here? Or don't you, don't you have
                anyone?
       MT:      Here, I have some family ...
       FC:      Here, I don't know. Here, I really don't know. You have Ceny here, but you have,
                you have another sister here, don't you?
       MT:      Yes, I have my older sister here with me.
       FC:      Does she know all of this?
       MT:      No, I, I haven't told them. I haven't told them. They would panic. I haven't told
                them.
       FC :     They will panic, but especially if... Well, the questions should stop at you, but
                everyone needs to be on the same page, by saying what is this business, and things
                like that. The only business I have been doing is buying rice and sugar, and chicken
                hinds. That's it, that's all I've bought. I've bought parson's noses, sugar and flour.
                Why are you talking to me about this mine business? Do you really think that I know
                anything about mines, do you really think I know about [inaudible].
       MT:       It's not easy.
       FC:       It's not easy, but it's safe. What do you want me to say to you? This Samuel business,
                 it's ... Whoever sent him to you, he has a lot to answer for. It's Sampil or I don't know
                 who. He's made a great big mess for you, sending you this Samuel. He's really got
                 you in big trouble, big trouble. If you had spoken to me at the time, I would have
                 explained to you, but what am I supposed to say? What am I supposed to say? OK,
                 listen, we'll get rid of all this mess, we'll... do, uh, everything it takes to protect you
                 as much as possible. But you, anyway, you need to stick with this course of action.
                 That's for sure.




                                                78
                                                                                                     p. 150

                                               329
 19-11845-shl  Doc 24-8 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 118Exhibit
                                                                      of 1556 -
                             Part II Pg 67 of 67


                                                                                       CONFIDENTIAL


        MT:      But when are you coming back?
        FC:      When I need to.
Oh57m08s MT:     OK, because I haven't been able to get everything together on my own.
        FC:      Oh?
        MT:      Yes. The place where I was supposed to get the others was closed, but as you've
                 already told me, I have everything which is in the house, photocopies and whatnot, I
                 have everything.
        FC:      The photocopies don't matter, I don't need photocopies. All the photocopies, we
                 should get rid of them.
        MT:      As you ...
        FC:      [He goes through the documents] This, this isn't a big deal. This, we don't give a shit
                 about.
        MT:      As you told me to photocopy the originals ... I think I'll take that back, I can pick up
                 the rest tomorrow.
        FC:      You know, I can come back on Sunday. I can come back on Saturday, whenever you
                 want. It's up to you.
        MT:      OK.
        FC:      But this, these are all photocopies.
        MT:      Yes. No, not all of them are photocopies.
        FC:      That and that, they aren't photocopies.
        MT:      But that one, I gave that one though, sent it... I sent that, the original of that... I sent
                 the original of that.
        FC:      All this. I'll destroy it, don't worry. I can't destroy it here, at the airport. But as soon
                 as I arrive, I have a shredder, I'll destroy it all. But tell me, uh-
        MT:      We can do it here.
        FC:      But where? In the airport? Where do you want to destroy it in here?
        MT:      They have a machine for shredding.
        FC:      But the office is closed. The office is closed, it's too late now. What is ... the thing
                 about that is ... Well, they're only photocopies.
        MT:      Yes.
        FC:      You see that. All those, they are documents which, they are photocopies ...
        MT:      But I sent that. The original of that.
        FC:      Whom to?




                                                79
                                                                                                     p. 151

                                                330
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 119Exhibit
                                                                      of 1556 -
                            Part III Pg 2 of 61


                                                                                        CONFIDENTIAL


       MT:       I sent it, under... the letter. .. Yes, I sent it, I mailed it.
       FC:       But who to?
       MT:       I sent it to Michael.
       FC:       Mailed?
       MT:       Yes.
       FC:      OK, listen, I'll look at all that, properly, and I'll destroy all of that anyway, and call
                me when you have the other things. Call me if it's Saturday or Sunday. Check
                tomorrow - what day is it today, Thursday?
       MT:       Mm hmm.
       FC:       Uh, Thursday, well I don't know, I can come back on Saturday, I can come back on
                 Sunday, as you like. All that, it's just, all that is just papers in Freetown with Michael.
                 That's Freetown. That's Freetown. All that, that's Freetown. That's Freetown.
       MT:       I was tired when I was looking for that. [Inaudible], she takes papers and throws them
                 around. You know, she's starting to walk.
       FC:       This one isn't important. If you like, it's the declaration we made, but no-one has
                 used it anyway. You can even keep it if you like. Because it's the declaration that we
                 made at the time, but no-one has used it.
       MT:       OK.
       FC:       Hang on, hang on. Don't touch. I'm just going to look at the end of that one.
       MT:       I sent the original of that one.
       FC:       Did you send it or did you give it to Michael and ... ?
       MT:       I sent it, I mailed it.
       FC:       By mail?
       MT:       Mm hmm.
       FC:       That too. That's another, that's another, uh ... All of that, it's practically all, uh, what's
                 it called ... except that one.
       MT:       When I get home I'll bum all of that.
       FC:       Huh?
       MT:       I can bum all of that.
       FC:       Yes, you can, if you like. It doesn't matter. Those, they are just things. It's your
                 declaration so it doesn't matter, you can ... you can keep it, you can bum it, as you
                 like. But...
       MT:       I sent the original of that one.




                                                   80
                                                                                                       p. 152

                                                  331
 19-11845-shl  Doc 24-9 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                              Filed06/21/19
                                                    06/29/2015:57:11
                                                              Page 120Exhibit
                                                                       of 1556 -
                             Part III Pg 3 of 61


                                                                                      CONFIDENTIAL


         FC:      February 27 and 28 [inaudible]
         MT:      Original. It's the same thing, the original of that one was sent.
         FC:      So those are the same. That one is ...
         MT:      It's the same thing.
         FC:      That one is the same thing again.
         MT:      Yes.
         FC:      They are all the same thing.
         MT:      It's the same thing.
         FC:      Anyway, all of that, I'll ... You say you already sent that one?
         MT:      I sent it.
lh02m20s FC:      So who did you send it to? Do you want to keep that or destroy it? It's up to you, it's
                  not needed, it was the declaration which you know we made a long time ago, which
                  you made a long time ago, in April.
         MT:      Mm. All of that is the same thing.
         FC:      All of that is the same.
         MT:      So far it's all the same thing.
         FC:      In fact, we'll destroy all of that. But if you like, even that, it's a document which
                  says ... All that, I'll take it, I'll destroy it. But that's useless because it's just
                  photocopies. But we'll destroy it.
         MT:      I'll destroy it.
         FC:      No, no, no. I'll destroy it.
         MT:      Because you told me.
         FC:      Yes, no, but I'll destroy all of that anyway. I'll take it and destroy it all. At least I
                  know that there is no ... nothing left hanging around. But, uh, on Saturday I'll come
                  back, that way I'll have the answer at the same time.
         MT:      Saturday?
         FC:      Saturday, is that ok? What do you want? It's the day after tomorrow.
        MT:       Saturday isn't a working day.
         FC:      Yes but, there is no work, but you ... When are you going to get the documents back?
         MT:      On Saturday there is ...
         FC:      Saturday or Sunday?




                                                    81
                                                                                                   p. 153

                                                    332
 19-11845-shl  Doc 24-9 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                              Filed06/21/19
                                                    06/29/2015:57:11
                                                              Page 121Exhibit
                                                                       of 1556 -
                             Part III Pg 4 of 61


                                                                                      CONFIDENTIAL


         MT:     I'll call you.
         FC:     You'll call me?
         MT:     Yes.
         FC:     Let me know whether it's Saturday or Sunday. And what about the other documents?
                 I'll destroy that. Do you prefer Saturday or Sunday?
         MT:      I' 11 call you, when I...
lh04m23s FC:     Do you ... you know. What documents have you got left? Because the originals should
                 stay, because there, there aren't any originals.
         MT:      Yes, there are some originals.
         FC:      Yes, there is just one. There is just one, and what's more, it's not the most important.
         MT:      Because I made, I made him go back home to put, put on that. So by the time I started
                  at home, I found that. I said to myself that home is important.
lh04m52s FC:      Of course home is important. Isn't there anything else at home?
         MT:      No, no. There's nothing else.
         FC:      OK. And have a look in the place where you put the other things. Let me know. Can
                  you go there any day?
         MT:      Yes, I can go.
         FC:      If you like, see if Saturday is good for you, and I'll come.
         MT:      I'll call you. I'll call you. It was hard to look because I was scared. And the little one
                  is a pain. When you put papers down, she takes them and throws them somewhere
                  else. As soon as I arrive I'll have to sort it out.
         FC:      Listen, think about whether it's OK for you to go to Freetown for a while. Think
                  about it a bit, we'll talk about it again on Saturday.
         MT:      OK, I think that's a good idea. I think.
         FC:      I think it's a good idea too, to go away for a bit.
         MT:      I'll think about it. I've been tired since this morning.
         FC:      Yes, I know you're tired, but...
         MT:      I haven't eaten anything since this morning, I'm hungry.
         FC:      Do you want to eat something?
         MT:      No, when I get home.




                                                  82
                                                                                                    p. 154

                                                333
       19-11845-shl  Doc 24-9 Filed
         Case 1:20-mc-00212-AJN     06/21/1942-15
                                 Document      Entered
                                                    Filed06/21/19
                                                          06/29/2015:57:11
                                                                    Page 122Exhibit
                                                                             of 1556 -
                                   Part III Pg 5 of 61


                                                                                               CONFIDENTIAL


               FC:      You know, the problem is that this puts incredible pressure on you, I know. I know
                        very well. I'm going to have to go ...
               MT:      What time is it?
               FC:      It's at 9, but it's a bit late. So, uh, I'll go and look. Hang on, don't go anywhere, I'll
                        have a look ...
               MT:      OK.
      lh06m27s FC:      I don't want to miss it, because afterwards there aren't any more planes until
                        tomorrow. This really does put pressure on us. Anyway, let's stay calm. Let's stay
                        calm, we'll organize it properly. We'll see each other on Saturday. If it's OK for
                        Saturday, we'll call each other on Saturday, let me know if Saturday is good for you ...
               MT:      OK.
               FC:      And then, uh, think a bit about whether it's a good idea to spend some time in
                        Freetown.

. '            MT:      OK.
               FC:      Maybe it would be good to spend some time in Freetown, uh, that's all. Or anyway,
                        to avoid going to immigration for the time being, to avoid going there. Are you still at
                        home where you were before? Or do you live somewhere else now?
               MT:      No, I'm at home ...
               FC:      The house where Seny is now?
               MT:      Yes. I wanted to move out though, because there are too many of us living there. And
                        it's annoying. It's annoying. It's not easy, Frederic. It's not easy.
               FC:      I know it's not easy. Listen, uh, I tell you what. Shall we speak on the phone
                        tomorrow?
               MT:      Yes.
               FC:      I'll have a look at how best I can organize this. I'll give you the answers. And there
                        you have it.
      lh08m04s MT:      But what are we going to do for the 800 and the rest, and the rest?
               FC:      You'll get it. That's for sure. But you know, it's not maybe, it's 100%.
               MT:      But as you said, a lawyer was going to do it.
              FC:       Yes, well a lawyer... But the problem is that who is going to want to deal with the
                        paperwork from lawyers now? You know, with everything that's going on
                        everywhere, all the things, it's ... You know, all the things I told you were going to
                        happen, when I tell you it's 100% sure, it's 100% sure. You can believe me, you can
                        trust me I think. You ... when I say it will happen, it will happen. There is no ... it's not
                        a maybe. Do you understand?
              MT:       I know that.




                                                       83
                                                                                                             p. 155

                                                       334
 19-11845-shl  Doc 24-9 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                              Filed06/21/19
                                                    06/29/2015:57:11
                                                              Page 123Exhibit
                                                                       of 1556 -
                             Part III Pg 6 of 61


                                                                                        CONFIDENTIAL


           FC:        So I assure you, there is no need to worry about that. What is important is that we get
                      out of this period we're in now, this period of tension. Do you agree? I have to run,
                      otherwise I'm going to miss my plane. Uh. I, shall we speak tomorrow?
           MT:        Yes. Yes.
           FC:        OK. Right, don't worry, everything is going to be fine.
           MT:        I'm still worried though. It's not...
           FC;        I know ... I know, I know very well that you have worries. I know very well. But
                      don't... don't worry, it'll be OK, and uh ... I... we'll speak, we'll speak tomorrow
                      about Saturday, OK?
           MT:        OK.
           FC:        We'll speak tomorrow about Saturday. And that's it. OK?
           MT:        Yes.
           FC:        Get home safely. What time should I call you? Are you going to call me, or do you
                      want me to call you?
           MT:        Can you call me?
           FC:        I'll call you during the morning or at the end of the morning, OK? Right, that's fine
                      then. Get home safely.
           MT:        Yes. Hello? [On the telephone] yes ...
                      [Sound of footsteps, loudspeaker announcements]
lh14m
Unidentified woman:   Hi
           MT:        Hi.
                      [Music]
           MT:        At the hotel.
                      [Sounds of car, music]
           MT:        I'm here, at the hotel.
                      [Sound of a door]
           MT:        [On the telephone] Can you tell them I'm here?
Unidentified woman:   OK, they are on their way and so am I.
                      [Sound of footsteps]
lh19m07s              END OF RECORDING.




                                                      84
                                                                                                     p. 156

                                                    335
     19-11845-shl  Doc 24-9 Filed
       Case 1:20-mc-00212-AJN     06/21/1942-15
                               Document      Entered
                                                 Filed06/21/19
                                                       06/29/2015:57:11
                                                                 Page 124Exhibit
                                                                          of 1556 -
                                 Part III Pg 7 of 61


                                                                                              CONFIDENTIAL


                         RECORDING OF A TELEPHONE CALL ON APRIL 11, 2013
    Retranscription of a recording of a telephone call between an unidentified man ("XX"), Frederic Cilins ("FC")
    and Mamadie Toure ("MT").


    REFERENCES:
            File: 4.11.2013 Call 11
            Case file: 305-744-6629 T-Mobile 2013-04-1114-03-26 00092-1.wav


    OhOOmOs         START OF RECORDING
              XX:            Hello?
              FC:            Hello. Is everything OK?
              XX:            Yes. How are you?
              FC:            Everything's fine, everything's fine. I'm fine. I'm fine.
              XX:            Did you have a good trip?
              FC:           Yes, I arrived safely. Everything's fine. Everything's fine. I'll put Mamadie on to say
                            hello.
              XX:           Ah OK.
              MT:           Hello, Mika?
              XX:           How are you Mamadie?
              MT:           Fine, and you?
              XX:           I'm fine, I'm fine, very well. It's been a while.
              MT:           Yes, yes. You called me one time. You'll remember, but I didn't write down the
                            number.
              XX:           Yes, how's the little one?
              MT:           Yes, she's fine yes.
              XX:           Is she OK?
J
              MT:           Yes, yes.
              XX:           Very good. And you? Is everything OK? Aren't you coming to visit us in Miami?
              MT:           I will come. Yes.
              XX:           You want to come? That's good, that's good. You can come and see us for a bit to
                            relax.
              MT:           Yes. But I don't have your number, how can I? I don't have Michael's number.




                                                          85
                                                                                                           p. 157

                                                          336
 19-11845-shl  Doc 24-9 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                              Filed06/21/19
                                                    06/29/2015:57:11
                                                              Page 125Exhibit
                                                                       of 1556 -
                             Part III Pg 8 of 61


                                                                 CONFIDENTIAL


       FC:       Yes, I'll give you it.
       MT:       OK. I'll come. I'll come, I'll call you.
       XX:       OK. Come, come, come here for a bit.
       MT:       OK.
       XX:       OK. See you soon.
       MT:       Yes, yes. Thank you.
       FC:       Hello.
       XX:       Yes. Is everything OK?
       FC:       Yes, yes I'm fine, I'm fine.
       XX:       You're fine? Ah well.
       FC:       Yes, yes. Let's call each other later then.
       XX:       OK.
       FC:       I've got my plane at 9pm anyway, so ...
       XX:       At 9pm? Ok. Call me back afterwards.
       FC:       Ok, speak to you later.
       XX:       Speak to you later.
       FC:       Ciao, ciao.
Oh01m42s         END OF RECORDING




                                                86
                                                                           p. 158

                                                337
 19-11845-shl  Doc 24-9 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                              Filed06/21/19
                                                    06/29/2015:57:11
                                                              Page 126Exhibit
                                                                       of 1556 -
                             Part III Pg 9 of 61


                                                                                            CONFIDENTIAL


                    RECORDING OF A TELEPHONE CALL ON APRIL 11, 2013
Retranscription of a recording of a telephone call between Frederic Cilins ("FC") and an unidentified man
("UM").


REFERENCES:
        File: 4.11.2013 Call 10
        Case file: 305-744-6629 T-Mobile 2013-04-1121-XX-XXXXXXX-1.wav


OhOOmOs                 START OF RECORDING
          UM:           Hello?
          FC:           Yes.
          UM:           Yes.
          FC:           I'm waiting, I'm still waiting for the flight. Uh... I'll be back Saturday now, because
                        not everything was, was there, I'm going to have to come back.
          UM:           Oh?
          FC:           Yes. Because it wasn't in the same place, well, I don't know. I'll tell you. Right.
          UM:           But... but [inaudible]
          FC:           What?
          UM:           But has she agreed to give everything?
          FC:           Yes, that's sorted out. It's already sorted out.
          UM:           Really?
          FC:           Yes, yes. What was there, I already have. And ...
          UM:           OK.
          FC:           And the rest, uh, I, I... it'll be Saturday.
          UM:           That's good, that's good... but I think that... what needs to be done is, he needs to
                        leave.
          FC:           Yes, but that's planned. That should be planned.
          UM:           The best... the best thing to do, is... is for him to leave, and then come back.
                        Afterwards he won't have any problem coming back.
          FC:           Yes, yes, yes.
          UM:           I don't know, 180 days.




                                                        87
                                                                                                         p. 159

                                                       338
 19-11845-shl  Doc 24-9 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 127Exhibit
                                                                      of 1556 -
                            Part III Pg 10 of 61



                                                                                    CONFIDENTIAL


       FC:       Oh no, it's not a question of days here, it's a question of dates, because there is ...
                 the ... it's, its ...
       UM:       Has il expired?
       FC:       No, no ... it hasn't expired yet... but it's until... the end of August. So afterwards,
                 that's exactly why, because after that it... it' s over. It's not exactly like us, it's a
                 different thing. I don't know how it works. It's not a question of 180, that's
                 something else. It's not like us. I don't know how it works, but anyway. Ok, listen,
                 we'll look at that, we'll talk about it tomorrow.
       UM:       OK. Well listen, tomorrow when you're ready, give me a call. We'll see each other,
                 we'll go and have a coffee, something like that...
       FC:       Well anyway, I'm ready in the morning, you know. I don't know, I'll call you. Send
                 me a text when you wake up, let me know. I'll be ready from 7am or 7:30am, at the
                 latest, I'll be awake. OK?
       UM:       OK. Have a good flight. See you tomorrow, ciao. Bye.
       FC:       See you tomorrow, ciao, ciao.
Oh02m33s         END OF RECORDING




                                               88
                                                                                                  p. 160
                                              339
      19-11845-shl  Doc 24-9 Filed
        Case 1:20-mc-00212-AJN     06/21/1942-15
                                Document      Entered
                                                  Filed06/21/19
                                                        06/29/2015:57:11
                                                                  Page 128Exhibit
                                                                           of 1556 -
                                 Part III Pg 11 of 61


                                                                                               CONFIDENTIAL


                              RECORDING OF A MEETING ON APRIL 14, 2013
    Retranscription of a recording of a meeting between Mamadie Toure ("MT") and Frederic Cilins ("FC").


    REFERENCES:
               File: 4.14.2013. CW meeting with Cilins
               Case file: 1_0372_001.WAV


    OhOOmOs                 START OF RECORDING
        FBI Agent:          "Special Agent Antonio Roberson, Sunday April 14t\ at approximately 2.35pm on a
                            Sunday, a consensual monitoring between CHS and Fred Cilins is going to take place
                            here at Tampa International Airport. Jacksonville Airport.
                            [Sound of footsteps]
                            [Sound of car]
    Unidentified man:       To the airport, yeah?
                MT:         Mmhmm.
                            [Sounds of car, music]
    Unidentified man:       Will you call me?
                MT:         [Inaudible]
    Unidentified man:       Yeah, yeah.
                MT:         Don't go anywhere.
                            [Sounds of footsteps, loudspeaker announcements at the airport]
    Oh07m09s MT:            How are you?
               FC:          How are you? Yes, I'm fed up, it's an hour late, because, I don't know, it started to
                            go to take off, it came back, there was a mechanical problem. They've been fiddling
                            with it... how are you?
               MT:          I'm fine.
)              FC:          Are you doing OK?
               MT:          Yes.
               FC:          I haven't even eaten a thing. Let's sit down, have a bite to eat. Have you eaten?




                                                         89
                                                                                                            p. 161

                                                         340
 19-11845-shl  Doc 24-9 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 129Exhibit
                                                                      of 1556 -
                            Part III Pg 12 of 61



                                                                                          CONFIDENTIAL


        MT:      No.
        FC:      Ok, so let's have a bite to eat. It's not very nice, but that's all there is.
        FC:      Have we had any news on anything?
        MT:      No.
        FC:      How's the little one?
        MT:      She's fine, yes.
        FC:      She's just a little girl... has her stomach bug cleared up?
        MT:      Yes.
        FC:      Do you know that as of yesterday I'm a grandfather?
        MT:      Really?
        FC:      Yes, that's it now. My daughter gave birth. It was unexpected. It was supposed to
                 come at the start of May, but because she had high blood pressure she went to the
                 hospital. They had a look. The baby was almost three kilos, they said [inaudible].
                 Because she went back, they had to do a cesarean.
        MT:      Yes.
        FC:      There you go. The family is getting bigger.
        MT:      Yes.
                 [Background noise]
        FC:      Let's sit here, shall we?
        MT:      OK.
        FC:      Go on, I'll let you sit down. Well, everything has, everything has turned to ... to war,
                 with the others. I don't know if you've seen the news, but, uh, there are, they have ...
                 the group has attacked. Soros has attacked all those people, for doing investigations,
                 for doing all of these things, and saying that's that. And also, it's a bit more
                 complicated, there were other companies involved, which were consulting companies
                 for BSGR, which in fact were actually handled by Soros. So, uh, a whole load of
                 things like that, so, uh, there are, they are being prosecuted for all that. So have you
                 thought about travelling?
Ohl0m46s MT:      I'm looking at that, I'm thinking about it. But for the moment, before we talk, I need
                  the money we were talking about. I need the money now because I don't have
                  anything.
        FC:       OK. So this is how it is: in Sierra you'll pick up 200. Here, the day before yesterday, I
                  got 20,000. That's all I was able to ... I don't have anything else. But what I can do to
                  help you as well, is if you have to take the plane, I can buy your plane ticket if you
                  have to travel to Sierra Leone.
        MT:       But how will that work, for the 20,000?




                                                 90
                                                                                                   p. 162

                                                341
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 130Exhibit
                                                                     of 1556 -
                           Part III Pg 13 of 61


                                                                                    CONFIDENTIAL


       FC:       I've got it here, I travelled with it. You know, I don't like that much, but I travelled
                 with it. You know, in two days, it's all I could get, manage to get to give you
                 something to live on.
       MT:       OK.
       FC:       OK? I told you, I did my best.
       MT:       OK.
       FC:       I told you I did my best. Have a look if you want. How ... explain to me what you're
                 going to do with your project when you leave. Is Mado going to take care ofit?
       MT:       Yes. But I need to send more money, because that's not enough.
       FC:       That's not enough?
       MT:       Yes. The whole project, the whole project is more like 700.
       FC:       700 thousand?
       MT:       750, yes.
       FC:       Where? Here?
       MT:       Yes.
       FC:       But why did you start a project for 700, if you don't have 700?
       MT:       I don't have the full 700, but I have a bit in the account.
       FC:       Yes.
       MT:       Because for the market, I know that it will open in April. End of April. Because in
                 May, we're going to open the market. So it's for the restaurant that I'm stuck, I
                 need ...
       FC:       So for the market it's OK?
       MT:       Yes, it will open in May.
       FC:       What, the restaurant?
       MT:       No, the ...
       FC:       The market?
       MT:       Yes.
       FC:       But is it OK?
       MT:       Yes, it's OK.
       FC:       That's OK. And for the restaurant?
       MT:       It's the restaurant that's holding me back. I need something.




                                               91
                                                                                                 p.163

                                               342
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 131Exhibit
                                                                     of 1556 -
                           Part III Pg 14 of 61


                                                                                    CONFIDENTIAL


         FC:     Yes but where do you think I'm going to find something? Something, how much is
                 this something?
         MT:     A bil of mum:y tu auu tu it, tu what I've got in my account.
         FC:     Yes, but what do you mean by a bit of money to add to what you've got in your
                 account?
         MT:     Even ifl have 400, that's OK.
         FC:     But I'm not going to be able to find 400, Mamadie. You know, why do you get
                 yourself into projects like that, when you don't have enough beforehand'! You can't
                 get involved with projects if you don't have the necessary funds for it. How do you
                 do that?
         MT:     You know, we started, and I thought it would be enough. I didn't know that there was
                 this, that and the other. There are licenses, all that to buy and then that happened. And
                 then you have to pay the workers, you need six months of salary.
         FC:     Ah yes, I agree with you. But I don't have a solution. I don't have a solution. Right
                 now, I don't have a solution. I'm telling you ...
         MT:     No, it's not for right now. We'll wait for the market to start. Afterwards we'll do it
                 for the restaurant. We'll wait for the market to open. Afterwards, we'll sign the
                 contract for the restaurant too, that's how it is ...
         FC:     Listen, uh ... I'm going to have a Caesar salad with chicken and that's all. Do you
                 want a hand? What do you want?
         MT:     A sandwich. A sandwich.
         FC:     A sandwich, how do you want it? Grilled sandwich with chicken, like last time? Or
                 com with fish?
15m00s   MT:     Like last time. Can you give me the 20,000?
         FC:     It's in an envelope, I'll give you it later. I managed to get it. So you're having a
                 chicken sandwich, And what do you ... when do you thin_k you'll be travelling?
         MT:     Like you ... what do you think?
         FC:     I think that, I think that during the trial which has started with Soros and everyone, it
                 would be good to leave. It's better to leave for a while. It's better to leave, that way,
                 you'll be left in peace, they won't come and ask you questions ... and that's that. If -
                 you never know - knock on wood - but if we find out that they are coming to see you
                 and ask you questions, you must do everything that I'm telling you.
         MT:     How?
         FC:     Say that you have nothing to do with all that. That you have nothing to do with all
                 that ...
   A waitress:   Hello, would you like something to drink?
         FC:     Hmm, what do you want to drink? Cranberry juice and then one grilled chicken
                 sandwich and a Caesar salad with chicken.




                                               92
                                                                                                  p. 164

                                             343
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 132Exhibit
                                                                     of 1556 -
                           Part III Pg 15 of 61


                                                                                     CONFIDENTIAL


   A waitress:   Anything to drink for you?
        FC:      No, nothing.
   A waitress:   No water?
        FC:      No water. Thank you. Uh, if they ever, what's it, have something to say, you have
                 nothing to do with all that. That's for sure. Even if they say, "we know ... " or if they
                 tell you, tell you tales, or lie to you, they say to you "oh yes but we already know,
                 you have to admit it ... " even if they say, you know like the old guy, "don't worry, I'll
                 protect you, I'll be there, you can tell me, you can tell me, I'll protect you". You tell
                 them ''that's all bullshit". And it's even the opposite, you can say like I told you the
                 other time, ''that old guy, he kept on sending people to ask me to come back, and I'm
                 scared of going back to the country. I don't want to go back to the country because
                 I'm not at ease there." It's ... on the paper we filled out the other day, on the
                 certificate, maybe we should even have added something there to say, not only did
                 you come to the United States because you were scared ofBSGR, but it wasn't at all
                 that you were scared of BSGR, it's because here and there, you had things, and that
                 you're scared to come and see him. Maybe we should have put that. So it's up to you,
                 if you want to leave at the start of the week, uh ... I don't know. If I were you, I'd
                 leave straight away, I wouldn't wait, that's why I'm asking you if you need- look at
                 plane tickets, and let me know. But I can't tell you when. Ifl were you, I would leave
                 next week. At the start of next week, I would leave. Because [inaudible] in Freetown
                 you'll be in peace. In Freetown, no-one is going to bother you, and also the good
                 thing is that when you're there, I can arrange for you to pick up what you need to
                 pick up( ... ). I don't know, is Cisse there?
        MT:      Yes.
       FC:       OK, if you want, send Cisse, maybe. Either you or Cisse, that way we're sorted.
       MT:       OK.
        FC:      So, uh, I'll let you look at the tickets, with Mado?
       MT:       OK.
       FC:       And we'll look at that ... you look at that tonight, if you want. Call me tonight, call
                 me tomorrow. And we'll look at that. I'm taking the plane on Tuesday, I'm going
                 back to France.
       MT:       OK.
       FC:       OK. Have you found ... have you got all the papers out?
       MT:       Yes, but ... I've got all the papers out, but I was waiting for you to be there to uh ...
                 with what I asked you for.
        FC:      Yes. Yes, yes. No, but the envelope you've got there, is that it?
       MT:       Yes, that's it, yes.
        FC:      Can we look?




                                               93
                                                                                                   p.165

                                               344
 19-11845-shl  Doc 24-9 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 133Exhibit
                                                                      of 1556 -
                            Part III Pg 16 of 61


                                                                                      CONFIDENTIAL


         MT:     Not before you give me the money Frederic. And we said 50. You've brought me ...
         FC:     No, no, no. Firstly, that's a bonus. The deal we had. You know I don't change.
         MT:     Yes but you have changed, we said 50, you've brought me ...
20m00s   FC:     No, no, no. Listen, listen. I said, the deal. Listen to what I said to you, and I'll say it
                 again. The deal is 200 now. You'll get that. And 800 ... just wait, wait, I'll do my best.
         MT:     You said 50?
         FC:     Do you think I'm a magician and I can just find money straight away? I've just come
                 from France, do you think l'm walking around with 50,000 dollars? But that wasn't
                 part of the deal. That's not even deducted from the 800, it's just extra to help you out.
                 So it's not in the deal, that has nothing to do with it. It has nothing to do with the
                 documents. Nothing to do with the documents, it's just extra to help you. Do you
                 know that? So don't say to me, well firstly, you haven't brought the 50, you've
                 brought 20, that has nothing to do with anything, it's just... even the plane ticket has
                 nothing to do with the documents. The deal with the documents and the certificate is
                 what I told you: we destroy all the documents, you get 200 and then 800 which are
                 for you, whatever happens. Whatever happens, you have I million for you. Whatever
                 happens, 200 now, 800 later. That's the deal with the documents, nothing else. It's
                 not 50 or 20. Do you know that? No?
         MT:     No, I thought that you were going to deduct the 50 ...
         FC:     I'm not going to deduct it, even this 20, I'm not going to deduct it.
         MT:     So who's giving me the 20?
         FC:     Who's giving you the 20? For the moment Frederic is giving you the 20. I went to get
                 it from some co - that's why I'm telling you, you know, look - I'm not telling you
                 lies, you see? I went to get it from, from - from three different people, with envelopes
                 from the bank, you see, in three envelopes. So for the moment, the 20, it's only
                 Frederic who is giving you it, no-one else. How am I supposed to, how am I supposed
                 to get someone to send me 20,000 in 2 days out of nowhere? I'm not associated with
                 thP TTnitPri St~tPS, T rion't w~lk- ~rrnmri with 50,000 riolhr<: on ffiP, not PvPn '70,000.
                 Not even 20,000. Here. You understand. So that, if you like, it's something extra.
                 What I gave you -
         MT:     So it's on top of the I million and then the 20,000 and then BSR.
         FC:     That's right.
         MT:     Ifs in addition ...
         FC:     What I gave you the other time in ... What's it called ... What I gave you the other time
                 in ... oh dear ... Freetown.
         MT:     The five thousand?
         FC:     Yes, the five thousand, and then I can't remember what, that's all extra. No-one is
                 deducting them from anything. So you know, when I tell you




                                               94
                                                                                                    p. 166

                                               345
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 134Exhibit
                                                                     of 1556 -
                           Part III Pg 17 of 61


                                                                                    CONFIDENTIAL


                that we're doing everything we can to help you, you have to understand that we are
                doing everything we can to help you. I'm not deducting it from anywhere, you see?
                I'm not deducting it from anywhere, it's just to help you. There you go. Well, I hope
                you understand that we are here to help you. Do you?
       MT:       I understand.
       FC:       But do you understand and agree, or you understand but you don't really agree?
       MT:       I understand but I thought you were going to bring 50 because ... uh...
       FC:      Because I didn't know how much I was going to be able to pick up. I didn't know.
                I'm telling you, I'm doing my best. The only thing I can offer, on top, and again, it's
                not, it's not going to be deducted from anything, is to buy your plane tickets, if you
                like. What can I say, I'm doing all I can. I'm doing all I can. Oh dear. All of this, it
                isn't easy. You know, I understand that you need help. I understand. But, you know,
                look at the long term, who is always there to support you and who isn't there to
                support you, and you will soon see the difference. You will soon see the difference.
                But then I can't get involved in your things. You decide to launch a project, to set up
                a restaurant and all that, and then you need 400 thousand, how am I supposed to find
                400 thousand for you? It's not easy. It's not easy, and you should have thought of that
                before. Well, the good thing is, in April or May you'll be able to open the other one
                no problem. That's good, it will start to make money, won't it?
       MT:      Yes.
       FC:      Dear me. Anyway, is everything there in the documents. There's nothing left? Can
                you show me please?
       MT:      Let's finish eating. I'll just show you ...
       FC:      No, it's just to see what's there, because there has been such chaos with documents
                everywhere... dear me. And you had three things, you said? You had fruit and
                vegetables, and you had fish too. That's at the same time as the fruit and vegetables?
                Is it at the same time as the market?
       MT:       Yes.
       FC:       So there are two shops? One shop with the market, with the fruit and vegetables and
                 fish, and a shop for the restaurant. That's good. Who gave you the idea?
       MT:       I contacted a lot of people.
       FC:       Yeah.
       MT:      Because when I'm there, no-one gives me money, to buy what I want to eat. So I
                thought, why don't I take some money and then invest in something. So I contacted a
                lot of people. They told me to set up the fish market and then the restaurant. Because
                we need to eat every day. They told me that the start isn't easy, but in the future it
                will be easier.




                                                95
                                                                                                p. 167

                                                346
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 135Exhibit
                                                                     of 1556 -
                           Part III Pg 18 of 61


                                                                                       CONFIDENTIAL


      FC:       And is it in a good location?
      MT:       Yes.
      FC:       Are you in the town center'!
      MT:       It's an area where there isn't already one. There's nothing like it.
      FC:       So people are going to come, that's good.
      MT:       Yes. I wanted to buy ... I was advised to buy some land, but seeing as I didn't have
                money to buy land ...
      FC:       No, but you shouldn't buy land, that's good. And have you set up a company for it?
      MT:       Yes.
      FC:       It's not Matinda, is it?
      MT:       I did it with Pentiana [?] LLC. But I didn't have money to buy land so I've rented the
                shop ...
      FC:       Good decision.
      MT:       If I earn money in the future, I will do it.
      FC:       Is the rent expensive?
      MT:       Yes. It's expensive, because it's ...
      FC:       How much is it worth?
      MT:       It depends, because after the second, third, fomih, fifth year, then it goes up.
      FC:       Do you think you negotiated well? Isn't it too expensive?
      MT:       I think I negotiated well.
      FC:       Yes?
      MT:       I think that I negotiated well, but what would be better would be if the land was mine,
                that would be better.
      FC:       Yes but with land you have to build on it, is building expensive?
      MT:       Yes but when you buy land it's yours forever.
      FC:       I agree with you, of course ...
       MT:      You don't have to pay anything to anyone.
       FC:      Of course, of course.
       MT:      It's different from what I'm doing now. But I have to.




                                                96
                                                                                                   p. 168

                                                347
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 136Exhibit
                                                                     of 1556 -
                           Part III Pg 19 of 61


                                                                                    CONFIDENTIAL


       FC:       Yes, I mean, having land, if you like, it's ... you aren't just going to build a little
                 shack, you'll want to do something big if it's land, won't you?
       MT:       Like here.
       FC:       Is it as big as here?
       MT:       It's like here, what I was going to do.
       FC:       It's big. And the place you've rented, is it as big as that?
       MT:       Yes, it's big, yes.
       FC:      Wow, that's good. I know the French markets they do, they're big too, it's good.
                French markets are nice, aren't they? Good products. And who buys the equipment,
                the merchandise, and all that?
       MT:      You go with a company. Yes, you go with a company.
       FC:       So you're doing fruit, vegetables and fish?
       MT:       Yes. And even bread.
       FC:       Ah, that's good. It's a good idea. I don't know if the restaurant is a good idea, what
                 do you think? Because there aren't many there?
       MT:       No.
       FC:       In that place?
       MT:       Yes. There aren't many. I arrive and people need to [inaudible].
       FC:      Yes, yes. No, that's for sure, but ... You know, the problem with the restaurant, well
                then there are the staff and you have to take care of all of that. You have to be careful
                that no-one steals from you. It's not easy, either.
       MT:       Yes.
       FC:       Is your sister going to work there a bit?
       MT:      No.
       FC:       Who's going to work there then?
       MT:       I'm going to hire people to work.
       FC:       Yes. Be careful that no-one steals from you though.
       MT:      We have a system that they've set up. "ADP". I don't think they will steal. And
                there's the camera too. I don't think that they will steal. It's a company that pays,
                that, that, takes care of that ... of course I'm going to pay them, they deal with all of
                that. A-D-P, ADP.
       FC:       ADP?
       MT:       Yes.




                                                97
                                                                                                 p.169

                                               348
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 137Exhibit
                                                                     of 1556 -
                           Part III Pg 20 of 61


                                                                                     CONFIDENTIAL


      FC:       Well listen, that's good.
      MT:       The restaurant isn't easy. But when it gets going ... [inaudible].
      FC:       Yes, no, I agree with you. It's a bit complicated, maybe, the restaurant.
      MT:       Yes, it's complicated, yes.
       FC:      And then you need equipment. Isn't there anything already in the place where you're
                going to put the restaurant? Or is the kitchen already there? Or is there nothing there?
      MT:       No, there's nothing there. I'm going to install everything.
      FC:       Everything?
       MT:      Yes.
       FC:      And do you already have the kitchen license? The license for cooking ... opening the
                restaurant?
       MT:      I need to do that. I need to try all of that.
       FC:      Wow, wow. But you know, it takes a long time to get a restaurant license, it's not
                easy, is it?
       MT:      Oh really?
       FC:      I think so. You don't just get one straight away, a restaurant license.
       MT:      I don't think so.
       FC:      Because then they have to come, they have to check the kitchen, if it's properly made,
                to the standards, with this, that and the other. They have to come and inspect
                everything, the whole kitchen, because if you do hot food, there are the grills, the
                fridges, there are ...
       MT:      Yes. There's all that, I've taken, I need to take a finaudiblel
       FC:      Yes, no, but ... all that is going to cost a lot of money.
       f'v1T:   Yes, but Frederic, I don't have a choice. The small amount I have, if I don't invest it,
                who is going to feed me? That's the thing.
       FC:      I wouldn't have started both at the same time. I would have started the fruit and
                vegetables and the fish, but I wouldn't have started the restaurant straight away.
       MT:      The community... everyone is waiting for the restaurant.
       FC:      Oh yes?
       MT:      Yes. They are waiting for the restaurant and the market. They are asking me all the
                time, when, when, when? They are excited about it.
       FC:      Yes, yes. The community, what is that?
       MT:      Because there isn't a restaurant there.




                                                98
                                                                                                p. 170

                                               349
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 138Exhibit
                                                                     of 1556 -
                           Part III Pg 21 of 61


                                                                                    CONFIDENTIAL


       FC:      In the area there?
       MT:      Yes.
       FC:      Well listen, that's good. It's good to have plans. And over there, how does it work
                with ... school? Is it open, or not open?
      MT:       It's not open.
      FC:       Have you already opened part of it though? Where the shops are, those things ...
      MT:       Yes, yes.
      FC:       Is it open?
      MT:       Yes. The shops are open, yes.
      FC:       And if one day Alpha says, says he wants to take it back... that he wants to take it
                back from you because ... hasn't that ever happened?
      MT:       No. It belongs to me. It belongs to me.
      FC:       Yes, but ifhe says to you, it, it was given by, uh ... because before, who did it belong
                to? To the State? Or who?
      MT:       No. There, it's for the [inaudible). He gave me it, everyone knows that.
      FC:       Yes. I agree [inaudible].
      MT:       [Inaudible] was behind that.
      FC:       That's not what I'm saying. The land... who did it belong to?
      MT:       To the boss.
      FC:       Personally?
      MT:       Yes.
      FC:       AhOK.
      MT:       Didn't you know?
      FC:       No, I didn't know, I didn't know, if it belonged to the State ...
      MT:       It did, but they gave it to me ...
      FC:       No, I didn't know, I didn't know, if it belonged to the State or if it belonged to the
                boss personally.
      MT:       It belonged to the boss, personally, then he gave it to me. But... the First Lady was
                jealous of that, because the boss gave, uh... but he gave, he gave it. She said "But
                why?", because when the Prefect told me that the First Lady called him, to ask why it
                was like that, I immediately went to see the boss.( ... )




                                                99
                                                                                                p.171

                                                350
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 139Exhibit
                                                                     of 1556 -
                           Part III Pg 22 of 61


                                                                                    CONFIDENTIAL


      FC:       Oh yes?
      MT:       I said, your First Lady wants that land. I don't understand why the Prefect spoke to
                me about that. And then the President, I was angry, I told him that if I see her there, I
                will buy a machete and things will go badly for her. So, I was sitting, I was waiting
                for a reply, and that's when he gave me an answer, he said, I will give you more
                money, go, buy 50 more machetes and you will work. I have a lot of land because
                they aren't using this land, why...
      FC:       What do you mean, machetes?
      MT:       Machetes! I was talking garbage, that when I see her, I will cut her, cut her foot or
                hand off... something like that. So he said no, don't start a fight. Here, go and buy 50
                machetes, those you see over there, do what you want. I have a lot of land, why don't
                they take this land, except the land I gave you. He said that, it's jealousy. And
                everyone there laughed. And then he said, go, go and build. But don't cut.
      FC:       Ah OK. And the Prefect, he was ... because the First Lady went to see him ...
      MT:       Yes, but he said to the First Lady, I've given, I've given [inaudible]
      FC:       No, what is important is, because I thought that before that land, the idea wasn't his
                own personal property...
      MT:       It was his personal property [inaudible].
      FC:       Listen to what I'm going to say to you, because here, in this business, they can also
                say to you: you have ... we've given you something from the State, because you
                were ...
      MT:       In, in this business ...
      FC:       No, but they can mix everything up, because actually, Alpha tried for a while to mix
                it and he said ...
       MT:      No, hang on, I'm going to tell you, when the other Prefect was there, I... you know he
                went to tell Daddis that the group had come, they wanted to do something, the land,
                like that, like that. But Daddis, he said I can't. I searched, I looked at the land, her
                husband gave it to her, what am I supposed to do, I can't take that from her now. And
                he threw [inaudible] out of his office, he said you are trying to create problems for
                me, I said, I can't do that. Take, uh, the little one, what has she done? She hasn't done
                anything, I can't...
       FC:      Because Alpha said this land, it belongs to the State, it was given to her for free and
                so we have to take it back. I guarantee that Alpha said that.
       MT:      No.
       FC:      Just as well, just as well.




                                              100
                                                                                                 p. 172

                                              351
    19-11845-shl  Doc 24-9 Filed
      Case 1:20-mc-00212-AJN     06/21/1942-15
                              Document      Entered
                                                Filed06/21/19
                                                      06/29/2015:57:11
                                                                Page 140Exhibit
                                                                         of 1556 -
                               Part III Pg 23 of 61


                                                                                         CONFIDENTIAL


           MT:      He can't, I have all the papers. You know that in the country we have rules, when you
                    have a title, even the President, even the President can't take it away. When you have
                    the land title, no-one can take it away from you.
           FC:      I agree with you.
           MT:      Because you don't give a land title to two people.
           FC:       I'm ... of course. But Alpha said, he said something, he said, as I told you, he said... I
                    spoke about that, six or eight months ago ... he said, and that's why, he said that he
                    wanted to take it back, because that, the land title, it had been given, but previously it
                    belonged to the State. Maybe he hadn't looked yet, and maybe in the meantime he
                    found that actually, it didn't belong to the State, it belonged to the boss personally.
                    Do you see?
           MT:      Frederic, that's impossible. You don't give a land title to two people, Alpha ...
           FC:      No, you haven't understood what I meant.
           MT:      Hang on, the President... When I was in Conakry, I did [consultations?], you know,
\                   there was land next to me, next to me which, the land belonged to the State, but they
                    didn't touch my land. They destroyed people's houses, there were fences and
                    everything. But President Alpha said that all houses, if a person has consulted, which
                    are on State land, that they should not be destroyed ... that the person should pay the
                    price of the land, but they should not be destroyed. Because actually, someone is
                    going to say ... why destroy it? That's, that's how it is. I was there. He said it. And the
                    fences next to me, were, were, belonged to the land of the State. So they took down
                    all the fences. But mine, no-one touched it, because everyone knows. Is ... is it... I
                    don't think that it's something which will... something which belonged... when you're
                    the President, you can give it to whoever you want.
           FC:      Of course, it's ...
           MT:      It's not a bad thing to do.
           FC:      No. I know it's not a bad thing to do. But if it belonged to me, because ... Imagine,
                    I'm the President [inaudible] there's no problem ...
           MT:      Frederic ... Frederic, in cases like that, it's bad, no-one is going, everyone will say
                    that it is bad. You will see a woman, uh, who wants to invest in things like that, all of
                    that, can you imagine how much I have put into it so far?
           FC:      How did he tell everyone that he was going to take it back? At the time ... a few
                    months ago, he said it.
           MT:      No, no. Daddis came, he didn't take it back. Konate came, he didn't take it back.
                    Who is going to take it back? You know, when Daddis was there, he was ... they
                    ruined my house, they took a lot of things from my house, my brothers, my sisters,
                    they destroyed everything we had there, in Dapopa [?], but they didn't touch that...
                    it's not normal, the way I see it, that's not normal, it's not normal. It's not normal.
                    This land which he signed for, he was the one who signed, he gave me it because the
                    First Lady was jealous about it, so he signed, he




                                                  101
                                                                                                        p. 173

                                                  352
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 141Exhibit
                                                                     of 1556 -
                           Part III Pg 24 of 61


                                                                                    CONFIDENTIAL


                gave it to me. He said, it's for you. Go and do what you have to do and I will support
                you. He was talking about that to get me back, to get it back. The others didn't do it,
                because the truth is there. It's like him, he can give land to someone, and it's not a
                (;rime. Is il a (;rime? If a Presidenl of Lhe Republk gives land lo someone, Lhal isn' l a
                crime, is it? It's not a crime.
        FC:     Yes but, him uh, you know, all the mess that's been made, what do you think? You
                know, he's a ... a guy that you know you can't trust.
        MT:     And when Daddis was there, you know very well what he did. He pretended, you
                lmow very well what he did, but then he told the truth. Her husband gave and gave,
                even I can give land to someone, why take it from her? It's bad. And he looked for
                [Bonabo] [?]. That's it. He looked. Uh, I helped a soldier, then. He called me to tell
                me that. I said it's bad, why did he, [Bonabo] [?], when his brother was ill, my dad
                saved him because my dad was a medical officer. Did you know that? He was a
                medical officer.
        FC:     Yes, he was in the army?
        MT:     He was in the army, and the ... the French taught him. He studied as a doctor.
        FC:     Really?
        MT:     Yes.
        FC:     Oh, I didn't know that.
        MT:     He saved the, one ofBonabo's brothers. Yes, he did that.
        FC:     Bonabo [inaudible], you mean?
        MT:     Yes. It's impossible ... is it a crime?
        FC:     Who is still at your house?( ... ) Of your family, who is in Conakry?
        MT:     My family is there ... arc there.
        FC:     In Forecariah, in Forecariah, who is in Forecariah now, in your house?
        MT:     Forecariah? I don't have a house in Forecariah.
        FC:     The little house where you were? I mean, the house where you were. The house in
                Forecariah ...
        MT:     No, I didn't have ...
        FC:     Ah sorry ... Forecariah ... in, in Dubreka?
        MT:      In Dubreka, I've got my mom who went for [inaudible]. And my sister is there.
         FC:     The house that I know in Dubreka, who lives there? Is your mom there now?
         MT:     Yes. She went to [inaudible] for the death of [inaudible], and then she stayed there.
         FC:     So she's in Dubreka, now?
         MT:     Yes, she's going to come back.
         FC:     And now, is she with her?
         MT:     Yes, she's with her, because her...
         FC:     What do you want? Do you want ketchup or something?
         MT:     No, I'm OK.
 A waitress:     Do you need anything? Mayonnaise, mustard, anything like that?


                                               102
                                                                                                  p. 174

                                               353
     19-11845-shl  Doc 24-9 Filed
       Case 1:20-mc-00212-AJN     06/21/1942-15
                               Document      Entered
                                                 Filed06/21/19
                                                       06/29/2015:57:11
                                                                 Page 142Exhibit
                                                                          of 1556 -
                                Part III Pg 25 of 61


                                                                                         CONFIDENTIAL


             FC:      Mayonnaise?
             MT:     No, I'm OK.
             FC:      It's OK, thank you.
       A waitress:    Enjoy.
             FC:     Now is she with your mom in Dubreka then?
             MT:     Yes. But who told you these things, that they supposedly want to take my land?
             FC:      I can't remember what he said, at the Presidential residence ...
             MT:      Who to?
             FC:      I don't know who to exactly, but at the Presidential residence, they said that they
                      definitely wanted to take it from you...
             MT:     That's awful. Something that my husband gave, and then I... I've invested in it. It's
                     awful.
\                     [Sound of cutlery]
    Oh43m02s FC:     You've heard from Ahmed, haven't you?
             MT:     No. You know, one day I was with, uh, the President, and the sister of the late, the
                     late Sekou Toure was there, and she had a problem with her land. But straight away
                     the President gave the order to, to go and ... return it to her.
             FC:      What do you mean return it?
             MT:     Because the men took it, they thought that when they went to help him to take Sekou
                     Toure's sister's land. So as you said, no, give her her land back, immediately. It's
                     polite. Give it back to her, why take it?
             FC:      Of course.




                                                   103
                                                                                                   p. 175

                                                    354
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 143Exhibit
                                                                     of 1556 -
                           Part III Pg 26 of 61


                                                                                     CONFIDENTIAL


       MT:      For the time being, they have left. They have done ... You know, even the land, one of
                the boss's sons, he wanted that land too.
       FC:      Yes, a long time ago. Trememher that.
       MT:      He wanted it, but he didn't get it.
       FC:      Do these people ... I'm moving onto something completely different, OK? The people
                who asked you the questions the other day, did they leave you a card?
       MT:      A card?
       FC:      A business card?
       MT:      They left their number.
       FC:      Just the telephone number? No business card?
       MT:      Yes, that's what I'm saying, a business card.
       FC:      Do you have the business card with you?
       MT:      No, I haven't brought it.
       FC:      Ah, that's a shame.
       MT:      Not now. Why?
       FC:      To see who it was. You, know, if you can, you'll take a picture with your phone, you
                will send it to me with your phone.
       MT:      OK. I won't let anyone take that land away from me, it's my keepsake.
       FC:      I know. No but I think that, if, seeing that since he said that, he hasn't done anything.
                I don't think he'll touch it.
       MT:      You know why he didn't give any to the others? He said that the others would sell it
                and not re-use it. That's why, he said ... I can confirm that. He said I have faith in you,
                I know that you can do it.
                [Background noise]
       FC:      People say he sacrificed his brother. Do you think it's true? Alpha?
       MT:      I haven't heard that.
       FC:      You've never heard that?
       MT:      No.
       FC:      You've never, ever heard that?
       MT:      Never heard it.
       FC:      You know, his brother that died just after he was elected.
       MT:      Yes, I heard. He died. One of his brothers.




                                                104
                                                                                                   p.176

                                                355
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 144Exhibit
                                                                     of 1556 -
                           Part III Pg 27 of 61


                                                                                    CONFIDENTIAL


      FC:       What about Ousmane? Ousmane Conte?
      MT:       He's fine.
      FC:       Where is he? Is he still in Conakry?
      MT:       Yes.
      FC:       Who's looking after the rice fields and everything?
      MT:       Like what?
      FC:       The rice fields. Where they grew rice? Who is looking after that?
      MT:       Noone.
      FC:       You mean that where the boss used to grew rice and everything, they aren't doing
                anything anymore?
      MT:       No.
      FC:       That's impossible. No one is doing it anymore?
      MT:       No one. The people are divided. The villagers are doing it.
      FC:       They're doing it for themselves now.
      MT:       Yes. They know how to do it. Maybe with money.
      FC:       Well yes, but we all need to work.
      MT:       Yes.
      FC:       You know, once I went to see, because there was a ... he worked in the ... what's it
                called? I was at Beaufort there. There was, uh ... sugar cane. To make sugar and all
                that... but no one was working. It's complicated ... it's complicated. Those are good
                projects. Sugar cane. Because from sugar cane you can make sugar. We watched it,
                what is left of the sugar cane, you bum it. You make [inaudible] with it. Those are
                good projects.
       MT:      Yes.
      FC:       Now, you see, the Ministry of Agriculture and all that, they should help people to do
                that. What can you do?
       MT:      They want to do that now.
       FC:      Now?
      MT:       Yes. They're going to do that now.
      FC:       Oh no, oh no. No one wants to do anything there now. You'd have to be crazy to go
                and do something there. In Conakry. Who do you think is going to go and do
                something there? With that guy, nothing's happening. You know, in this country now
                that guy just needs to go and something normal needs to happen. It's crazy. You
                know,




                                             105
                                                                                             p. 177

                                             356
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 145Exhibit
                                                                     of 1556 -
                           Part III Pg 28 of 61


                                                                                      CONFIDENTIAL




                Guinea could be a country like Equatorial Guinea-not Guinea-Bissau, Equatorial
                Guinea, it could he a wonderful, wonderful country. Do you realize how many years
                have been lost since 2005? I'm not talking about before, when there was just Rio
                Tinto. I'm talking about 2005, 2006. Since the group has been there, since 2006 -
                now it's 2013 - nothing has happened. Nothing, nothing. For a year, a year and a half,
                uh, the group have been planning to start to evacuate Zogota or something. The other
                deposit. They haven't done anything, everything has stopped. Not only have they
                stopped everything, but they have also broken all the lorries, all the machines,
                everything. Millions and millions of damage has been caused. It's, it's awful to see
                that the country is like that. Because the people, unfortunately, who have, who have
                suffered the most from all of this, are the population. Because nothing is happening,
                there are no investments, there are no trains, there is no, there is no ... there is nothing.
                And you know, it could be, uh, I'm telling you, it could be a country like Equatorial
                Guinea. With lots of activity, with lots of, lots of things. Look, even Freetown with
                the few mines they've got, it's already a lot better. And they have, they have ... if you
                like, compared with Conakry, it's already, compared with Guinea, it's as if Guinea
                was the whole table, Freetown is that big. It's ridiculous what they've got compared
                with, compared with Guinea. But in spite of everything, they are working. Such a
                shame, that guy, it's ... What can you do? It's sickening, it breaks your heart. It breaks
                your heart. I'm going to eat all your fries! And, what's his name, Seny, he's staying
                here but he doesn't have a visa to stay here?
       MT:      He's here ...
       FC:      He's just here. He should be careful...
       MT:      Why?
       FC:      Well because when you don't have a visa somewhere, if you're stopped, they'll ...
                you'll have problems, won't you?
       MT:      No, he'll have his green card soon.
       FC:      Really? Hovv did he do that?
       MT:      He, he, he applied ... so they'll give it to him soon.
       FC:      Ah that's good, that's good news. That's good. And, uh ... his wife Florence, she has a
                daughter too, doesn't she? She's still in France, isn't she?
       MT:      Yes.
       FC:      Well, her daughter must be big now. She must be, what, 14, 15? How old is she?
       MT:      No, no, no.
       FC:       She was already four or five when we saw her. She might not be 14 but she must be
                 12, mustn't she?
       MT:      I don't think so, you know she's 12.
       FC:      How long has she been here now? I remember helping her. I send some, a little
                something to Florence, to Florence ... the little one




                                               106
                                                                                                     p.178

                                               357
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 146Exhibit
                                                                     of 1556 -
                           Part III Pg 29 of 61


                                                                                      CONFIDENTIAL


                was already born. I don't know how old she was, I think she was already two or
                three ... That was in 2006, she was three, six, yes you're right, she must be nine or ten,
                nine or ten. Yes, you're right, nine or ten. Dear me. Do you want another cranberry
                juice? Do you want a dessert or something? I don't know what they've got. I'm going
                to ask what desserts they have. What did you want? I'm going to ask what she has.
                Do you like life here?
        MT:     It's not like ...
        FC:     It can't be like Conakry, like Guinea... it's so different. Between Africa and the
                United States it can't be the same.
        MT:     Yes, that's true. It's beautiful here. But... there isn't family to come and visit... that's
                the only difference. And you can't go to people's houses without arranging it in
                advance.
        FC:     Yes.
        MT:     The customs are different.
        FC:     That's for sure. But if you have African friends here, you can act the same way as in
                Africa.
        MT:     Yes.
        FC:     The important thing is that you're not alone. There's starting to be a little community.
        MT:     But I like it here.
        FC:     It's good, it's good, that's for sure. Ah, America, it's America, isn't it? You can do
                what you want. I couldn't come here, because I have my family in France and
                everything, but otherwise, hey. It's nice though. And there isn't winter here, that's a
                good thing. Mind you, here in Jacksonville it's colder than Miami though.
        MT:     Is it?
        FC:     There's no difference [inaudible] in winter here.
        MT:     Yes, a bit, a bit.
        FC:     It's colder here than in the south in Miami.
        MT:     Really? But you said it was warm here.
        FC:     No, it's warm, but I think that in the south it's warmer now, isn't it? No, it's warm in
                summer, but I'm talking about winter. There still is winter here, for a bit.
        MT:     Yes, for a bit. But it doesn't snow. It doesn't snow.
        FC:     Of course it doesn't. It's definitely not like life in London. In London. But why didn't
                your mom stay in London, why [inaudible]. ..
  A waitress:   How's everything? Cranberry?
        FC:     Yes another cranberry, and which dessert you have today? The dessert of the day is?




                                              107
                                                                                                    p. 179

                                               358
 19-11845-shl  Doc 24-9 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 147Exhibit
                                                                      of 1556 -
                            Part III Pg 30 of 61


                                                                                          CONFIDENTIAL


   A waitress:         [Inaudible]
         FC:           Uh, chocolate, lemon and ... the other one?
         [Inaudible]
         FC:           Ah, cheesecake.
         [Inaudible]
   A waitress:         And cranberry juice?
         FC:           Two please.
   A waitress:         OK.
         FC:           Thank you. Hmm. Yes, she left with Ahmed, for London, didn't she?
         MT:           Yes.
         FC:           Didn't she like it? She was supposed to stay there initially, wasn't she?
         MT:           Well actually, seeing as she didn't have her children there, I think that it was good,
                       but she was missing something. That's what it was ...
         FC:           Who is there in London? There's Ahmed and his wife, and ... ?
         MT:           Ahmed wasn't even comfortable there.
         FC:           Ahmed was in Conakry. And then there's his wife there and the children.
         MT:           His wife did take very good care of her though.
         FC:           He's nice, Ahmed, he's a nice boy. He's kind, you know he tries to be honest. He's
                       not someone who tries to play around.
         MT:           Yes, he's like that, he's very nice.
         FC:           Did yuu ~umt: by laxi?
         MT:           Yes, I came in a taxi, yes.
OI02m00s FC:           So those people, they gave you a card. A business card?
         MT:           Yes.
         FC:           With their names. And what was written on it?
         MT:           There was writing on it( ... ) the writing, and then the telephone number.
         FC:           Yes but wasn't there a name though, the name of the people?
         MT:           They hadn't put that. I didn't pay attention, but there's the number, their number.
         FC:           Was it the woman who was speaking French?




                                                     108
                                                                                                       p. 180

                                                     359
 19-11845-shl  Doc 24-9 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 148Exhibit
                                                                      of 1556 -
                            Part III Pg 31 of 61


                                                                                     CONFIDENTIAL


         MT:     Yes. But her French was ...
         FC:     Not brilliant...
         MT:     Yes. It was a bit like English. There was a bit of English in it.
         FC:     But they were nice. They weren't aggressive, were they?
         MT:     No, they weren't aggressive with me. They weren't aggressive with me.
         FC:     Did they say they were carrying out an investigation?
         MT:     Yes.
         FC:     On what subject exactly, did they say?
         MT:     They said that they were carrying out an investigation, concerning mining contracts
                 and bribes in Guinea. That's what they said. And they asked ifI had any documents. I
                 said "no, I don't have any documents." They said if I don't tell them about the
                 documents, they'll take me to appear before the Grand Jury and give me a subpoena.
                 Give me a subpoena. They're going to give me, sorry, they're going to give me a
                 subpoena and take. me to court before a Grand Jury.
         FC:     What's a subpoena?
         MT:     I've no idea. No idea. I've no idea. And they're going to take me to court and then
                 before the Grand Jury.
         FC:     I'm going to write that down. I'm going to find out what a subpoena is, I've never
                 heard of that.
         MT:     And also, they said I'm going to give all the papers to the court. All the documents to
                 the court. At least... So I said to them... I didn't say anything, OK? I didn't say if I
                 had the documents.
         FC:     You said you have nothing at all.
         MT:     I didn't say anything, and then ... they left their telephone number, but as I said, I
                 think that the file which we want from everyone is the same file that the American
                 government wants.
         FC:     Anyway, it's just the file of, of, of photocopies which have ended up in Alpha's
                 hands, that's all.
   A waitress:   ( .. .) When you're ready. No rush.
        FC:      Thank you.
       MT:       Excuse me.
   A waitress:   Thank you.
Olh05m40s MT:    And the Grand Jury, what's that?
         FC:     It's a jury which ... for all those sorts of operations, for all those things. That's why
                 I'm saying, it's a good idea to leave. It's a good idea to leave. I don't know what a
                 subpoena is. [Pause] Well then, I did say to you though, the




                                               109
                                                                                                  p. 181

                                               360
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 149Exhibit
                                                                     of 1556 -
                           Part III Pg 32 of 61


                                                                                     CONFIDENTIAL


                last time we saw each other, I said to you, don't keep anything at home. You don't
                listen to me. You were lucky. You were lucky it was ... that they asked you when you
                were there because if they come to your house, what are you going to do? Even if it's
                photocopies, things like that, then you can't say to them that you don't know
                anything. Do you have photocopies at home? Why do you have photocopies at home?
                You see.
       MT:      Do you think that photocopies are valid? Even if [inaudible] ...
       FC:      Photocopies aren't valid, but it doesn't matter. That's not the point. The point is, if
                you lei! someone that you don'l luiuw auylhiug am! yuu Juu'l havt: auylhiug lu Ju
                with all that, but there are documents or photocopies with your name and everything,
                you can't say that you don't know anything, because your name is on it. Why do you
                have that at your house? You know you need to destroy everything, it's simple.
                [Pause] Also, you're lucky because with your diplomatic passport there are certain
                things they can't do. So that's a good thing ... Legal definition is writ commanding a
                [inaudible]. .. I think that a subpoena is an official summons to go to court. That's
                what I think. [Pause] I think that's what it is. I think that's what it is. I'll find out
                some more about it. But I think that's what it is. [Pause] That's why the best thing is
                to leave, because if they summon you officially to go there, you can't refuse. If you
                aren't there, you aren't there. If you aren't there, they can't ask you to do anything.
                Do you understand? It's better that... Look. If you leave do you have to leave with
                Ma?
       MT:      Yes.
       FC:      Ah that's it, I think, it's a... it's an official request for information. [Pause] It's an
                order. It's an order to appear before the court. If you go ... if you don't respond to the
                request to go to court, you're arrested. Actually, it's spelled S U BP O EN A. That's
                it, subpoena. It's not written "supina." It's a more complicated spelling. It's spelled
                like that.
       MT:      What about the Grand Jury?
       FC:      The Grand Jury are the ones who ask you questions. Once you receive the subpoena
                you can't( ... ) talk. It's an official thing. [Pause] It can be done. They can ask you for
                it, either on the phone, or by ... or in person, during a meeting with you. You need to
                destroy it quickly. Bad luck. Because they say, there's another type of subpoena
                which obliges you to come, and it says "I want you to bring proof of this, that and the
                other" ... and obliges you to [inaudible] but then if you don't have them, well you
                don't have them. If it doesn't exist [inaudible] to make copies of documents ... They
                can also ask for them to be sent by mail, they'll say send them to us, we think that
                you have such and such a document, send it to us. [Pause] Do you want us to look at
                that now?
       MT:      Mmm.
       FC:      Huh?
       MT:      What?
       FC:      Do you want us to look at it now, or what do you want to do?
       MT:      What? I thought I had 50, I know I said that.




                                              110
                                                                                                   p. 182

                                              361
 19-11845-shl  Doc 24-9 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 150Exhibit
                                                                      of 1556 -
                            Part III Pg 33 of 61


                                                                                      CONFIDENTIAL


          FC:     I know. What do you want? You know, I'm not a magician! Uh, I'll see, I'll see ifl
                  can still find them. Not here, here I won't have them anymore, that's certain. But I'm
                  leaving the day after tomorrow... uh, no, I don't know what to say to you. That's the
                  note, the note from ... When you travel, where do you go through? Do you go through
                  Jacksonville? Where do you go through?
          MT:     Through Brussels.
          FC:     Do you do Jacksonville- Brussels directly? No? Through New York?
          MT:     No. It's Brussels. Washington, sometimes Chicago.
          FC:     Now, if you travel, will you go alone? I mean, with Ma?
          MT:     Yes, with Ma.
          FC:     Listen, I don't, I don't, I don't know what to say to you. Here and now I don't have
                  another solution. I'm going to ... let me ... I'm not saying yes or no. Let me think about
                  what solution I can find. But then the problem is that...
    A waitress:   I got you some change.
          FC:     No, thank you very much. Thank you, thank you.
    A waitress:   Oh, thank you so much, have a great one.
          FC:     Anyway, even if... anyway you need it for here, don't you?
          MT:     Yes.
          FC:     If I manage to do something else, there will still be Mado here.
          MT:     Yes, Mado is here.
          FC:     OK, well we'll still manage to ... even if you aren't here, we'll still manage to
                  organize something. Do you see what I mean?
          MT:     Yes.
Olh19rn04s FC:    I'll do my best. I'm telling you, I'm telling you, but anyway, anyway all that, like I
                  say, it's an extra. It's not something I'm deducting, or subtracting from anything.
          FC:     But you know, don't get everything mixed up in your head. There's one thing, which
                  is this urgent business to make sure that you're safe. Because, these people don't
                  mess about, if they come tomorrow, they won't mess about.
          MT:     Really?
          FC:     No. Were you at ease when you were with those people, when they were
                  interrogating you?
          MT:     No.
          FC:     Ah well then, you see, do you think these people are calm, of course they aren't. Of
                  course they aren't. So it's urgent that you're cut off from all that.




                                               111
                                                                                                    p. 183

                                                362
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 151Exhibit
                                                                     of 1556 -
                           Part III Pg 34 of 61


                                                                                      CONFIDENTIAL


                Cut yourself off from that, leave for a while, that's urgent. Your project, your project
                with the restaurant and things, OK, but... that's urgent, urgent, urgent, it's really
                urgent. [Pause] But also, if you want to receive less over there, you want to get 150
                over there and I try to find a way to get 50 here, let me know. That's easier.
       MT:      What's that?
       FC:      If you prefer, over there in Sierra, instead of getting 200, you could get 150 and I
                could organize, l could try to get 50 here, let me know. Do you understand what I'm
                saying?
       MT:      Mm hmm. You mean, from the 200, you take 50 and give it to me?
       FC:      So you can have it here. I won't have it straight away, it'll take some time, but that's
                it, you have to let me know. What do you prefer? If you need more here, more than
                over there, I don't know. It's up to - how can I know- it's up to you to tell me.
       MT:      Frederic, we've talked about that, I'm telling you that I need something for here, you
                said that now you're going to send it, that now you're going to send it.
       FC:      No, no, no, I didn't say that. I didn't say that ifl come here I'll come with 50. I said,
                I'll see what I can do. I didn't say yes, I'm coming with 50. And again, I'm not
                deducting it from anywhere. It's something I'm giving you as an extra. What do
                you ... You can't... be angry with me for that. OK? Now I'm asking you, it's your
                decision. You have 200. Either you want it there, or you want it here, or you want
                half and half, it's up to you. Now I'm asking you, it makes no difference to me, it's
                up to you. What's best for you?
       MT:      I wanted 50 for here.
       FC:      I don't have it. There you go, I don't have it. At any rate, I won't have it before I
                leave. I won't have it. So I'm telling you, I can try. Now, do you want me to deduct
                them from over there or do you want me not to deduct them from over there, what do
                you want to do?
       MT:       I really don't understand. You said you would try for 50 and now it's 20 ...
       FC:       Because I wasn't able to get it. If I say to you tomorrow, hey, find me 50 and you
                 can't find it, you can only find 20, what would you do? You'd bring me 20. That's
                 how it is. I didn't make a commitment. I didn't say 100% yes. Do we agree? I said
                 "I'll do what I can, I'll do my best", I said "I'll have to deal with that, that thing, I'll
                 check with ... I'll see what I can do". I managed to get 20, what am I supposed to say
                 to you? Well, if, uh... I tell you what, if I can still organize something and Mado is
                 there, I can send it to Mado. I don't even have Mado's number, but you can give it to
                 me.
       MT:       And what if Mado is travelling, because Mado told me that she was going ... she has
                 to go to the Ivory Coast in Africa.
       FC:       Oh, she's in Africa now?
       MT:       She has to go.




                                               112
                                                                                                     p. 184

                                               363
    19-11845-shl  Doc 24-9 Filed
      Case 1:20-mc-00212-AJN     06/21/1942-15
                              Document      Entered
                                                Filed06/21/19
                                                      06/29/2015:57:11
                                                                Page 152Exhibit
                                                                         of 1556 -
                               Part III Pg 35 of 61


                                                                                        CONFIDENTIAL


           FC:       When is she leaving?
           MT:      She was talking to me about that... as soon as she wants to go. I don't think that...
                    seeing as she has to go there, I don't know.
           FC:      Ok, well listen, anyway is there someone who can receive it here or not, if I can find
                    something?
           MT:      How long? How long, though?
           FC:      I don't know. I'm not saying anything, I'm not saying how much or when because
                    then you'll think that it's certain and then you'll give me the same old story as today
                    for the 50 the day before yesterday. And the 50, I'm telling you, I'm not. .. so I don't
                    know. But you know, Mamadie, you can't change like that. You need it, and that's
                    that. The deal, initially, was one million. In one million there is 200 and 800, that was
                    the initial deal. All the rest is extra, you can't hold that against me. You can't hold it
                    against me. Do you understand?
           MT:      I understand.
'          FC:      You can't be angry with me for any of that, because I'm doing my best. [Pause] Why
                    don't you travel with Mado then?
           MT:      Because she's going to Ivory Coast. I'm going to Sierra.
           FC:      But after that you're going to Abidjan, you're taking a flight to Abidjan, there's one
                    every day.
           MT:      Because I've got no reason to be in Ivory Coast.
           FC:      But you're not going to Ivory Coast. Ah, because you're passing through Brussels,
                    from Brussels you're going direct... yes, OK, OK. Yes, you're right. [Pause]. Right,
                    shall we try to move on?
           MT:      Yes. [Pause] And the 200, who's guaranteeing the 200?
           FC:      Have I ever told you something which didn't happen? When I tell you yes, 100%,
                    have I ever told you something which didn't happen?
           MT:      But the problem is, you're not in charge, that's the thing.
           FC:      No, it's ... who is it?
           MT:      You're not in charge.
           FC:      I'm telling you, yes, I am in charge, I'm telling you, I'm in charge and it's 100%
                    certain that you will have your 200 in Sierra. It's 100% sure. Have I ever lied to you?
           MT:      We said 300, now it's 200 I'm seeing ...
           FC:       Mamadie, listen, you know, I'm tired of all this. I'm going to ... I didn't say 300, it's
                    300. I told you, I'll see.
           MT:      You said it was ... You said everyone had agreed on 300 ...




                                                 113
                                                                                                      p. 185

                                                  364
19-11845-shl  Doc 24-9 Filed
  Case 1:20-mc-00212-AJN     06/21/1942-15
                          Document      Entered
                                            Filed06/21/19
                                                  06/29/2015:57:11
                                                            Page 153Exhibit
                                                                     of 1556 -
                           Part III Pg 36 of 61


                                                                                         CONFIDENTIAL


       FC:      No, no, no. I said I was going to ...
       MT:      You told me that.
       FC:      Well ... listen, you know, I'm tired of this Mamadie ...
       MT:      But you need to remember, you told me it.
       FC:      No, I never said that. I said to you, I'll... You asked me for part of it. I said, a part, I' 11
                see which part ... if it will be possible or not. Because originally there was no 200,
                300, 800. There was one and that's all. It was like that. You said to me, no, no, no, we
                were sitting there, with Cissc, you said we need to try to sec if there is ...
       MT:      The last time we spoke. The last time we spoke, you said to me ...
       FC:      Before you disappear, listen to me carefully.
       MT:      But after that we saw each other again ...
       FC:      No, we didn't see each other again. When we saw each other again, it was, it was
                here ...
       MT:      Frederic, I told you, when we saw each other again, I told you ... You told me it's a
                yes, it's a yes, it's a yes. Why did you say it's a yes, it's a yes, it's a yes?
       FC:      What did I say?
       MT:      I asked why.
       FC:      And then it was 200?
       MT:      And you came back and you said 200.
       FC:      I didn't come back. .. this, last week I said ...
       MT:      You said 300, Frederic. I'm not a child ... You said you would have 300, just like that,
                we talked about that.
       FC:      Ok. Listen, so do you mean that I've lied to you? What do you want to do? I'm tired
                of this, Mamadie. What do you want to do? Tell me what you want to do. I'm, I'm
                tired. You're blaming me. I come, I bring you money, I find solutions for you, I do
                this, that and the other. I'm tired. So tell me what you want to do. It's up to you, and
                that's that. You want to, you want to. You don't want to, you don't want to. I'm not a
                child either and I'm not your servant. So I'm telling you, I'm telling you that...
       MT:      Frederic, I'm more tired than you... A woman with a child, I'm more tired than you.
       FC:       So? I have to put up with everything that you put me through.
       MT:      No, I'm more tired. When you tell me how it is, it should be like that.
       FC:       Ok, well, I lied to you then. I'm sorry, I lied to you.
       MT:       When you tell me ... When you tell me it's one thing, later, it's something else.




                                                114
                                                                                                        p. 186

                                                365
 19-11845-shl  Doc 24-9 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 154Exhibit
                                                                      of 1556 -
                            Part III Pg 37 of 61


                                                                                      CONFIDENTIAL


         FC:     So, when I said 50, it was ... I promised to give you 50, is that it? But it's money that's
                 coming from my own pocket. What are you angry about? I'm not deducting it from
                 anywhere.
         MT:     Frederic, I have a good memory. You said 300, you said everything is agreed. You
                 said that. I heard you, you said that.
         FC:     No.
         MT:     And it was over there that you said that. It was over there.
         FC:     Not at all. It's not true at all. It was when we were here.
         MT:     No, it was over there. If you remember, it was over there.
Olh29m00s FC:    Listen to me carefully. Before disappearing, we were here. You said to me - Cisse
                 was here - you said to me, listen, the business with the ones and all that, here and
                 there, I absolutely must have part of it. I said I don't know, I'll see. What do you
                 want, you asked me for 300 and everything, I want something. I said look, I don't
                 know, I'll see what I can get. When I told you that I'd had a positive response,
                 afterwards when we saw each other, I said to you, you've disappeared, I've had a
                 positive response. The positive response, the positive response was that you could
                 have a part. Now, the part, it's a part of the 200 which I was given. What do you want
                 me to say to you? I've been given it, I'm giving it to you. If you want it then you
                 want it, if you don't want it then you don't want it. I don't know what to say to you.
                 That's all. That's all I can say. Now, those papers, if you want to keep them and take
                 them to the people, go and do it. It's you who they'll take, who they'll put in prison,
                 it's your business ... So anyway it's in your interests to destroy them, so I don't even
                 understand what your problem is with that. Because, at any rate, all that, it's like an
                 atomic bomb for you. That's what it is. Why do you think I want to help you to go to
                 Sierra? It's because they're going to take you, they're going to take you, they're
                 going to make a face like this, ask you questions and questions and more questions,
                 and it's going to be terrible for you. That's why I absolutely want to help you, so that
                 you can go there and be left in peace. Because your fruit and vegetables, if you're
                 here, and they do, they send you the subpoena and all of that, and they take you over
                 there... you can forget about your fruit and vegetables. Your restaurant, you can
                 forget about that. Your house here, you can forget about that. Do you think they're
                 going to leave you like that? I've been telling you that for a long time, so listen ... You
                 know, I'm not a child either.
         MT:     And me? Am I a child?
         FC:     No. No. Actually yes, you are a child because you make very bad decisions. Yes. It's
                 a good idea to go and see Samy. It's a very very good idea to go and give photocopies
                 to Samy. The reason you're in a mess now with subpoenas, with people who want...
                 your thing, it's because of that.
         MT:     No.
        FC:      Oh, isn't it? Why is it then?
         MT:     If you had ... If you had organized things like you should have, it wouldn't have
                 happened. It wouldn't have happened.
         FC :    Ok, ok.




                                                 115
                                                                                                    p.187

                                                 366
 19-11845-shl  Doc 24-9 Filed
   Case 1:20-mc-00212-AJN     06/21/1942-15
                           Document      Entered
                                             Filed06/21/19
                                                   06/29/2015:57:11
                                                             Page 155Exhibit
                                                                      of 1556 -
                            Part III Pg 38 of 61


                                                                                    CONFIDENTIAL


          MT:       Today people say to me, we'll pay you this, and tomorrow they say we'll pay you
                    that. Today people say we'll pay you this, tomorrow they say we'll pay you that. It's
                    always been like that, Frederic. Be reasonable.
          FC:       Well listen, I don't know what to say to you.
          MT:       When you tell someone, I'm going to do that for you, and you change. Once, twice,
                    three times. I'll give you two, and you bring, uh, one. I'll give you three, and you
                    bring, uh... do you see what that does?
          FC:       OK.
          MT:       It's not...
          FC:       It's not because of that that there's an investigation, you know. The reason that
                    there's an investigation is because Samuel went walking around with everything you
                    gave him.
          MT:       I didn't ask him to, to ...
           FC:      Oh, I'm not saying that you asked him, but anyway, you gave them to him. If you
                    hadn't given them to him, he wouldn't have gone to see ... he wouldn't have gone to
                    see Fofana, he wouldn't have gone to the boss, and he wouldn't have gone to see
                    Soros and company. There you have it.
           MT:      Who is Fofana?
           FC:      Fofana is the Minister of mines. Oh yes, Mamadie, you can do what you want, the
                    reason ... the reason there's a great big mess at the moment is because Samy has been
                    here. Believe me, believe me, I know exactly what I'm saying, because I do know a
                    bit about the case. There you go. I'm not saying that you're a child, but I'm saying
                    that you have made bad decisions. That's it. [Pause] I'm just going to look at the
                    screen, I'll be back, I just need to see what time my flight is.
                    [Pause]
Unidentified man:   Stand up. Put your hands behind your back [inaudible]
Olm35m32s           END OF RECORDING




                                                  116
                                                                                                  p.188

                                                  367
